UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (12.5%) * Amazon.com Inc. 75,067 23,469 Comcast Corp. Class A 496,533 22,418 Home Depot Inc. 290,506 22,035 Walt Disney Co. 336,908 21,727 McDonald's Corp. 202,462 19,479 Twenty-First Century Fox Inc. 402,924 13,498 Ford Motor Co. 799,075 13,480 Time Warner Inc. 186,566 12,278 Starbucks Corp. 152,441 11,733 NIKE Inc. Class B 151,704 11,020 * priceline.com Inc. 10,431 10,545 Lowe's Cos. Inc. 213,282 10,154 Target Corp. 127,973 8,188 TJX Cos. Inc. 144,838 8,167 Viacom Inc. Class B 87,999 7,355 * General Motors Co. 190,928 6,868 Time Warner Cable Inc. 57,885 6,460 Yum! Brands Inc. 90,362 6,451 CBS Corp. Class B 114,043 6,291 * DIRECTV 103,491 6,184 Johnson Controls Inc. 138,822 5,761 * Discovery Communications Inc. Class A 46,800 3,951 * Netflix Inc. 11,959 3,698 VF Corp. 17,702 3,524 * Bed Bath & Beyond Inc. 44,464 3,440 * Dollar General Corp. 60,263 3,402 Delphi Automotive plc 57,248 3,344 Omnicom Group Inc. 52,475 3,329 Macy's Inc. 76,286 3,301 Ross Stores Inc. 43,923 3,198 Coach Inc. 57,063 3,112 * AutoZone Inc. 7,182 3,036 L Brands Inc. 48,768 2,980 Mattel Inc. 70,283 2,942 Harley-Davidson Inc. 45,127 2,899 Carnival Corp. 88,540 2,890 * O'Reilly Automotive Inc. 21,968 2,803 * Chipotle Mexican Grill Inc. Class A 6,258 2,683 Starwood Hotels & Resorts Worldwide Inc. 39,511 2,626 Wynn Resorts Ltd. 16,493 2,606 * Dollar Tree Inc. 45,316 2,590 Genuine Parts Co. 31,276 2,530 Whirlpool Corp. 16,073 2,354 BorgWarner Inc. 23,101 2,342 Gap Inc. 55,910 2,252 * CarMax Inc. 45,191 2,190 Kohl's Corp. 41,513 2,148 Best Buy Co. Inc. 54,478 2,043 Ralph Lauren Corp. Class A 12,235 2,015 Staples Inc. 134,430 1,969 PVH Corp. 16,311 1,936 Marriott International Inc. Class A 46,024 1,936 Scripps Networks Interactive Inc. Class A 22,281 1,740 Tiffany & Co. 22,303 1,709 * TripAdvisor Inc. 22,413 1,700 Nordstrom Inc. 29,236 1,643 Wyndham Worldwide Corp. 26,896 1,640 * News Corp. Class A 100,231 1,610 Newell Rubbermaid Inc. 58,489 1,608 PetSmart Inc. 20,749 1,582 Interpublic Group of Cos. Inc. 86,209 1,481 Comcast Corp. 33,914 1,471 H&R Block Inc. 55,157 1,470 Family Dollar Stores Inc. 19,556 1,408 Gannett Co. Inc. 46,625 1,249 Darden Restaurants Inc. 26,211 1,213 Lennar Corp. Class A 33,969 1,203 GameStop Corp. Class A 23,921 1,188 * Fossil Group Inc. 10,112 1,175 PulteGroup Inc. 69,907 1,153 Garmin Ltd. 25,000 1,130 Expedia Inc. 21,813 1,130 * Goodyear Tire & Rubber Co. 50,143 1,126 DR Horton Inc. 56,555 1,099 Hasbro Inc. 23,105 1,089 International Game Technology 52,578 995 Harman International Industries Inc. 13,981 926 Leggett & Platt Inc. 28,981 874 * Urban Outfitters Inc. 22,540 829 Cablevision Systems Corp. Class A 44,068 742 * AutoNation Inc. 13,049 681 Abercrombie & Fitch Co. 15,706 556 Washington Post Co. Class B 900 550 * JC Penney Co. Inc. 61,775 545 Consumer Staples (10.1%) Procter & Gamble Co. 554,994 41,952 Coca-Cola Co. 773,209 29,289 Philip Morris International Inc. 328,217 28,420 PepsiCo Inc. 312,434 24,839 Wal-Mart Stores Inc. 330,113 24,415 CVS Caremark Corp. 249,174 14,141 Altria Group Inc. 406,452 13,962 Mondelez International Inc. Class A 361,244 11,350 Colgate-Palmolive Co. 178,838 10,605 Costco Wholesale Corp. 88,553 10,194 Walgreen Co. 176,402 9,490 Kimberly-Clark Corp. 77,686 7,320 Kraft Foods Group Inc. 120,193 6,303 General Mills Inc. 130,369 6,247 Archer-Daniels-Midland Co. 133,039 4,901 Whole Foods Market Inc. 75,628 4,424 Kroger Co. 105,473 4,255 Sysco Corp. 119,085 3,790 Estee Lauder Cos. Inc. Class A 51,892 3,627 Lorillard Inc. 75,625 3,387 Reynolds American Inc. 64,537 3,148 Kellogg Co. 51,593 3,030 Mead Johnson Nutrition Co. 40,790 3,029 Hershey Co. 30,218 2,795 ConAgra Foods Inc. 85,702 2,600 Brown-Forman Corp. Class B 33,025 2,250 JM Smucker Co. 21,228 2,230 Clorox Co. 26,328 2,152 Beam Inc. 32,520 2,102 Coca-Cola Enterprises Inc. 50,360 2,025 * Constellation Brands Inc. Class A 33,722 1,936 Dr Pepper Snapple Group Inc. 41,218 1,847 Avon Products Inc. 87,243 1,797 McCormick & Co. Inc. 26,843 1,737 Tyson Foods Inc. Class A 57,131 1,616 Molson Coors Brewing Co. Class B 31,710 1,590 Safeway Inc. 49,010 1,568 Campbell Soup Co. 36,530 1,487 * Monster Beverage Corp. 27,463 1,435 Hormel Foods Corp. 27,400 1,154 Energy (10.5%) Exxon Mobil Corp. 891,767 76,728 Chevron Corp. 391,397 47,555 Schlumberger Ltd. 268,293 23,706 ConocoPhillips 247,450 17,200 Occidental Petroleum Corp. 163,068 15,253 Anadarko Petroleum Corp. 101,666 9,454 EOG Resources Inc. 55,029 9,315 Halliburton Co. 171,495 8,257 Phillips 66 123,893 7,163 Apache Corp. 81,984 6,980 National Oilwell Varco Inc. 86,453 6,753 Pioneer Natural Resources Co. 28,170 5,319 Williams Cos. Inc. 138,010 5,018 Marathon Oil Corp. 143,144 4,993 Noble Energy Inc. 72,866 4,883 Kinder Morgan Inc. 136,624 4,860 Spectra Energy Corp. 135,371 4,634 Hess Corp. 58,411 4,518 Devon Energy Corp. 76,608 4,425 Baker Hughes Inc. 89,640 4,401 Marathon Petroleum Corp. 63,424 4,079 Valero Energy Corp. 109,715 3,747 Cabot Oil & Gas Corp. 85,476 3,190 * Cameron International Corp. 50,075 2,923 EQT Corp. 30,282 2,687 * FMC Technologies Inc. 47,956 2,658 Chesapeake Energy Corp. 102,527 2,653 * Southwestern Energy Co. 71,053 2,585 Ensco plc Class A 47,275 2,541 Range Resources Corp. 33,186 2,518 Murphy Oil Corp. 35,566 2,145 Noble Corp. 51,051 1,928 CONSOL Energy Inc. 46,589 1,568 Helmerich & Payne Inc. 21,487 1,482 * Denbury Resources Inc. 76,192 1,403 Tesoro Corp. 27,284 1,200 QEP Resources Inc. 36,468 1,010 Peabody Energy Corp. 55,275 953 * Rowan Cos. plc Class A 24,886 914 Diamond Offshore Drilling Inc. 14,311 892 Nabors Industries Ltd. 52,606 845 * WPX Energy Inc. 40,918 788 * Newfield Exploration Co. 27,011 739 Financials (16.3%) Wells Fargo & Co. 978,933 40,450 JPMorgan Chase & Co. 762,586 39,418 * Berkshire Hathaway Inc. Class B 330,109 37,471 Bank of America Corp. 2,176,452 30,035 Citigroup Inc. 616,046 29,884 American International Group Inc. 298,764 14,529 American Express Co. 188,153 14,209 US Bancorp 372,974 13,643 Goldman Sachs Group Inc. 84,682 13,398 MetLife Inc. 227,137 10,664 Simon Property Group Inc. 62,801 9,309 Capital One Financial Corp. 118,023 8,113 PNC Financial Services Group Inc. 107,876 7,816 Morgan Stanley 282,071 7,602 Prudential Financial Inc. 94,133 7,341 Bank of New York Mellon Corp. 233,274 7,043 BlackRock Inc. 25,553 6,915 ACE Ltd. 68,919 6,448 Travelers Cos. Inc. 75,567 6,406 State Street Corp. 90,405 5,944 American Tower Corporation 80,057 5,935 Aflac Inc. 94,417 5,853 Charles Schwab Corp. 234,613 4,960 Discover Financial Services 98,033 4,955 Marsh & McLennan Cos. Inc. 111,215 4,843 BB&T Corp. 142,057 4,794 Allstate Corp. 93,776 4,740 CME Group Inc. 63,810 4,714 Public Storage 29,189 4,686 Aon plc 62,639 4,663 Chubb Corp. 51,754 4,620 Franklin Resources Inc. 82,378 4,164 * Berkshire Hathaway Inc. Class A 23 3,919 Prologis Inc. 101,170 3,806 T. Rowe Price Group Inc. 52,748 3,794 HCP Inc. 91,818 3,760 Ventas Inc. 59,558 3,663 McGraw Hill Financial Inc. 55,747 3,656 Ameriprise Financial Inc. 40,042 3,647 Equity Residential 68,032 3,645 Health Care REIT Inc. 57,803 3,606 SunTrust Banks Inc. 109,014 3,534 Weyerhaeuser Co. 117,228 3,356 Boston Properties Inc. 30,602 3,271 Fifth Third Bancorp 179,919 3,246 AvalonBay Communities Inc. 24,662 3,134 Progressive Corp. 112,093 3,052 Vornado Realty Trust 35,357 2,972 M&T Bank Corp. 26,409 2,956 Loews Corp. 61,894 2,893 Hartford Financial Services Group Inc. 92,744 2,886 Invesco Ltd. 90,471 2,886 Moody's Corp. 39,018 2,744 * IntercontinentalExchange Inc. 14,714 2,669 Host Hotels & Resorts Inc. 149,842 2,648 Regions Financial Corp. 282,413 2,615 Northern Trust Corp. 45,848 2,494 Principal Financial Group Inc. 55,814 2,390 Lincoln National Corp. 54,025 2,269 SLM Corp. 88,237 2,197 KeyCorp 186,160 2,122 NYSE Euronext 49,237 2,067 XL Group plc Class A 58,726 1,810 Leucadia National Corp. 63,639 1,734 Kimco Realty Corp. 82,123 1,657 Unum Group 53,725 1,635 Macerich Co. 27,891 1,574 Plum Creek Timber Co. Inc. 32,715 1,532 Comerica Inc. 37,993 1,494 Cincinnati Financial Corp. 29,895 1,410 Huntington Bancshares Inc. 170,223 1,406 Torchmark Corp. 18,899 1,367 * CBRE Group Inc. Class A 56,221 1,300 * Genworth Financial Inc. Class A 100,034 1,279 Zions Bancorporation 36,740 1,007 * E*TRADE Financial Corp. 57,059 942 People's United Financial Inc. 64,032 921 Hudson City Bancorp Inc. 95,019 860 Assurant Inc. 15,109 817 Apartment Investment & Management Co. Class A 29,092 813 NASDAQ OMX Group Inc. 23,395 751 Legg Mason Inc. 22,136 740 Health Care (13.1%) Johnson & Johnson 570,941 49,495 Pfizer Inc. 1,341,193 38,506 Merck & Co. Inc. 593,459 28,255 * Gilead Sciences Inc. 310,520 19,513 Amgen Inc. 152,796 17,104 Bristol-Myers Squibb Co. 333,917 15,454 UnitedHealth Group Inc. 205,872 14,742 AbbVie Inc. 321,635 14,387 * Celgene Corp. 83,381 12,835 * Biogen Idec Inc. 48,058 11,570 Medtronic Inc. 202,226 10,768 Abbott Laboratories 314,735 10,446 * Express Scripts Holding Co. 164,872 10,186 Eli Lilly & Co. 200,848 10,109 Baxter International Inc. 109,858 7,217 Thermo Fisher Scientific Inc. 72,654 6,695 McKesson Corp. 46,435 5,958 Covidien plc 93,278 5,684 Allergan Inc. 59,967 5,424 WellPoint Inc. 60,852 5,088 * Regeneron Pharmaceuticals Inc. 15,832 4,953 Aetna Inc. 75,443 4,830 * Alexion Pharmaceuticals Inc. 39,444 4,582 * Actavis Inc. 31,127 4,482 Cigna Corp. 57,266 4,401 Stryker Corp. 59,850 4,045 Becton Dickinson and Co. 39,316 3,932 Cardinal Health Inc. 69,155 3,606 * Vertex Pharmaceuticals Inc. 47,253 3,583 Agilent Technologies Inc. 67,084 3,438 * Boston Scientific Corp. 273,016 3,205 Zoetis Inc. 100,701 3,134 * Cerner Corp. 59,176 3,110 St. Jude Medical Inc. 57,608 3,090 * Intuitive Surgical Inc. 8,035 3,023 Humana Inc. 31,962 2,983 * Mylan Inc. 77,474 2,957 AmerisourceBergen Corp. Class A 47,024 2,873 Zimmer Holdings Inc. 34,196 2,809 * Life Technologies Corp. 34,782 2,603 Perrigo Co. 19,102 2,357 * DaVita HealthCare Partners Inc. 35,826 2,038 * Forest Laboratories Inc. 47,323 2,025 Quest Diagnostics Inc. 30,742 1,900 CR Bard Inc. 16,129 1,858 * Waters Corp. 17,377 1,846 * Laboratory Corp. of America Holdings 18,268 1,811 * Varian Medical Systems Inc. 21,849 1,633 * CareFusion Corp. 44,189 1,631 * Edwards Lifesciences Corp. 22,943 1,597 * Hospira Inc. 33,654 1,320 DENTSPLY International Inc. 29,053 1,261 Tenet Healthcare Corp. 21,004 865 PerkinElmer Inc. 22,637 855 Patterson Cos. Inc. 17,240 693 Warner Chilcott plc Class A 25,313 578 Industrials (10.7%) General Electric Co. 2,063,175 49,289 United Technologies Corp. 170,996 18,437 Boeing Co. 140,801 16,544 3M Co. 131,698 15,726 Union Pacific Corp. 93,977 14,598 United Parcel Service Inc. Class B 146,599 13,395 Honeywell International Inc. 159,257 13,225 Caterpillar Inc. 128,976 10,753 Emerson Electric Co. 144,900 9,375 Danaher Corp. 121,366 8,413 Lockheed Martin Corp. 54,699 6,977 FedEx Corp. 60,334 6,885 Precision Castparts Corp. 29,554 6,716 Eaton Corp. plc 95,706 6,589 Illinois Tool Works Inc. 83,857 6,396 Deere & Co. 77,593 6,315 General Dynamics Corp. 67,222 5,883 CSX Corp. 207,317 5,336 Raytheon Co. 65,282 5,031 Norfolk Southern Corp. 63,184 4,887 Cummins Inc. 35,244 4,683 Northrop Grumman Corp. 46,589 4,438 Delta Air Lines Inc. 174,071 4,106 PACCAR Inc. 71,535 3,982 Waste Management Inc. 89,034 3,672 Ingersoll-Rand plc 54,800 3,559 WW Grainger Inc. 12,553 3,285 Tyco International Ltd. 93,568 3,273 Parker Hannifin Corp. 30,090 3,271 Dover Corp. 34,784 3,125 Rockwell Automation Inc. 28,203 3,016 Stanley Black & Decker Inc. 32,689 2,961 Fastenal Co. 54,882 2,758 Roper Industries Inc. 20,059 2,665 Pentair Ltd. 40,389 2,623 Kansas City Southern 22,349 2,444 Fluor Corp. 32,868 2,332 AMETEK Inc. 49,586 2,282 Southwest Airlines Co. 143,224 2,085 * Stericycle Inc. 17,464 2,015 CH Robinson Worldwide Inc. 32,180 1,917 Rockwell Collins Inc. 27,714 1,881 Expeditors International of Washington Inc. 41,660 1,836 Republic Services Inc. Class A 55,011 1,835 Flowserve Corp. 28,704 1,791 Pall Corp. 22,573 1,739 L-3 Communications Holdings Inc. 18,277 1,727 ADT Corp. 40,486 1,646 Nielsen Holdings NV 43,645 1,591 Masco Corp. 72,619 1,545 Textron Inc. 55,963 1,545 * Jacobs Engineering Group Inc. 26,482 1,541 Equifax Inc. 24,367 1,458 * Quanta Services Inc. 43,569 1,199 Snap-on Inc. 11,967 1,191 Joy Global Inc. 21,789 1,112 Robert Half International Inc. 27,801 1,085 Cintas Corp. 21,002 1,075 Xylem Inc. 37,056 1,035 Iron Mountain Inc. 34,342 928 Dun & Bradstreet Corp. 8,096 841 Pitney Bowes Inc. 40,481 736 Ryder System Inc. 10,604 633 Information Technology (17.9%) Apple Inc. 184,063 87,752 Microsoft Corp. 1,535,741 51,156 * Google Inc. Class A 56,674 49,641 International Business Machines Corp. 208,527 38,615 Cisco Systems Inc. 1,086,125 25,437 Oracle Corp. 723,112 23,986 QUALCOMM Inc. 347,864 23,432 Intel Corp. 1,010,480 23,160 Visa Inc. Class A 104,485 19,967 Mastercard Inc. Class A 21,036 14,153 * eBay Inc. 236,381 13,188 EMC Corp. 422,030 10,787 Accenture plc Class A 130,689 9,624 Texas Instruments Inc. 223,340 8,994 Hewlett-Packard Co. 389,198 8,165 Automatic Data Processing Inc. 98,024 7,095 * Yahoo! Inc. 191,661 6,355 * Salesforce.com Inc. 111,268 5,776 * Cognizant Technology Solutions Corp. Class A 61,238 5,029 * Adobe Systems Inc. 94,730 4,920 TE Connectivity Ltd. 84,155 4,358 Corning Inc. 295,619 4,313 Applied Materials Inc. 242,795 4,259 Dell Inc. 297,401 4,095 Intuit Inc. 60,272 3,997 * Micron Technology Inc. 207,661 3,628 Symantec Corp. 141,352 3,498 Analog Devices Inc. 62,684 2,949 NetApp Inc. 68,718 2,929 Broadcom Corp. Class A 111,650 2,904 SanDisk Corp. 48,585 2,891 Motorola Solutions Inc. 47,968 2,848 Seagate Technology plc 62,917 2,752 Fidelity National Information Services Inc. 59,241 2,751 Western Digital Corp. 42,661 2,705 Paychex Inc. 65,925 2,679 * Citrix Systems Inc. 37,803 2,669 * Fiserv Inc. 26,367 2,664 Xilinx Inc. 53,536 2,509 Amphenol Corp. Class A 32,341 2,503 Xerox Corp. 234,920 2,417 Altera Corp. 64,721 2,405 Western Union Co. 111,622 2,083 KLA-Tencor Corp. 33,759 2,054 * Juniper Networks Inc. 102,698 2,040 CA Inc. 66,900 1,985 * Autodesk Inc. 45,633 1,879 * Akamai Technologies Inc. 36,053 1,864 Linear Technology Corp. 46,947 1,862 NVIDIA Corp. 117,681 1,831 * Teradata Corp. 32,859 1,822 * Red Hat Inc. 38,427 1,773 * Lam Research Corp. 32,904 1,684 Microchip Technology Inc. 39,499 1,591 * Electronic Arts Inc. 61,488 1,571 Computer Sciences Corp. 30,184 1,562 * VeriSign Inc. 27,331 1,391 * F5 Networks Inc. 15,794 1,354 Harris Corp. 21,920 1,300 Molex Inc. 28,422 1,095 Total System Services Inc. 32,898 968 FLIR Systems Inc. 28,796 904 LSI Corp. 112,932 883 Jabil Circuit Inc. 36,840 799 * JDS Uniphase Corp. 48,791 718 * Teradyne Inc. 37,600 621 * First Solar Inc. 13,333 536 Materials (3.5%) Monsanto Co. 108,010 11,273 EI du Pont de Nemours & Co. 187,347 10,971 Dow Chemical Co. 245,145 9,414 Praxair Inc. 59,634 7,169 Freeport-McMoRan Copper & Gold Inc. 210,231 6,954 LyondellBasell Industries NV Class A 90,892 6,656 Ecolab Inc. 55,057 5,437 PPG Industries Inc. 28,837 4,817 Air Products & Chemicals Inc. 42,210 4,498 International Paper Co. 90,218 4,042 Sherwin-Williams Co. 17,754 3,234 Nucor Corp. 64,527 3,163 Mosaic Co. 69,115 2,973 Newmont Mining Corp. 100,979 2,838 Eastman Chemical Co. 31,443 2,449 CF Industries Holdings Inc. 11,609 2,448 Sigma-Aldrich Corp. 24,359 2,078 FMC Corp. 27,328 1,960 Alcoa Inc. 215,403 1,749 Airgas Inc. 13,197 1,400 Vulcan Materials Co. 26,530 1,375 International Flavors & Fragrances Inc. 16,654 1,371 MeadWestvaco Corp. 35,555 1,365 Ball Corp. 29,751 1,335 Sealed Air Corp. 39,892 1,085 * Owens-Illinois Inc. 32,885 987 Avery Dennison Corp. 19,887 865 Bemis Co. Inc. 20,450 798 Allegheny Technologies Inc. 22,220 678 Cliffs Natural Resources Inc. 31,469 645 United States Steel Corp. 28,380 584 Telecommunication Services (2.4%) AT&T Inc. 1,075,984 36,390 Verizon Communications Inc. 579,720 27,050 * Crown Castle International Corp. 59,354 4,335 CenturyLink Inc. 121,526 3,813 Windstream Holdings Inc. 120,758 966 Frontier Communications Corp. 199,222 831 Utilities (3.1%) Duke Energy Corp. 142,999 9,550 Dominion Resources Inc. 116,746 7,294 Southern Co. 176,077 7,251 NextEra Energy Inc. 85,855 6,882 Exelon Corp. 173,630 5,146 American Electric Power Co. Inc. 98,052 4,251 Sempra Energy 45,652 3,908 PPL Corp. 128,413 3,901 PG&E Corp. 89,677 3,670 Public Service Enterprise Group Inc. 102,389 3,372 Consolidated Edison Inc. 59,032 3,255 FirstEnergy Corp. 85,004 3,098 Edison International 65,670 3,025 Xcel Energy Inc. 100,079 2,763 Northeast Utilities 63,957 2,638 DTE Energy Co. 35,179 2,321 Entergy Corp. 35,835 2,264 ONEOK Inc. 41,424 2,209 CenterPoint Energy Inc. 86,188 2,066 NiSource Inc. 62,658 1,936 Wisconsin Energy Corp. 46,642 1,883 NRG Energy Inc. 65,274 1,784 Ameren Corp. 49,221 1,715 AES Corp. 125,605 1,669 CMS Energy Corp. 53,775 1,415 SCANA Corp. 28,388 1,307 Pinnacle West Capital Corp. 22,440 1,228 AGL Resources Inc. 24,089 1,109 Pepco Holdings Inc. 49,655 917 Integrys Energy Group Inc. 16,073 898 TECO Energy Inc. 40,750 674 Total Common Stocks (Cost $2,027,171) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $3,431) 0.112% 3,431,232 3,431 Total Investments (100.2%) (Cost $2,030,602) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. Tax-Managed Growth and Income Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2013, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At September 30, 2013, the cost of investment securities for tax purposes was $2,030,602,000. Net unrealized appreciation of investment securities for tax purposes was $1,002,882,000, consisting of unrealized gains of $1,140,884,000 on securities that had risen in value since their purchase and $138,002,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.5%) Wal-Mart Stores Inc. 488,128 36,102 * Amazon.com Inc. 114,220 35,710 Walt Disney Co. 542,636 34,995 Comcast Corp. Class A 755,371 34,105 Home Depot Inc. 445,800 33,814 McDonald's Corp. 306,260 29,465 * eBay Inc. 421,598 23,521 Twenty-First Century Fox Inc. 637,530 21,357 Time Warner Inc. 315,349 20,753 Ford Motor Co. 1,209,933 20,412 Starbucks Corp. 254,952 19,624 NIKE Inc. Class B 243,200 17,666 Lowe's Cos. Inc. 367,400 17,492 Costco Wholesale Corp. 144,000 16,577 Viacom Inc. Class B 171,033 14,295 Target Corp. 220,900 14,133 Yum! Brands Inc. 159,210 11,366 * General Motors Co. 312,285 11,233 * DIRECTV 186,409 11,138 * priceline.com Inc. 10,665 10,782 Time Warner Cable Inc. 94,542 10,551 Johnson Controls Inc. 237,600 9,860 * Bed Bath & Beyond Inc. 102,415 7,923 McGraw Hill Financial Inc. 117,000 7,674 Ross Stores Inc. 103,292 7,520 * O'Reilly Automotive Inc. 57,848 7,381 Estee Lauder Cos. Inc. Class A 102,400 7,158 * Discovery Communications Inc. 90,137 7,041 CBS Corp. Class B 127,174 7,015 * Dollar Tree Inc. 120,738 6,901 * AutoZone Inc. 16,290 6,886 Las Vegas Sands Corp. 100,440 6,671 Sirius XM Radio Inc. 1,701,325 6,584 * Liberty Global plc 87,212 6,578 * Liberty Interactive Corp. Class A 269,426 6,323 BorgWarner Inc. 61,700 6,256 * CarMax Inc. 128,143 6,211 Coach Inc. 111,500 6,080 Gap Inc. 148,547 5,983 Starwood Hotels & Resorts Worldwide Inc. 89,818 5,968 TJX Cos. Inc. 103,996 5,864 * TripAdvisor Inc. 73,256 5,556 * MGM Resorts International 268,690 5,492 Marriott International Inc. Class A 128,575 5,408 PVH Corp. 44,531 5,285 Ralph Lauren Corp. Class A 30,800 5,074 * Mohawk Industries Inc. 38,900 5,067 Interpublic Group of Cos. Inc. 294,400 5,058 Harley-Davidson Inc. 78,500 5,043 PetSmart Inc. 65,000 4,957 * WABCO Holdings Inc. 56,041 4,722 Scripps Networks Interactive Inc. Class A 59,478 4,646 * Liberty Media Corp. Class A 30,877 4,544 DR Horton Inc. 218,469 4,245 Advance Auto Parts Inc. 50,702 4,192 * Toll Brothers Inc. 127,860 4,146 * Liberty Global plc Class A 51,815 4,111 * Dollar General Corp. 71,400 4,031 Royal Caribbean Cruises Ltd. 104,800 4,012 PulteGroup Inc. 233,330 3,850 * Sears Holdings Corp. 62,700 3,739 Lennar Corp. Class A 103,053 3,648 Hasbro Inc. 77,100 3,634 Hanesbrands Inc. 57,986 3,613 Brinker International Inc. 88,250 3,577 Expedia Inc. 68,906 3,569 Darden Restaurants Inc. 77,080 3,568 Kohl's Corp. 68,850 3,563 * NVR Inc. 3,840 3,530 * Apollo Group Inc. Class A 167,829 3,493 * Tempur Sealy International Inc. 77,431 3,404 * Netflix Inc. 10,930 3,380 * Tesla Motors Inc. 16,750 3,240 Omnicom Group Inc. 50,600 3,210 * AutoNation Inc. 58,225 3,038 Aaron's Inc. 107,782 2,986 Avon Products Inc. 144,900 2,985 Dillard's Inc. Class A 37,000 2,897 Harman International Industries Inc. 43,600 2,888 Gentex Corp. 107,252 2,745 * Lamar Advertising Co. Class A 56,186 2,642 John Wiley & Sons Inc. Class A 53,700 2,561 * News Corp. Class A 159,382 2,560 Macy's Inc. 56,800 2,458 Foot Locker Inc. 70,600 2,396 KAR Auction Services Inc. 71,953 2,030 Weight Watchers International Inc. 50,300 1,880 * Hyatt Hotels Corp. Class A 43,283 1,859 Nordstrom Inc. 32,300 1,815 * Liberty Ventures Class A 18,529 1,634 Comcast Corp. 26,219 1,137 Nu Skin Enterprises Inc. Class A 11,200 1,072 GameStop Corp. Class A 20,430 1,014 American Eagle Outfitters Inc. 66,991 937 * AMC Networks Inc. Class A 13,586 930 * Starz 30,877 869 Abercrombie & Fitch Co. 23,300 824 * Madison Square Garden Co. Class A 13,586 789 CST Brands Inc. 20,275 604 Best Buy Co. Inc. 15,759 591 Mattel Inc. 12,557 526 * TRW Automotive Holdings Corp. 7,000 499 Chico's FAS Inc. 28,340 472 * Goodyear Tire & Rubber Co. 20,770 466 * Michael Kors Holdings Ltd. 6,200 462 * JC Penney Co. Inc. 44,100 389 Wynn Resorts Ltd. 2,000 316 Cablevision Systems Corp. Class A 14,944 252 Lennar Corp. Class B 8,300 238 * Hertz Global Holdings Inc. 10,600 235 Carnival Corp. 5,800 189 Staples Inc. 9,495 139 * Norwegian Cruise Line Holdings Ltd. 3,900 120 Nielsen Holdings NV 3,000 109 Fortune Brands Home & Security Inc. 2,546 106 International Game Technology 400 8 Consumer Staples (8.0%) Procter & Gamble Co. 796,678 60,221 Coca-Cola Co. 1,145,800 43,403 Philip Morris International Inc. 491,809 42,586 PepsiCo Inc. 469,139 37,297 CVS Caremark Corp. 388,354 22,039 Walgreen Co. 302,300 16,264 Colgate-Palmolive Co. 231,800 13,746 Altria Group Inc. 388,723 13,353 Mondelez International Inc. Class A 351,526 11,045 Archer-Daniels-Midland Co. 243,273 8,962 Kroger Co. 221,700 8,943 Hershey Co. 72,600 6,715 Coca-Cola Enterprises Inc. 153,000 6,152 Kraft Foods Group Inc. 117,175 6,145 * Constellation Brands Inc. Class A 95,620 5,489 Safeway Inc. 170,462 5,453 Bunge Ltd. 71,400 5,420 Clorox Co. 66,120 5,403 Tyson Foods Inc. Class A 187,944 5,315 * Green Mountain Coffee Roasters Inc. 69,983 5,272 JM Smucker Co. 49,024 5,149 Brown-Forman Corp. Class B 74,469 5,074 Dr Pepper Snapple Group Inc. 109,700 4,917 Church & Dwight Co. Inc. 76,988 4,623 McCormick & Co. Inc. 70,300 4,548 * Monster Beverage Corp. 86,500 4,520 Hormel Foods Corp. 105,200 4,431 Kimberly-Clark Corp. 45,440 4,281 General Mills Inc. 88,800 4,255 Energizer Holdings Inc. 45,169 4,117 Campbell Soup Co. 97,400 3,965 Whole Foods Market Inc. 65,680 3,842 Ingredion Inc. 54,900 3,633 Molson Coors Brewing Co. Class B 71,900 3,604 Beam Inc. 37,700 2,437 Mead Johnson Nutrition Co. 30,021 2,229 * WhiteWave Foods Co. Class A 104,340 2,084 Dean Foods Co. 84,248 1,626 Kellogg Co. 22,800 1,339 Sysco Corp. 17,111 545 ConAgra Foods Inc. 11,200 340 Hillshire Brands Co. 8,920 274 Energy (9.8%) Exxon Mobil Corp. 1,288,164 110,834 Chevron Corp. 569,538 69,199 Schlumberger Ltd. 375,599 33,188 Occidental Petroleum Corp. 190,339 17,804 ConocoPhillips 249,132 17,317 EOG Resources Inc. 96,700 16,369 Anadarko Petroleum Corp. 171,723 15,969 Apache Corp. 140,417 11,955 National Oilwell Varco Inc. 146,541 11,446 Pioneer Natural Resources Co. 55,587 10,495 Noble Energy Inc. 144,000 9,649 Hess Corp. 123,200 9,528 Phillips 66 157,963 9,133 Williams Cos. Inc. 232,200 8,443 Devon Energy Corp. 145,622 8,411 Cabot Oil & Gas Corp. 209,940 7,835 Baker Hughes Inc. 150,671 7,398 * Cameron International Corp. 116,102 6,777 EQT Corp. 75,000 6,654 * FMC Technologies Inc. 115,200 6,384 * Southwestern Energy Co. 171,500 6,239 Valero Energy Corp. 182,480 6,232 Halliburton Co. 128,600 6,192 Range Resources Corp. 79,200 6,011 Cimarex Energy Co. 56,501 5,447 * Denbury Resources Inc. 249,876 4,600 SM Energy Co. 57,556 4,443 * Continental Resources Inc. 39,400 4,226 Helmerich & Payne Inc. 57,980 3,998 * Concho Resources Inc. 35,600 3,874 QEP Resources Inc. 139,565 3,865 * Dresser-Rand Group Inc. 61,355 3,829 * SandRidge Energy Inc. 597,954 3,504 Diamond Offshore Drilling Inc. 55,574 3,463 * Ultra Petroleum Corp. 164,471 3,383 Marathon Oil Corp. 92,900 3,240 * Rowan Cos. plc Class A 85,600 3,143 World Fuel Services Corp. 80,447 3,002 Marathon Petroleum Corp. 46,450 2,988 * Newfield Exploration Co. 73,298 2,006 Patterson-UTI Energy Inc. 93,489 1,999 Peabody Energy Corp. 108,100 1,865 * WPX Energy Inc. 77,400 1,491 Tesoro Corp. 26,500 1,165 CONSOL Energy Inc. 33,900 1,141 Chesapeake Energy Corp. 25,211 652 * Unit Corp. 12,800 595 Kinder Morgan Inc. 8,193 291 * Superior Energy Services Inc. 1,048 26 Financial Services (18.5%) * Berkshire Hathaway Inc. Class B 540,445 61,346 JPMorgan Chase & Co. 1,111,121 57,434 Wells Fargo & Co. 1,236,508 51,093 Citigroup Inc. 916,400 44,455 Bank of America Corp. 2,653,333 36,616 Visa Inc. Class A 164,098 31,359 Mastercard Inc. Class A 35,460 23,857 American Express Co. 300,500 22,694 Goldman Sachs Group Inc. 109,200 17,277 American International Group Inc. 351,980 17,117 Simon Property Group Inc. 98,448 14,593 US Bancorp 392,700 14,365 Prudential Financial Inc. 161,904 12,625 American Tower Corporation 147,000 10,897 State Street Corp. 164,978 10,847 Aflac Inc. 172,500 10,693 Discover Financial Services 202,200 10,219 Public Storage 55,200 8,862 Travelers Cos. Inc. 101,877 8,636 Ameriprise Financial Inc. 92,960 8,467 Franklin Resources Inc. 166,200 8,401 Capital One Financial Corp. 117,800 8,098 Charles Schwab Corp. 377,200 7,974 SunTrust Banks Inc. 229,890 7,453 Progressive Corp. 267,900 7,295 Boston Properties Inc. 64,200 6,863 * IntercontinentalExchange Inc. 37,569 6,816 Loews Corp. 144,508 6,754 T. Rowe Price Group Inc. 92,978 6,688 Fifth Third Bancorp 368,920 6,655 * Fiserv Inc. 65,550 6,624 Weyerhaeuser Co. 228,100 6,531 Lincoln National Corp. 150,986 6,340 Equity Residential 115,600 6,193 Fidelity National Information Services Inc. 130,478 6,059 Host Hotels & Resorts Inc. 334,772 5,915 * Affiliated Managers Group Inc. 32,250 5,890 * CIT Group Inc. 114,835 5,601 Western Union Co. 290,095 5,413 MetLife Inc. 112,842 5,298 KeyCorp 457,769 5,219 M&T Bank Corp. 46,286 5,180 Allstate Corp. 102,300 5,171 Principal Financial Group Inc. 120,400 5,156 General Growth Properties Inc. 263,357 5,080 Unum Group 166,800 5,077 Torchmark Corp. 68,650 4,967 Moody's Corp. 70,100 4,930 AvalonBay Communities Inc. 38,375 4,877 * Arch Capital Group Ltd. 88,800 4,807 SL Green Realty Corp. 54,010 4,798 * CBRE Group Inc. Class A 205,090 4,744 Plum Creek Timber Co. Inc. 97,800 4,580 Morgan Stanley 169,800 4,576 TD Ameritrade Holding Corp. 174,400 4,566 * Alleghany Corp. 11,059 4,530 * E*TRADE Financial Corp. 270,879 4,470 Equifax Inc. 74,000 4,429 * Howard Hughes Corp. 38,899 4,371 * Genworth Financial Inc. Class A 338,660 4,331 Aon plc 58,100 4,325 PNC Financial Services Group Inc. 59,631 4,320 East West Bancorp Inc. 134,700 4,304 * MSCI Inc. Class A 105,164 4,234 First Republic Bank 90,357 4,213 CME Group Inc. 55,950 4,134 Prologis Inc. 109,525 4,120 Zions Bancorporation 150,084 4,115 * Realogy Holdings Corp. 94,700 4,074 Assurant Inc. 75,300 4,074 * American Capital Ltd. 288,458 3,966 Reinsurance Group of America Inc. Class A 58,819 3,940 BlackRock Inc. 14,450 3,910 WR Berkley Corp. 90,396 3,874 Global Payments Inc. 75,417 3,852 SEI Investments Co. 123,770 3,826 HCC Insurance Holdings Inc. 87,200 3,821 * Markel Corp. 7,376 3,819 Brown & Brown Inc. 118,600 3,807 CapitalSource Inc. 317,939 3,777 Dun & Bradstreet Corp. 36,200 3,759 Raymond James Financial Inc. 89,650 3,736 * Signature Bank 40,400 3,697 NASDAQ OMX Group Inc. 114,892 3,687 * Forest City Enterprises Inc. Class A 191,191 3,621 Jones Lang LaSalle Inc. 40,877 3,569 White Mountains Insurance Group Ltd. 6,041 3,429 DDR Corp. 216,364 3,399 Hospitality Properties Trust 119,270 3,375 Cullen/Frost Bankers Inc. 47,600 3,358 Eaton Vance Corp. 86,202 3,347 * Popular Inc. 122,744 3,220 Leucadia National Corp. 116,219 3,166 First Horizon National Corp. 286,849 3,152 * TFS Financial Corp. 260,720 3,121 Bank of New York Mellon Corp. 103,106 3,113 Taubman Centers Inc. 45,862 3,087 Commerce Bancshares Inc. 70,214 3,076 Douglas Emmett Inc. 130,873 3,072 SLM Corp. 123,245 3,069 Apartment Investment & Management Co. Class A 108,443 3,030 * CoreLogic Inc. 111,746 3,023 * St. Joe Co. 150,900 2,961 Lender Processing Services Inc. 88,238 2,936 * MBIA Inc. 285,050 2,916 Equity Lifestyle Properties Inc. 85,264 2,913 Retail Properties of America Inc. 209,357 2,879 Post Properties Inc. 63,600 2,863 First Citizens BancShares Inc. Class A 13,830 2,843 StanCorp Financial Group Inc. 50,600 2,784 Chubb Corp. 30,900 2,758 Hanover Insurance Group Inc. 49,600 2,744 CNA Financial Corp. 69,500 2,654 Associated Banc-Corp 170,670 2,644 Camden Property Trust 42,400 2,605 Alexandria Real Estate Equities Inc. 38,630 2,467 * Alliance Data Systems Corp. 11,600 2,453 BOK Financial Corp. 38,571 2,443 Total System Services Inc. 74,759 2,199 Lazard Ltd. Class A 55,686 2,006 Hartford Financial Services Group Inc. 64,184 1,997 ACE Ltd. 20,902 1,956 Broadridge Financial Solutions Inc. 58,725 1,865 BB&T Corp. 53,000 1,789 American Financial Group Inc. 32,200 1,741 Jack Henry & Associates Inc. 31,457 1,623 Legg Mason Inc. 47,500 1,588 Digital Realty Trust Inc. 28,440 1,510 New York Community Bancorp Inc. 86,400 1,306 Bank of Hawaii Corp. 20,100 1,094 BRE Properties Inc. 21,500 1,091 Northern Trust Corp. 19,050 1,036 Interactive Brokers Group Inc. 51,335 964 Federal Realty Investment Trust 8,200 832 People's United Financial Inc. 42,614 613 Invesco Ltd. 12,010 383 Extra Space Storage Inc. 6,100 279 Essex Property Trust Inc. 300 44 Health Care (12.3%) Johnson & Johnson 795,698 68,979 Pfizer Inc. 1,978,127 56,792 Merck & Co. Inc. 742,926 35,371 * Gilead Sciences Inc. 482,400 30,314 Amgen Inc. 241,637 27,049 UnitedHealth Group Inc. 328,662 23,535 * Celgene Corp. 139,419 21,461 * Biogen Idec Inc. 81,661 19,661 AbbVie Inc. 407,600 18,232 * Express Scripts Holding Co. 266,195 16,446 Bristol-Myers Squibb Co. 335,641 15,533 Medtronic Inc. 263,600 14,037 Abbott Laboratories 407,600 13,528 Thermo Fisher Scientific Inc. 138,556 12,768 WellPoint Inc. 124,216 10,386 Allergan Inc. 111,630 10,097 McKesson Corp. 73,424 9,420 Aetna Inc. 144,422 9,246 Cigna Corp. 118,300 9,093 Eli Lilly & Co. 170,595 8,586 Baxter International Inc. 127,341 8,365 Becton Dickinson and Co. 80,600 8,062 * Vertex Pharmaceuticals Inc. 100,988 7,657 Cardinal Health Inc. 145,512 7,588 St. Jude Medical Inc. 139,832 7,501 * Mylan Inc. 194,637 7,429 Stryker Corp. 109,200 7,381 AmerisourceBergen Corp. Class A 115,100 7,033 Humana Inc. 72,800 6,794 Zimmer Holdings Inc. 81,170 6,667 * Life Technologies Corp. 83,635 6,258 Perrigo Co. 47,740 5,890 * Forest Laboratories Inc. 136,900 5,858 * Actavis Inc. 40,233 5,794 * Henry Schein Inc. 52,400 5,434 * Laboratory Corp. of America Holdings 51,900 5,145 Universal Health Services Inc. Class B 67,400 5,054 * Onyx Pharmaceuticals Inc. 38,035 4,742 Quest Diagnostics Inc. 72,800 4,498 * Hospira Inc. 112,740 4,422 * Endo Health Solutions Inc. 96,347 4,378 Cooper Cos. Inc. 33,500 4,345 DENTSPLY International Inc. 95,800 4,159 PerkinElmer Inc. 109,504 4,134 Warner Chilcott plc Class A 180,827 4,132 Techne Corp. 46,700 3,739 * CareFusion Corp. 97,796 3,609 CR Bard Inc. 29,300 3,375 Teleflex Inc. 37,000 3,044 Patterson Cos. Inc. 73,530 2,956 * Health Net Inc. 74,200 2,352 Zoetis Inc. 73,599 2,290 Omnicare Inc. 40,900 2,270 Covidien plc 36,200 2,206 * Varian Medical Systems Inc. 28,200 2,107 * QIAGEN NV 52,056 1,114 * Boston Scientific Corp. 72,350 849 * Medivation Inc. 12,554 752 * Incyte Corp. Ltd. 18,900 721 * Alexion Pharmaceuticals Inc. 5,700 662 * DaVita HealthCare Partners Inc. 4,400 250 * Intuitive Surgical Inc. 630 237 * Mallinckrodt plc 4,525 200 * Brookdale Senior Living Inc. Class A 3,600 95 Materials & Processing (4.3%) Praxair Inc. 103,500 12,442 Precision Castparts Corp. 52,100 11,839 Ecolab Inc. 104,738 10,344 Freeport-McMoRan Copper & Gold Inc. 295,407 9,772 LyondellBasell Industries NV Class A 132,900 9,732 EI du Pont de Nemours & Co. 160,300 9,387 Monsanto Co. 87,134 9,094 Sherwin-Williams Co. 37,731 6,874 Dow Chemical Co. 178,640 6,860 CF Industries Holdings Inc. 31,660 6,675 Nucor Corp. 129,600 6,353 Fastenal Co. 126,000 6,332 FMC Corp. 80,900 5,802 Sigma-Aldrich Corp. 64,600 5,510 Celanese Corp. Class A 99,111 5,232 * WR Grace & Co. 55,889 4,885 Newmont Mining Corp. 164,386 4,619 Airgas Inc. 43,400 4,603 Vulcan Materials Co. 87,217 4,519 * Owens-Illinois Inc. 145,880 4,379 Ball Corp. 96,400 4,326 * Crown Holdings Inc. 100,800 4,262 Rockwood Holdings Inc. 62,760 4,199 Valspar Corp. 65,700 4,167 Cytec Industries Inc. 47,400 3,857 Albemarle Corp. 60,400 3,802 * Tahoe Resources Inc. 211,996 3,799 Westlake Chemical Corp. 35,100 3,674 * Owens Corning 94,587 3,592 United States Steel Corp. 172,100 3,544 Reliance Steel & Aluminum Co. 46,300 3,392 Valmont Industries Inc. 23,637 3,283 Mosaic Co. 71,400 3,072 Martin Marietta Materials Inc. 30,600 3,004 Sealed Air Corp. 106,072 2,884 Scotts Miracle-Gro Co. Class A 51,099 2,812 Lennox International Inc. 35,090 2,641 International Paper Co. 35,900 1,608 Allegheny Technologies Inc. 50,100 1,529 Packaging Corp. of America 26,600 1,519 Eastman Chemical Co. 14,106 1,099 Royal Gold Inc. 21,768 1,059 Southern Copper Corp. 34,224 932 Air Products & Chemicals Inc. 5,700 607 Cliffs Natural Resources Inc. 261 5 Other (0.0%) American Homes 4 Rent Class A 10 Producer Durables (11.3%) General Electric Co. 2,917,272 69,694 United Technologies Corp. 280,100 30,200 Boeing Co. 236,770 27,820 Union Pacific Corp. 128,914 20,025 3M Co. 154,200 18,413 Danaher Corp. 194,200 13,462 United Parcel Service Inc. Class B 147,300 13,459 FedEx Corp. 116,000 13,237 Honeywell International Inc. 136,100 11,302 Illinois Tool Works Inc. 141,200 10,769 Caterpillar Inc. 128,820 10,740 General Dynamics Corp. 121,400 10,625 CSX Corp. 389,800 10,033 Cummins Inc. 75,400 10,018 Norfolk Southern Corp. 121,650 9,410 Emerson Electric Co. 142,400 9,213 Deere & Co. 104,800 8,530 Delta Air Lines Inc. 351,400 8,290 Agilent Technologies Inc. 156,606 8,026 PACCAR Inc. 142,910 7,954 Parker Hannifin Corp. 67,500 7,339 Accenture plc Class A 97,213 7,159 WW Grainger Inc. 27,000 7,066 Northrop Grumman Corp. 72,268 6,884 Roper Industries Inc. 47,800 6,351 Raytheon Co. 80,915 6,236 Southwest Airlines Co. 418,087 6,087 Xerox Corp. 577,604 5,944 AMETEK Inc. 127,475 5,866 Waste Management Inc. 140,297 5,786 Fluor Corp. 81,200 5,762 Flowserve Corp. 92,250 5,755 * Stericycle Inc. 48,408 5,586 * Waters Corp. 51,650 5,486 Expeditors International of Washington Inc. 123,861 5,457 Pall Corp. 69,300 5,339 * Verisk Analytics Inc. Class A 80,005 5,197 L-3 Communications Holdings Inc. 54,000 5,103 * Mettler-Toledo International Inc. 21,000 5,042 Rockwell Collins Inc. 73,700 5,001 * Jacobs Engineering Group Inc. 82,566 4,804 IDEX Corp. 71,845 4,688 JB Hunt Transport Services Inc. 63,096 4,602 Wabtec Corp. 71,600 4,501 * Oshkosh Corp. 90,757 4,445 FLIR Systems Inc. 141,500 4,443 CH Robinson Worldwide Inc. 74,090 4,413 Huntington Ingalls Industries Inc. 63,233 4,262 * Quanta Services Inc. 151,348 4,164 Manpowergroup Inc. 54,600 3,972 Carlisle Cos. Inc. 56,500 3,971 Donaldson Co. Inc. 103,200 3,935 Cintas Corp. 70,766 3,623 Toro Co. 66,100 3,593 * Terex Corp. 105,966 3,560 Robert Half International Inc. 87,500 3,415 Automatic Data Processing Inc. 47,100 3,409 MSC Industrial Direct Co. Inc. Class A 41,700 3,392 Landstar System Inc. 59,989 3,358 Towers Watson & Co. Class A 31,300 3,348 Alliant Techsystems Inc. 33,100 3,229 SPX Corp. 37,400 3,166 KBR Inc. 89,249 2,913 Joy Global Inc. 52,500 2,680 Xylem Inc. 87,100 2,433 Stanley Black & Decker Inc. 26,745 2,422 Lockheed Martin Corp. 16,130 2,057 Graco Inc. 27,658 2,048 Eaton Corp. plc 28,294 1,948 TransDigm Group Inc. 13,034 1,808 Allison Transmission Holdings Inc. 68,285 1,711 Iron Mountain Inc. 62,646 1,693 Textron Inc. 61,020 1,685 Lexmark International Inc. Class A 50,300 1,660 ITT Corp. 43,550 1,566 * United Continental Holdings Inc. 46,200 1,419 Exelis Inc. 87,100 1,368 * Zebra Technologies Corp. 27,257 1,241 Manitowoc Co. Inc. 62,200 1,218 * Navistar International Corp. 32,334 1,180 * Copart Inc. 27,700 881 Republic Services Inc. Class A 19,512 651 AGCO Corp. 10,600 640 ADT Corp. 15,050 612 * AECOM Technology Corp. 17,500 547 Pentair Ltd. 6,070 394 Babcock & Wilcox Co. 10,920 368 Ryder System Inc. 3,600 215 Technology (15.4%) Apple Inc. 268,330 127,926 Microsoft Corp. 2,184,700 72,772 * Google Inc. Class A 80,598 70,597 International Business Machines Corp. 307,358 56,917 Cisco Systems Inc. 1,609,290 37,690 Oracle Corp. 1,112,634 36,906 QUALCOMM Inc. 435,120 29,310 * Facebook Inc. Class A 557,050 27,986 Intel Corp. 1,160,830 26,606 EMC Corp. 688,700 17,603 Texas Instruments Inc. 389,800 15,697 * Yahoo! Inc. 365,620 12,124 * Adobe Systems Inc. 202,700 10,528 * Cognizant Technology Solutions Corp. Class A 122,497 10,059 Hewlett-Packard Co. 472,423 9,911 * Crown Castle International Corp. 119,900 8,756 Intuit Inc. 126,660 8,399 Symantec Corp. 316,351 7,830 Corning Inc. 478,200 6,977 NetApp Inc. 162,363 6,920 * Citrix Systems Inc. 89,256 6,302 Western Digital Corp. 98,400 6,239 Amphenol Corp. Class A 79,800 6,175 Altera Corp. 164,935 6,129 Broadcom Corp. Class A 230,450 5,994 Applied Materials Inc. 335,600 5,886 Analog Devices Inc. 118,166 5,560 KLA-Tencor Corp. 90,600 5,513 * SBA Communications Corp. Class A 67,103 5,399 * Autodesk Inc. 126,488 5,208 NVIDIA Corp. 329,244 5,123 Linear Technology Corp. 124,200 4,926 * Lam Research Corp. 94,645 4,845 * Salesforce.com Inc. 92,891 4,822 Avnet Inc. 108,600 4,530 * Teradata Corp. 81,064 4,494 * Arrow Electronics Inc. 87,100 4,227 * Brocade Communications Systems Inc. 515,900 4,153 * Synopsys Inc. 108,990 4,109 Computer Sciences Corp. 78,900 4,082 * NCR Corp. 99,574 3,944 * Zynga Inc. Class A 1,041,000 3,831 Motorola Solutions Inc. 59,604 3,539 CA Inc. 113,266 3,361 LSI Corp. 428,628 3,352 Solera Holdings Inc. 63,396 3,352 Xilinx Inc. 71,336 3,343 * Cadence Design Systems Inc. 245,160 3,310 DST Systems Inc. 42,800 3,228 AOL Inc. 92,340 3,193 Compuware Corp. 276,640 3,098 * Ingram Micro Inc. 125,000 2,881 * Tech Data Corp. 55,510 2,771 * Rovi Corp. 134,500 2,578 * Juniper Networks Inc. 119,000 2,363 * Micron Technology Inc. 129,600 2,264 Activision Blizzard Inc. 132,400 2,207 * Fairchild Semiconductor International Inc. Class A 147,958 2,055 * Atmel Corp. 248,700 1,850 * Teradyne Inc. 110,200 1,820 * Polycom Inc. 140,400 1,533 * VeriFone Systems Inc. 60,200 1,376 IAC/InterActiveCorp 24,515 1,340 Microchip Technology Inc. 31,400 1,265 Molex Inc. 24,751 953 Amdocs Ltd. 12,000 440 * VeriSign Inc. 7,105 362 Harris Corp. 4,300 255 * Electronic Arts Inc. 100 3 Utilities (4.9%) AT&T Inc. 1,593,219 53,883 Verizon Communications Inc. 711,342 33,191 NextEra Energy Inc. 146,807 11,768 Sempra Energy 100,036 8,563 Duke Energy Corp. 111,730 7,461 Edison International 138,600 6,384 PG&E Corp. 145,600 5,958 Northeast Utilities 142,899 5,895 CenterPoint Energy Inc. 217,600 5,216 Southern Co. 124,900 5,143 AES Corp. 386,798 5,141 NRG Energy Inc. 186,206 5,089 * Calpine Corp. 250,080 4,859 Wisconsin Energy Corp. 120,084 4,849 Dominion Resources Inc. 73,086 4,566 OGE Energy Corp. 122,400 4,417 NV Energy Inc. 184,483 4,356 CMS Energy Corp. 164,986 4,342 Energen Corp. 56,100 4,285 MDU Resources Group Inc. 148,850 4,163 ITC Holdings Corp. 43,093 4,045 American Water Works Co. Inc. 95,720 3,951 Aqua America Inc. 152,828 3,779 SCANA Corp. 80,500 3,706 * T-Mobile US Inc. 134,117 3,483 Telephone & Data Systems Inc. 116,594 3,445 Integrys Energy Group Inc. 61,481 3,436 National Fuel Gas Co. 43,225 2,972 American Electric Power Co. Inc. 60,600 2,627 Questar Corp. 115,800 2,604 FirstEnergy Corp. 71,207 2,596 Consolidated Edison Inc. 44,100 2,432 Exelon Corp. 79,200 2,348 Public Service Enterprise Group Inc. 69,800 2,299 United States Cellular Corp. 44,516 2,027 CenturyLink Inc. 56,364 1,769 * Sprint Corp. 268,255 1,666 * Level 3 Communications Inc. 58,413 1,559 UGI Corp. 34,466 1,349 NiSource Inc. 35,920 1,110 Entergy Corp. 15,600 986 Frontier Communications Corp. 5 — Total Common Stocks (Cost $2,861,804) Coupon Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund (Cost $8,073) 0.112% 8,072,589 8,073 Total Investments (100.2%) (Cost $2,869,877) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2013, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At September 30, 2013, the cost of investment securities for tax purposes was $2,869,877,000. Net unrealized appreciation of investment securities for tax purposes was $2,130,899,000, consisting of unrealized gains of $2,173,811,000 on securities that had risen in value since their purchase and $42,912,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (47.8%) Consumer Discretionary (7.3%) Walt Disney Co. 67,166 4,332 * Amazon.com Inc. 13,842 4,328 Wal-Mart Stores Inc. 56,649 4,190 Comcast Corp. Class A 91,445 4,129 Home Depot Inc. 41,999 3,186 * eBay Inc. 50,744 2,831 Twenty-First Century Fox Inc. 76,951 2,578 McDonald's Corp. 26,674 2,566 Ford Motor Co. 142,400 2,402 Starbucks Corp. 30,063 2,314 * priceline.com Inc. 2,158 2,182 NIKE Inc. Class B 29,894 2,171 Lowe's Cos. Inc. 44,615 2,124 Costco Wholesale Corp. 17,417 2,005 Time Warner Inc. 28,796 1,895 TJX Cos. Inc. 31,586 1,781 CBS Corp. Class B 28,800 1,589 Target Corp. 23,845 1,526 * DIRECTV 23,218 1,387 * General Motors Co. 37,300 1,342 Yum! Brands Inc. 16,305 1,164 Viacom Inc. Class B 13,327 1,114 * Bed Bath & Beyond Inc. 11,700 905 * Dollar General Corp. 15,400 869 * Liberty Media Corp. Class A 5,904 869 Harley-Davidson Inc. 13,490 867 Time Warner Cable Inc. 7,643 853 Estee Lauder Cos. Inc. Class A 12,118 847 * O'Reilly Automotive Inc. 6,562 837 * AutoZone Inc. 1,921 812 Ross Stores Inc. 11,104 808 Macy's Inc. 18,494 800 Coach Inc. 14,520 792 Gap Inc. 17,925 722 Starwood Hotels & Resorts Worldwide Inc. 10,707 711 Tractor Supply Co. 10,314 693 * Dollar Tree Inc. 12,088 691 Johnson Controls Inc. 16,200 672 Polaris Industries Inc. 5,200 672 Marriott International Inc. 15,783 664 DISH Network Corp. Class A 14,505 653 * Liberty Global plc 8,653 653 PVH Corp. 5,383 639 Lear Corp. 8,800 630 * Liberty Global plc Class A 7,927 629 Ralph Lauren Corp. Class A 3,773 622 * Michael Kors Holdings Ltd. 8,200 611 Kohl's Corp. 11,385 589 Fortune Brands Home & Security Inc. 14,125 588 * Jarden Corp. 12,138 587 PetSmart Inc. 7,424 566 Scripps Networks Interactive Inc. Class A 7,068 552 * WABCO Holdings Inc. 6,496 547 Newell Rubbermaid Inc. 19,818 545 * Discovery Communications Inc. Class A 6,441 544 Carnival Corp. 16,650 543 Thor Industries Inc. 9,300 540 Harman International Industries Inc. 8,007 530 Expedia Inc. 10,091 523 Advance Auto Parts Inc. 6,264 518 BorgWarner Inc. 4,876 494 International Game Technology 25,567 484 Royal Caribbean Cruises Ltd. 12,547 480 Service Corp. International 25,400 473 * TripAdvisor Inc. 6,191 469 DR Horton Inc. 23,722 461 * NVR Inc. 500 460 Nu Skin Enterprises Inc. Class A 4,800 460 DSW Inc. Class A 5,200 444 * Starz 15,104 425 Avon Products Inc. 20,000 412 Chico's FAS Inc. 24,700 411 Lennar Corp. Class A 11,423 404 Brinker International Inc. 9,637 391 Aaron's Inc. 13,911 385 Wyndham Worldwide Corp. 6,300 384 Wendy's Co. 43,670 370 DeVry Inc. 12,000 367 Dillard's Inc. Class A 4,613 361 Las Vegas Sands Corp. 5,400 359 John Wiley & Sons Inc. Class A 7,218 344 Hanesbrands Inc. 5,500 343 Signet Jewelers Ltd. 4,400 315 * News Corp. Class A 19,237 309 McGraw Hill Financial Inc. 4,600 302 Abercrombie & Fitch Co. 8,400 297 Comcast Corp. 6,476 281 Gentex Corp./MI 10,743 275 Dunkin' Brands Group Inc. 5,400 244 Omnicom Group Inc. 3,800 241 Family Dollar Stores Inc. 3,066 221 Weight Watchers International Inc. 5,533 207 * Panera Bread Co. Class A 1,300 206 Delphi Automotive plc 3,200 187 * Bally Technologies Inc. 2,400 173 * MGM Resorts International 8,013 164 * Apollo Group Inc. Class A 6,500 135 * Murphy USA Inc. 1,675 68 * Toll Brothers Inc. 2,000 65 * Netflix Inc. 177 55 * Liberty Interactive Corp. Class A 2,138 50 * AMC Networks Inc. Class A 573 39 Lennar Corp. Class B 680 19 H&R Block Inc. 500 13 * Liberty Ventures Class A 142 12 Cablevision Systems Corp. Class A 394 7 CST Brands Inc. 166 5 Consumer Staples (3.7%) Procter & Gamble Co. 84,349 6,376 Coca-Cola Co. 136,364 5,165 Philip Morris International Inc. 50,494 4,372 PepsiCo Inc. 44,690 3,553 CVS Caremark Corp. 46,692 2,650 Colgate-Palmolive Co. 38,070 2,258 Mondelez International Inc. Class A 71,337 2,241 Altria Group Inc. 46,800 1,608 Walgreen Co. 28,118 1,513 Archer-Daniels-Midland Co. 31,873 1,174 Whole Foods Market Inc. 19,200 1,123 Mead Johnson Nutrition Co. 10,913 810 Kroger Co. 19,300 779 Hershey Co. 8,400 777 Coca-Cola Enterprises Inc. 18,186 731 JM Smucker Co. 6,851 720 Bunge Ltd. 9,330 708 Beam Inc. 10,400 672 * Green Mountain Coffee Roasters Inc. 8,829 665 Tyson Foods Inc. Class A 23,410 662 Safeway Inc. 20,134 644 Herbalife Ltd. 9,227 644 * Constellation Brands Inc. Class A 10,787 619 Brown-Forman Corp. Class B 8,688 592 McCormick & Co. Inc. 8,747 566 Church & Dwight Co. Inc. 9,255 556 * Monster Beverage Corp. 10,438 545 Hormel Foods Corp. 12,892 543 Energizer Holdings Inc. 5,465 498 Kimberly-Clark Corp. 5,172 487 Ingredion Inc. 6,686 442 Hillshire Brands Co. 12,887 396 Molson Coors Brewing Co. Class B 7,400 371 Dr Pepper Snapple Group Inc. 7,332 329 Dean Foods Co. 16,401 317 * WhiteWave Foods Co. Class A 14,366 287 Kraft Foods Group Inc. 4,779 251 General Mills Inc. 5,114 245 Clorox Co. 500 41 Energy (4.7%) Exxon Mobil Corp. 153,915 13,243 Chevron Corp. 61,832 7,513 Schlumberger Ltd. 35,867 3,169 ConocoPhillips 30,112 2,093 EOG Resources Inc. 11,328 1,918 Occidental Petroleum Corp. 20,404 1,909 Anadarko Petroleum Corp. 20,490 1,905 Phillips 66 26,406 1,527 Halliburton Co. 31,325 1,508 Apache Corp. 17,714 1,508 Pioneer Natural Resources Co. 7,219 1,363 Noble Energy Inc. 17,198 1,152 Hess Corp. 14,804 1,145 Devon Energy Corp. 18,657 1,078 National Oilwell Varco Inc. 12,029 940 Cabot Oil & Gas Corp. 22,304 832 EQT Corp. 9,097 807 * Cameron International Corp. 13,452 785 * Concho Resources Inc. 7,200 783 Marathon Petroleum Corp. 12,141 781 * FMC Technologies Inc. 13,886 770 * Southwestern Energy Co. 20,331 740 Range Resources Corp. 9,446 717 * Whiting Petroleum Corp. 10,200 610 * Denbury Resources Inc. 30,500 562 Cimarex Energy Co. 5,776 557 * Continental Resources Inc. 5,164 554 SM Energy Co. 7,172 554 Helmerich & Payne Inc. 7,915 546 * Dril-Quip Inc. 4,600 528 * Oil States International Inc. 5,098 527 HollyFrontier Corp. 12,492 526 * Dresser-Rand Group Inc. 7,522 469 * Newfield Exploration Co. 16,827 461 QEP Resources Inc. 16,525 458 * Ultra Petroleum Corp. 21,400 440 Patterson-UTI Energy Inc. 19,302 413 Murphy Oil Corp. 6,700 404 CONSOL Energy Inc. 11,505 387 * Rowan Cos. plc Class A 10,083 370 Diamond Offshore Drilling Inc. 5,860 365 * Kosmos Energy Ltd. 32,697 336 Marathon Oil Corp. 8,482 296 Nabors Industries Ltd. 18,190 292 Peabody Energy Corp. 13,009 224 World Fuel Services Corp. 5,400 201 * Superior Energy Services Inc. 6,121 153 * SandRidge Energy Inc. 21,613 127 Chesapeake Energy Corp. 4,500 116 Baker Hughes Inc. 1,950 96 * McDermott International Inc. 11,085 82 Williams Cos. Inc. 1,500 55 Valero Energy Corp. 1,500 51 * Cobalt International Energy Inc. 1,600 40 Kinder Morgan Inc. 700 25 Financial Services (9.0%) * Berkshire Hathaway Inc. Class B 65,377 7,421 Wells Fargo & Co. 149,521 6,178 JPMorgan Chase & Co. 116,401 6,017 Bank of America Corp. 400,017 5,520 Citigroup Inc. 109,092 5,292 Visa Inc. Class A 19,224 3,674 Mastercard Inc. Class A 4,490 3,021 American International Group Inc. 58,000 2,821 Goldman Sachs Group Inc. 17,485 2,766 American Express Co. 36,259 2,738 Simon Property Group Inc. 12,278 1,820 Morgan Stanley 65,960 1,778 US Bancorp 46,300 1,694 Capital One Financial Corp. 22,592 1,553 American Tower Corporation 17,573 1,303 Discover Financial Services 24,229 1,225 Public Storage 6,572 1,055 Franklin Resources Inc. 19,875 1,005 Aon plc 13,400 997 Bank of New York Mellon Corp. 31,900 963 Travelers Cos. Inc. 10,589 898 Progressive Corp. 32,897 896 SunTrust Banks Inc. 27,529 892 Equity Residential 16,350 876 Moody's Corp. 12,400 872 Boston Properties Inc. 8,081 864 State Street Corp. 13,069 859 Prologis Inc. 22,800 858 Hartford Financial Services Group Inc. 26,400 822 Loews Corp. 17,516 819 Lincoln National Corp. 19,430 816 Weyerhaeuser Co. 28,157 806 * Fiserv Inc. 7,971 805 * IntercontinentalExchange Inc. 4,371 793 Regions Financial Corp. 84,715 784 Host Hotels & Resorts Inc. 43,099 762 Vornado Realty Trust 9,000 757 * Alliance Data Systems Corp. 3,477 735 Fidelity National Information Services Inc. 15,481 719 Fifth Third Bancorp 38,275 690 General Growth Properties Inc. 35,400 683 KeyCorp 59,618 680 * Affiliated Managers Group Inc. 3,684 673 Leucadia National Corp. 24,533 668 AvalonBay Communities Inc. 5,100 648 Unum Group 20,827 634 MetLife Inc. 12,940 608 SL Green Realty Corp. 6,659 592 Torchmark Corp. 8,148 589 Comerica Inc. 14,900 586 TD Ameritrade Holding Corp. 21,961 575 * E*TRADE Financial Corp. 34,200 564 * CBRE Group Inc. Class A 24,373 564 PNC Financial Services Group Inc. 7,700 558 Charles Schwab Corp. 26,105 552 Aflac Inc. 8,800 545 * Howard Hughes Corp. 4,800 539 Equifax Inc. 8,958 536 East West Bancorp Inc. 16,769 536 Chubb Corp. 6,000 536 * MSCI Inc. Class A 12,934 521 Zions Bancorporation 18,451 506 Reinsurance Group of America Inc. Class A 7,470 500 * Alleghany Corp. 1,219 499 CapitalSource Inc. 41,714 496 Extra Space Storage Inc. 10,800 494 SEI Investments Co. 15,847 490 First Republic Bank 10,400 485 Legg Mason Inc. 14,354 480 * Arch Capital Group Ltd. 8,850 479 Federal Realty Investment Trust 4,719 479 Allstate Corp. 9,400 475 Assurant Inc. 8,700 471 FactSet Research Systems Inc. 4,299 469 Global Payments Inc. 9,114 466 * American Capital Ltd. 33,600 462 * Realogy Holdings Corp. 10,500 452 HCC Insurance Holdings Inc. 10,264 450 WR Berkley Corp. 10,443 448 RenaissanceRe Holdings Ltd. 4,898 443 Essex Property Trust Inc. 3,000 443 Allied World Assurance Co. Holdings AG 4,448 442 City National Corp. 6,600 440 NASDAQ OMX Group Inc. 13,673 439 Brown & Brown Inc. 13,661 438 Raymond James Financial Inc. 10,234 426 Everest Re Group Ltd. 2,900 422 Jones Lang LaSalle Inc. 4,812 420 Taubman Centers Inc. 6,200 417 * Forest City Enterprises Inc. Class A 22,013 417 * Markel Corp. 791 410 First Horizon National Corp. 36,840 405 Apartment Investment & Management Co. Class A 14,176 396 LPL Financial Holdings Inc. 10,200 391 TCF Financial Corp. 27,300 390 Prudential Financial Inc. 4,912 383 DDR Corp. 24,207 380 Associated Banc-Corp 24,527 380 Douglas Emmett Inc. 15,734 369 Morningstar Inc. 4,628 367 Tanger Factory Outlet Centers 11,100 362 Equity Lifestyle Properties Inc. 10,400 355 First Citizens BancShares Inc. 1,717 353 * St. Joe Co. 17,800 349 Lender Processing Services Inc. 10,400 346 Total System Services Inc. 11,700 344 Artisan Partners Asset Management Inc. 6,400 335 CNA Financial Corp. 8,693 332 BlackRock Inc. 1,222 331 * TFS Financial Corp. 27,100 324 White Mountains Insurance Group Ltd. 538 305 Commerce Bancshares Inc. 6,584 288 Huntington Bancshares Inc. 34,600 286 BRE Properties Inc. 5,600 284 Hanover Insurance Group Inc. 5,014 277 StanCorp Financial Group Inc. 5,000 275 Retail Properties of America Inc. 19,700 271 * Genworth Financial Inc. Class A 20,900 267 * MBIA Inc. 25,575 262 BOK Financial Corp. 4,040 256 ACE Ltd. 2,600 243 ProAssurance Corp. 5,000 225 * Signature Bank 2,400 220 Washington Federal Inc. 10,100 209 BB&T Corp. 5,800 196 CME Group Inc. 2,495 184 Lazard Ltd. Class A 5,025 181 Ameriprise Financial Inc. 1,180 107 * CIT Group Inc. 2,100 102 Hospitality Properties Trust 3,122 88 Western Union Co. 4,165 78 CBOE Holdings Inc. 1,200 54 Assured Guaranty Ltd. 1,394 26 Dun & Bradstreet Corp. 200 21 Cullen 200 14 People's United Financial Inc. 400 6 Health Care (5.8%) Johnson & Johnson 88,844 7,702 Pfizer Inc. 220,117 6,320 Merck & Co. Inc. 88,921 4,234 * Gilead Sciences Inc. 58,702 3,689 Amgen Inc. 25,455 2,849 UnitedHealth Group Inc. 37,413 2,679 * Celgene Corp. 17,012 2,619 * Biogen Idec Inc. 9,811 2,362 * Express Scripts Holding Co. 33,149 2,048 Bristol-Myers Squibb Co. 39,960 1,849 Abbott Laboratories 54,800 1,819 AbbVie Inc. 35,000 1,566 Thermo Fisher Scientific Inc. 16,567 1,527 McKesson Corp. 10,636 1,365 Medtronic Inc. 23,200 1,235 Allergan Inc. 13,109 1,186 * Alexion Pharmaceuticals Inc. 10,086 1,172 Cigna Corp. 14,562 1,119 * Actavis plc 7,664 1,104 Eli Lilly & Co. 21,400 1,077 Aetna Inc. 15,855 1,015 Stryker Corp. 14,949 1,010 * Mylan Inc. 23,756 907 AmerisourceBergen Corp. Class A 14,506 886 * Vertex Pharmaceuticals Inc. 11,400 864 WellPoint Inc. 10,126 847 Humana Inc. 8,800 821 * Life Technologies Corp. 10,017 750 St. Jude Medical Inc. 13,835 742 * Forest Laboratories Inc. 17,119 732 Covidien plc 11,800 719 Perrigo Co. 5,628 694 Zimmer Holdings Inc. 8,070 663 Universal Health Services Inc. Class B 8,717 654 CR Bard Inc. 5,565 641 * Intuitive Surgical Inc. 1,690 636 * Regeneron Pharmaceuticals Inc. 2,000 626 Omnicare Inc. 10,893 605 * Endo Health Solutions Inc. 12,869 585 Cooper Cos. Inc. 4,484 582 HCA Holdings Inc. 13,344 570 * DaVita HealthCare Partners Inc. 9,600 546 * Hospira Inc. 13,860 544 * Laboratory Corp. of America Holdings 5,191 515 Baxter International Inc. 7,800 512 DENTSPLY International Inc. 11,783 511 Quest Diagnostics Inc. 8,019 495 * Illumina Inc. 5,800 469 PerkinElmer Inc. 12,400 468 * QIAGEN NV 20,400 437 Tenet Healthcare Corp. 10,525 433 * Varian Medical Systems Inc. 5,800 433 Techne Corp. 5,400 432 Hill-Rom Holdings Inc. 10,722 384 Patterson Cos. Inc. 9,000 362 * Quintiles Transnational Holdings Inc. 7,800 350 * CareFusion Corp. 8,395 310 Zoetis Inc. 8,189 255 Warner Chilcott plc Class A 11,009 252 * Bio-Rad Laboratories Inc. Class A 2,100 247 Cardinal Health Inc. 3,845 200 Becton Dickinson and Co. 1,884 188 * Mallinckrodt plc 1,475 65 * Edwards Lifesciences Corp. 919 64 * Cerner Corp. 1,010 53 HealthSouth Corp. 114 4 Materials & Processing (2.0%) Monsanto Co. 21,308 2,224 Precision Castparts Corp. 6,652 1,512 Ecolab Inc. 12,200 1,205 LyondellBasell Industries NV Class A 13,538 991 EI du Pont de Nemours & Co. 16,728 980 Sherwin-Williams Co. 4,800 874 CF Industries Holdings Inc. 3,912 825 Dow Chemical Co. 18,700 718 FMC Corp. 9,598 688 Sigma-Aldrich Corp. 7,980 681 Celanese Corp. Class A 12,240 646 Alcoa Inc. 72,600 590 Freeport-McMoRan Copper & Gold Inc. 17,769 588 * WR Grace & Co. 6,600 577 Ashland Inc. 6,198 573 Vulcan Materials Co. 10,934 567 Mosaic Co. 12,948 557 Rock Tenn Co. Class A 5,400 547 Ball Corp. 11,918 535 Airgas Inc. 5,019 532 Praxair Inc. 4,400 529 * Crown Holdings Inc. 12,341 522 * Owens-Illinois Inc. 17,000 510 Reliance Steel & Aluminum Co. 6,800 498 Valspar Corp. 7,600 482 * Tahoe Resources Inc. 25,799 462 Cytec Industries Inc. 5,433 442 Albemarle Corp. 6,600 415 Westlake Chemical Corp. 3,900 408 Silgan Holdings Inc. 8,242 387 * Armstrong World Industries Inc. 7,003 385 Royal Gold Inc. 7,771 378 Valmont Industries Inc. 2,711 377 * MRC Global Inc. 13,700 367 Nucor Corp. 7,400 363 United States Steel Corp. 16,059 331 Newmont Mining Corp. 11,454 322 Sealed Air Corp. 11,800 321 Fastenal Co. 5,725 288 Scotts Miracle-Gro Co. Class A 5,042 277 International Paper Co. 4,943 221 * Owens Corning 5,700 216 Eastman Chemical Co. 2,640 206 Lennox International Inc. 1,800 135 Eagle Materials Inc. 1,600 116 Air Products & Chemicals Inc. 500 53 NewMarket Corp. 100 29 Martin Marietta Materials Inc. 286 28 PPG Industries Inc. 100 17 Producer Durables (5.4%) General Electric Co. 332,409 7,941 Union Pacific Corp. 18,226 2,831 United Technologies Corp. 24,876 2,682 Boeing Co. 18,720 2,200 3M Co. 16,900 2,018 Danaher Corp. 25,251 1,750 FedEx Corp. 13,476 1,538 United Parcel Service Inc. Class B 15,400 1,407 Honeywell International Inc. 16,600 1,378 Caterpillar Inc. 14,100 1,175 Accenture plc Class A 15,600 1,149 Delta Air Lines Inc. 45,400 1,071 Ingersoll-Rand plc 15,400 1,000 Agilent Technologies Inc. 19,007 974 Cummins Inc. 7,321 973 Raytheon Co. 10,049 774 WW Grainger Inc. 2,932 767 CSX Corp. 29,700 764 Roper Industries Inc. 5,710 759 Southwest Airlines Co. 50,857 740 Emerson Electric Co. 11,200 725 Towers Watson & Co. Class A 6,700 717 AMETEK Inc. 15,400 709 Fluor Corp. 9,958 707 * B/E Aerospace Inc. 8,911 658 Pentair Ltd. 10,087 655 Expeditors International of Washington Inc. 14,766 651 Flowserve Corp. 10,413 650 Pall Corp. 8,400 647 * Waters Corp. 5,918 629 * Jacobs Engineering Group Inc. 10,595 616 * Stericycle Inc. 5,198 600 Wabtec Corp. 9,306 585 * Mettler-Toledo International Inc. 2,400 576 Textron Inc. 20,511 566 TransDigm Group Inc. 4,010 556 Chicago Bridge & Iron Co. NV 8,089 548 Kansas City Southern 5,000 547 Lincoln Electric Holdings Inc. 8,123 541 JB Hunt Transport Services Inc. 7,310 533 FLIR Systems Inc. 16,969 533 * Navistar International Corp. 14,546 531 AGCO Corp. 8,737 528 Huntington Ingalls Industries Inc. 7,819 527 Copa Holdings SA Class A 3,738 518 * Quanta Services Inc. 18,595 512 Alliant Techsystems Inc. 5,186 506 ITT Corp. 13,869 499 KBR Inc. 15,196 496 Babcock & Wilcox Co. 14,319 483 Nordson Corp. 6,550 482 Joy Global Inc. 9,419 481 Waste Connections Inc. 10,500 477 Trinity Industries Inc. 10,500 476 Robert Half International Inc. 12,200 476 SPX Corp. 5,597 474 Republic Services Inc. Class A 14,110 471 * AECOM Technology Corp. 14,934 467 * WESCO International Inc. 6,019 461 Deere & Co. 5,600 456 CH Robinson Worldwide Inc. 7,611 453 Toro Co. 8,318 452 Donaldson Co. Inc. 11,786 449 Stanley Black & Decker Inc. 4,927 446 Triumph Group Inc. 6,200 435 MSC Industrial Direct Co. Inc. Class A 5,300 431 Manitowoc Co. Inc. 21,300 417 Landstar System Inc. 7,285 408 Cintas Corp. 7,850 402 National Instruments Corp. 12,911 399 Manpowergroup Inc. 5,250 382 Carlisle Cos. Inc. 5,400 380 Rockwell Collins Inc. 5,500 373 Automatic Data Processing Inc. 4,774 346 Kennametal Inc. 7,500 342 Regal-Beloit Corp. 5,000 340 * Spirit Aerosystems Holdings Inc. Class A 14,000 339 Xerox Corp. 32,655 336 Con-way Inc. 7,565 326 Covanta Holding Corp. 14,400 308 General Dynamics Corp. 3,491 306 Xylem Inc. 10,739 300 Illinois Tool Works Inc. 3,700 282 * Oshkosh Corp. 5,747 281 ADT Corp. 6,850 278 Air Lease Corp. Class A 10,000 277 Paychex Inc. 6,600 268 AO Smith Corp. 5,700 258 Lockheed Martin Corp. 2,003 255 Eaton Corp. plc 3,500 241 IDEX Corp. 3,529 230 Norfolk Southern Corp. 2,700 209 * Verisk Analytics Inc. Class A 3,000 195 Lexmark International Inc. Class A 5,300 175 * United Continental Holdings Inc. 4,400 135 Ryder System Inc. 1,400 84 L-3 Communications Holdings Inc. 489 46 Technology (7.4%) Apple Inc. 32,324 15,410 Microsoft Corp. 265,456 8,842 * Google Inc. Class A 9,752 8,542 International Business Machines Corp. 37,247 6,897 Oracle Corp. 134,590 4,464 QUALCOMM Inc. 64,300 4,331 Cisco Systems Inc. 172,915 4,050 * Facebook Inc. Class A 71,600 3,597 Intel Corp. 151,400 3,470 EMC Corp. 85,936 2,197 * Yahoo! Inc. 44,866 1,488 * Salesforce.com Inc. 28,312 1,470 Hewlett-Packard Co. 65,489 1,374 * Adobe Systems Inc. 23,996 1,246 * Cognizant Technology Solutions Corp. Class A 15,098 1,240 Texas Instruments Inc. 27,046 1,089 * Crown Castle International Corp. 14,467 1,057 Symantec Corp. 38,839 961 Intuit Inc. 14,324 950 Applied Materials Inc. 53,080 931 Dell Inc. 63,701 877 NetApp Inc. 20,271 864 Corning Inc. 58,977 860 Xilinx Inc. 16,129 756 Amphenol Corp. Class A 9,496 735 * Citrix Systems Inc. 10,354 731 Avago Technologies Ltd. Class A 16,735 722 * SBA Communications Corp. Class A 8,611 693 Altera Corp. 18,452 686 Broadcom Corp. Class A 26,243 683 Motorola Solutions Inc. 11,367 675 Analog Devices Inc. 13,596 640 * Lam Research Corp. 12,200 625 NVIDIA Corp. 40,000 622 * Juniper Networks Inc. 30,600 608 Activision Blizzard Inc. 35,860 598 * VeriSign Inc. 11,328 577 * Teradata Corp. 10,051 557 Jabil Circuit Inc. 22,300 483 * Autodesk Inc. 11,608 478 LSI Corp. 61,000 477 * Synopsys Inc. 12,600 475 Marvell Technology Group Ltd. 40,000 460 IAC/InterActiveCorp 7,800 426 Computer Sciences Corp. 8,200 424 DST Systems Inc. 5,430 409 * Atmel Corp. 54,200 403 Solera Holdings Inc. 7,590 401 * NCR Corp. 9,500 376 AVX Corp. 25,300 332 * Fairchild Semiconductor International Inc. Class A 16,325 227 * Teradyne Inc. 11,400 188 * Ingram Micro Inc. 7,800 180 Maxim Integrated Products Inc. 5,500 164 Linear Technology Corp. 4,000 159 CA Inc. 5,007 149 Western Digital Corp. 2,200 140 * Arrow Electronics Inc. 1,900 92 * Tech Data Corp. 1,400 70 * Freescale Semiconductor Ltd. 2,600 43 Amdocs Ltd. 300 11 Utilities (2.5%) AT&T Inc. 160,366 5,424 Verizon Communications Inc. 83,200 3,882 NextEra Energy Inc. 18,197 1,459 Southern Co. 29,442 1,212 Sempra Energy 11,929 1,021 Duke Energy Corp. 13,130 877 Dominion Resources Inc. 13,408 838 Edison International 16,908 779 Public Service Enterprise Group Inc. 22,764 750 Xcel Energy Inc. 26,200 723 ONEOK Inc. 13,184 703 Consolidated Edison Inc. 11,880 655 NRG Energy Inc. 22,624 618 PG&E Corp. 14,635 599 AES Corp. 44,969 598 Wisconsin Energy Corp. 14,532 587 OGE Energy Corp. 15,986 577 * Calpine Corp. 29,210 567 American Water Works Co. Inc. 13,128 542 * Level 3 Communications Inc. 19,700 526 MDU Resources Group Inc. 18,704 523 National Fuel Gas Co. 7,501 516 NV Energy Inc. 21,687 512 CMS Energy Corp. 19,027 501 Entergy Corp. 7,700 486 * T-Mobile US Inc. 18,600 483 Telephone & Data Systems Inc. 16,125 476 ITC Holdings Corp. 5,070 476 * tw telecom inc Class A 15,300 457 UGI Corp. 11,552 452 Energen Corp. 5,830 445 Aqua America Inc. 17,978 445 United States Cellular Corp. 8,915 406 Questar Corp. 17,833 401 Alliant Energy Corp. 7,713 382 * Intelsat SA 14,500 348 AGL Resources Inc. 6,000 276 Exelon Corp. 6,992 207 * Sprint Corp. 33,145 206 * American Homes 4 Rent Class A 11,200 181 FirstEnergy Corp. 4,878 178 CenturyLink Inc. 3,300 103 American Electric Power Co. Inc. 300 13 Total Common Stocks (Cost $324,705) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (52.0%) Alabama (0.2%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 500 565 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 380 393 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 566 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 566 Alaska (0.0%) Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 500 534 Arizona (1.4%) Arizona Board Regents Arizona State University System COP 5.000% 7/1/22 (14) 1,500 1,665 Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 117 Arizona COP 5.000% 10/1/18 (4) 500 566 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 532 Arizona School Facilities Board COP 5.500% 9/1/23 500 552 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (Prere.) 500 521 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 574 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 551 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 500 537 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 519 City of Mesa (AZ) Utility System Revenue 5.000% 7/1/14 (Prere.) 500 518 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 280 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 2,500 2,712 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 330 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 780 808 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 534 Pima County AZ Sewer Revenue 5.000% 7/1/20 500 581 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 810 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/28 500 552 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/29 2,000 2,198 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 500 537 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 205 214 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 549 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 574 California (6.4%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/21 760 867 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 740 276 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/32 (14) 1,000 360 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 517 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 500 556 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 525 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 1,000 1,053 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 500 540 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 557 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 572 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 581 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 581 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 687 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 556 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 205 212 California Economic Recovery GO 5.000% 7/1/15 295 306 California Economic Recovery GO 5.000% 7/1/18 500 587 California Economic Recovery GO 5.000% 7/1/19 500 591 California Economic Recovery GO 5.000% 7/1/20 500 583 California Economic Recovery GO 5.250% 7/1/21 500 583 California Economic Recovery GO 5.000% 7/1/22 500 549 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 578 California GO 5.250% 10/1/13 (14) 500 500 California GO 5.000% 11/1/13 500 502 California GO 5.000% 6/1/15 500 527 California GO 6.000% 2/1/16 500 563 California GO 5.000% 11/1/16 350 396 California GO 5.000% 3/1/17 500 569 California GO 5.000% 4/1/17 500 570 California GO 6.000% 4/1/18 500 602 California GO 5.000% 9/1/18 500 556 California GO 5.000% 11/1/18 (14) 500 578 California GO 5.500% 4/1/19 785 939 California GO 5.000% 6/1/19 (14) 500 569 California GO 5.000% 2/1/20 500 592 California GO 5.000% 9/1/21 500 587 California GO 5.000% 10/1/21 250 276 California GO 5.000% 6/1/25 495 520 California GO 5.500% 3/1/26 500 565 California GO 5.000% 6/1/27 (14) 500 537 California GO 4.500% 8/1/27 85 87 California GO 5.000% 9/1/27 500 534 California GO 5.000% 2/1/28 690 752 California GO 4.500% 8/1/28 (2) 725 738 California GO 5.750% 4/1/29 500 565 California GO 5.000% 9/1/29 (2) 500 519 California GO 5.000% 9/1/29 495 525 California GO 5.000% 10/1/29 700 740 California GO 5.250% 3/1/30 500 536 California GO 5.250% 9/1/30 500 542 California GO 5.000% 2/1/32 500 524 California GO 5.000% 6/1/32 370 381 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 300 340 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 500 518 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 569 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/23 1,000 1,069 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/20 325 378 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 500 516 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 553 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/30 110 112 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 591 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 528 California Public Works Board Lease Revenue (Davidson Library) 5.000% 3/1/38 20 20 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 1,000 1,151 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 1,000 1,078 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 300 321 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 265 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/24 35 40 1 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/28 100 107 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/29 40 43 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 3/1/33 200 206 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/34 70 72 1 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/34 120 123 California Public Works Board Lease Revenue (Various Capital Projects) 5.375% 3/1/23 1,000 1,133 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,000 1,041 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/31 25 27 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 350 361 California State University Revenue Systemwide 5.750% 11/1/27 500 567 California State University Revenue Systemwide 5.250% 11/1/29 300 323 California State University Revenue Systemwide 5.000% 11/1/30 1,000 1,083 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 579 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 1,000 1,066 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/27 1,000 1,072 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/28 500 526 Contra Costa CA Community College District GO 5.000% 8/1/31 1,000 1,079 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/33 1,000 1,068 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/22 970 1,063 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/19 75 83 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 205 223 Long Beach CA Unified School District GO 0.000% 8/1/24 (12) 1,290 817 Los Angeles CA Community College District GO 5.000% 8/1/27 500 542 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 145 153 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 543 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 573 Los Angeles CA Department of Water & Power Revenue VRDO 0.060% 10/2/13 700 700 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 500 522 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,067 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 566 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 745 763 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 538 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 533 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 150 157 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 534 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 663 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/26 500 543 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/24 600 646 Newport Mesa CA Unified School District GO 0.000% 8/1/30 630 290 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/22 500 557 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/29 1,250 1,339 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 700 251 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 1,000 1,117 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/30 2,415 845 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/16 100 107 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 140 149 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 245 255 Sacramento CA Municipal Utility District Financing Authority Revenue (Cosumnes Project) 5.125% 7/1/29 (14) 1,000 1,028 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 536 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/23 500 544 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 557 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 500 538 San Diego CA Community College District GO 5.000% 8/1/29 1,000 1,105 San Diego CA Community College District GO 5.000% 8/1/31 500 539 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 532 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 556 San Diego CA Unified School District GO 0.000% 7/1/27 500 262 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 595 San Diego CA Unified School District GO 0.000% 7/1/28 500 243 San Diego CA Unified School District GO 0.000% 7/1/29 500 226 San Diego CA Unified School District GO 0.000% 7/1/30 100 42 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 519 San Diego County CA Regional Transportation Commission Sales Tax Revenue 5.000% 4/1/31 560 605 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 4.000% 7/1/21 350 393 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 555 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 577 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 225 244 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 525 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 557 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 735 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/15 245 259 University of California Revenue 5.000% 5/15/21 500 539 University of California Revenue 5.000% 5/15/25 500 566 University of California Revenue 5.000% 5/15/27 (14) 500 538 University of California Revenue 5.000% 5/15/28 1,000 1,116 University of California Revenue 5.000% 5/15/28 (14) 500 532 University of California Revenue 4.750% 5/15/33 155 156 Colorado (0.9%) Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/23 300 345 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/33 750 809 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/21 500 580 Colorado Department of Transportation RAN 5.250% 12/15/13 (Prere.) 3,750 3,789 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 544 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 500 522 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 500 496 Colorado Springs CO Utility System Revenue 5.000% 11/15/28 500 552 Denver CO City & County Airport Revenue 5.000% 11/15/20 500 582 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 460 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,649 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 513 University of Colorado Enterprise System Revenue 5.000% 6/1/29 500 543 Connecticut (0.7%) Connecticut GO 5.500% 12/15/13 3,000 3,034 Connecticut GO 5.000% 1/1/14 500 506 Connecticut GO 5.000% 11/1/14 500 526 Connecticut GO 5.000% 12/1/14 500 528 Connecticut GO 5.000% 11/1/16 410 463 Connecticut GO 5.000% 4/15/21 500 591 Connecticut GO 5.000% 4/15/24 500 577 Connecticut GO 5.000% 4/15/28 500 553 Connecticut GO 5.000% 10/15/32 705 759 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 521 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 110 121 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 555 Hartford CT GO 5.000% 4/1/30 435 456 Delaware (0.2%) Delaware GO 5.000% 2/1/19 600 709 Delaware GO 5.000% 7/1/20 600 720 Delaware GO 5.000% 10/1/20 700 842 District of Columbia (0.5%) District of Columbia GO 5.000% 6/1/21 (4) 500 570 District of Columbia Income Tax Revenue 5.000% 12/1/26 655 735 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 560 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 539 District of Columbia Revenue (American University) VRDO 0.070% 10/1/13 LOC 3,900 3,900 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 571 Florida (2.4%) Brevard County FL School Board COP 5.000% 7/1/25 1,000 1,102 Broward County FL Airport System Revenue 5.000% 10/1/28 400 423 Broward County FL Airport System Revenue 5.375% 10/1/29 500 539 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,069 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 489 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 1,295 1,469 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 450 503 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 506 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 544 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 578 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/16 300 327 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 220 259 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 750 892 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 572 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 559 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 600 705 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 674 Florida Department of Transportation GO 5.000% 7/1/19 545 642 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 500 540 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 587 Fort Myers FL Improvement Revenue 4.750% 12/1/31 (14) 100 100 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 500 517 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.070% 10/7/13 1,200 1,200 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 500 528 Jacksonville FL Special Revenue 5.000% 10/1/32 500 520 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 880 866 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 542 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 599 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/25 1,000 1,047 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 100 111 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 640 709 Miami-Dade County FL Seaport Revenue 5.750% 10/1/28 1,500 1,655 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 1,000 1,101 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 500 516 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 545 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 574 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 516 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 500 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 525 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.070% 10/7/13 LOC 1,000 1,000 2 South Florida Water Management District COP TOB VRDO 0.080% 10/1/13 900 900 St. Johns County FL Water & Sewer Revenue 0.000% 6/1/24 110 73 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 200 217 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 1,535 1,571 Tampa FL Hospital Revenue 5.000% 7/1/23 750 814 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 567 Georgia (1.3%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 575 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 588 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 500 500 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/24 400 448 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 532 Georgia GO 5.000% 10/1/13 500 500 Georgia GO 4.000% 1/1/15 575 602 Georgia GO 5.000% 9/1/15 (Prere.) 500 544 Georgia GO 5.000% 4/1/16 500 555 Georgia GO 5.000% 5/1/16 500 557 Georgia GO 5.000% 7/1/16 500 560 Georgia GO 5.000% 7/1/16 400 448 Georgia GO 5.750% 8/1/17 500 591 Georgia GO 5.000% 10/1/19 750 893 Georgia GO 5.000% 7/1/21 500 602 Georgia GO 5.000% 7/1/22 500 584 Georgia GO 5.000% 5/1/25 500 576 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 516 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 570 Gwinnett County GA School District GO 5.000% 2/1/17 (ETM) 500 568 Gwinnett County GA School District GO 5.000% 2/1/28 500 576 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 100 102 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 641 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.125% 9/15/16 80 87 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/18 100 112 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 250 273 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 540 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 245 262 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 530 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 365 419 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 525 595 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 548 Guam (0.0%) Guam International Airport Authority Revenue 5.000% 10/1/21 350 368 Hawaii (0.6%) 1 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/19 250 283 1 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/20 300 339 1 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/21 400 448 Hawaii GO 5.000% 7/1/14 (2) 500 518 Hawaii GO 5.750% 2/1/15 (4) 500 536 Hawaii GO 5.000% 11/1/16 200 226 Hawaii GO 5.000% 4/1/17 (Prere.) 55 63 Hawaii GO 5.000% 4/1/19 (2) 445 502 Hawaii GO 5.000% 12/1/21 375 446 Hawaii GO 5.000% 6/1/29 500 556 Hawaii GO 5.000% 12/1/29 500 550 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 633 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 565 Honolulu HI City & County GO 5.000% 12/1/30 310 336 Honolulu HI City & County GO 5.250% 8/1/31 500 557 University of Hawaii Revenue 5.000% 10/1/27 500 547 Illinois (2.6%) Chicago IL Board of Education GO 5.000% 12/1/18 (2) 295 324 Chicago IL Board of Education GO 5.000% 12/1/19 (14) 210 228 Chicago IL Board of Education GO 5.250% 12/1/21 (14)(3) 500 537 Chicago IL Board of Education GO 5.000% 12/1/24 (4) 100 102 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 519 Chicago IL Board of Education GO 5.250% 12/1/26 (12) 500 511 Chicago IL Board of Education GO 4.750% 12/1/29 (4) 105 102 Chicago IL Board of Education GO 0.000% 12/1/30 (14)(3) 110 36 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 150 46 Chicago IL Board of Education GO 4.750% 12/1/31 (4) 50 48 Chicago IL GO 5.000% 12/1/16 (2) 500 548 Chicago IL GO 5.500% 1/1/17 (4) 500 557 Chicago IL GO 5.000% 1/1/19 (2) 500 530 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 531 Chicago IL Metropolitan Water Reclamation District GO 5.250% 12/1/32 750 823 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 155 164 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 370 416 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 500 547 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 (14) 500 532 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/26 1,000 1,065 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/32 500 494 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/33 (14)(3) 540 530 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/33 (4) 275 275 Chicago IL O'Hare International Airport Revenue 4.750% 1/1/34 (4) 50 48 Cook County IL GO 5.000% 11/15/21 500 547 Cook County IL GO 5.000% 11/15/28 500 501 Cook County IL GO 5.250% 11/15/28 500 509 Cook County IL GO 4.750% 11/15/30 (2) 200 194 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/16 500 535 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/32 500 510 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.060% 10/1/13 LOC 2,500 2,500 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 95 105 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 5.500% 7/1/28 2,000 2,036 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 517 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 500 540 Illinois GO 5.000% 1/1/17 330 361 Illinois GO 5.000% 1/1/18 500 550 Illinois GO 5.000% 8/1/19 250 276 Illinois GO 5.000% 8/1/20 500 547 Illinois GO 5.000% 1/1/21 (4) 710 764 Illinois GO 5.000% 8/1/21 500 539 Illinois GO 5.500% 7/1/24 1,000 1,077 Illinois GO 5.000% 6/1/26 500 501 Illinois GO 5.250% 7/1/31 1,000 995 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 620 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 576 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 549 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 527 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 1,000 1,039 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 500 514 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 650 694 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 250 263 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (14) 1,000 847 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 262 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 250 121 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/31 (14) 290 102 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 665 754 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 1,060 1,158 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 427 2 Schaumburg IL GO VRDO 0.080% 10/7/13 400 400 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 500 523 Will County IL Community High School District No. 210 (Lincoln-Way) GO 0.000% 1/1/33 750 250 Indiana (1.1%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 250 279 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.060% 10/1/13 2,400 2,400 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.080% 10/1/13 7,475 7,475 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 578 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 500 544 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/32 500 519 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 308 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 581 Indiana University Student Fee Revenue 5.000% 6/1/19 445 523 Indiana University Student Fee Revenue 5.000% 8/1/23 100 114 Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 252 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 565 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 100 109 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 568 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,393 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 900 995 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/21 (Prere.) 500 600 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/23 500 566 Kentucky (0.5%) Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 164 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 578 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 541 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 4.000% 7/1/17 500 553 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 348 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/28 1,000 1,107 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.080% 10/7/13 LOC 2,900 2,900 Louisiana (0.4%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 459 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 536 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 526 Louisiana GO 5.000% 5/1/16 (Prere.) 500 556 Louisiana GO 5.000% 5/1/16 (Prere.) 500 556 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,363 Louisiana State University Revenue 5.000% 7/1/23 400 460 New Orleans LA GO 5.000% 12/1/31 500 504 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 385 383 Maine (0.4%) Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.080% 10/7/13 LOC 4,100 4,100 Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 570 Maryland (1.4%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/28 650 717 Howard County MD GO 5.000% 2/15/22 750 888 Howard County MD GO 5.000% 8/15/24 200 234 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 581 Maryland GO 5.000% 3/1/15 550 587 Maryland GO 5.250% 3/1/15 500 535 Maryland GO 5.000% 8/1/15 (Prere.) 500 542 Maryland GO 5.000% 8/1/15 500 543 Maryland GO 5.000% 8/1/16 (Prere.) 450 505 Maryland GO 5.000% 11/1/16 105 119 Maryland GO 5.000% 3/15/17 500 572 Maryland GO 5.000% 7/15/17 610 704 Maryland GO 5.000% 8/1/17 500 577 Maryland GO 5.250% 8/15/17 500 583 Maryland GO 5.250% 3/1/18 200 235 Maryland GO 5.000% 8/1/21 870 1,026 Maryland GO 5.000% 3/15/22 500 583 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/27 500 529 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/24 500 562 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/16 575 643 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/20 500 556 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 776 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 570 Maryland Transportation Authority GAN 5.000% 3/1/16 465 514 Maryland Transportation Authority GAN 5.250% 3/1/16 585 650 Maryland Transportation Authority GAN 5.250% 3/1/18 700 819 Maryland Transportation Authority GAN 5.250% 3/1/20 500 589 Montgomery County MD GO 5.000% 7/1/17 500 576 Montgomery County MD GO 5.000% 11/1/17 500 581 Prince Georges County MD GO 5.000% 9/15/23 500 588 Massachusetts (2.5%) Boston MA GO 5.000% 2/1/22 500 601 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 587 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 582 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 479 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 573 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/31 915 1,012 Massachusetts College Building Authority Revenue 5.000% 5/1/16 (Prere.) 500 556 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 486 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 553 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 364 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 1/1/20 355 423 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 500 522 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.090% 10/7/13 LOC 2,000 2,000 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 300 336 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,009 Massachusetts GO 5.000% 5/1/14 500 514 Massachusetts GO 5.000% 8/1/14 500 520 Massachusetts GO 5.000% 8/1/15 500 543 Massachusetts GO 4.750% 8/1/16 (Prere.) 500 558 Massachusetts GO 5.500% 11/1/16 500 572 Massachusetts GO 5.500% 10/1/18 500 597 Massachusetts GO 5.000% 7/1/20 500 585 Massachusetts GO 5.000% 8/1/20 500 593 Massachusetts GO 5.250% 8/1/20 300 360 Massachusetts GO 5.500% 10/1/20 500 610 Massachusetts GO 5.500% 10/1/20 (14) 500 610 Massachusetts GO 5.250% 8/1/23 500 605 Massachusetts GO 5.250% 8/1/24 (4) 800 909 Massachusetts GO 5.000% 3/1/26 500 566 Massachusetts GO 5.000% 4/1/29 500 546 2 Massachusetts GO TOB VRDO 0.070% 10/1/13 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 554 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 539 2 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.080% 10/7/13 1,200 1,200 Massachusetts Port Authority Revenue 5.000% 7/1/17 415 474 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 195 212 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 65 71 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 305 331 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 415 451 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 600 652 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 587 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/20 225 267 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/21 900 1,067 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 495 583 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 20 21 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 583 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 153 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/19 240 284 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/20 200 242 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 608 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 625 714 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,010 University of Massachusetts Building Authority Revenue 5.250% 11/1/14 (Prere.) 500 527 Michigan (1.2%) Birmingham MI City School District GO 5.000% 5/1/22 740 857 Detroit MI City School District GO 5.250% 5/1/28 (4) 500 517 Mason MI Public School District GO 5.250% 5/1/14 (Prere.) 165 170 Mason MI Public School District GO 5.250% 5/1/17 (4) 1,685 1,726 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 559 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/27 500 516 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/27 1,000 1,102 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/31 500 535 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 500 573 Michigan GO 5.000% 9/15/14 (4) 500 522 Michigan GO 5.000% 5/1/18 500 574 Michigan GO 5.500% 11/1/25 595 669 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.070% 10/7/13 3,100 3,100 Michigan Trunk Line Revenue 5.000% 11/1/21 500 561 Oakland University of Michigan Revenue VRDO 0.100% 10/7/13 LOC 2,800 2,800 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 555 Minnesota (0.5%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 531 Minnesota General Fund Revenue 5.000% 3/1/28 500 552 Minnesota GO 5.000% 11/1/14 500 526 Minnesota GO 5.000% 8/1/15 500 543 Minnesota GO 5.000% 10/1/17 500 579 Minnesota GO 5.000% 8/1/19 500 594 Minnesota GO 5.000% 11/1/20 325 384 Minnesota GO 5.000% 8/1/21 500 586 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 533 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 528 University of Minnesota Revenue 5.000% 8/1/19 500 585 University of Minnesota Revenue 5.250% 12/1/29 500 566 Mississippi (0.2%) DeSoto County MS School District GO 5.000% 5/1/19 370 433 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/30 675 717 Mississippi GO 5.500% 12/1/18 750 897 1 Mississippi State University Educational Building Corp. Revenue 5.000% 8/1/32 1,000 1,066 Missouri (0.3%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/15 (Prere.) 130 142 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 370 400 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 322 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 572 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 600 725 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 561 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 397 Nebraska (0.2%) Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/23 750 812 Lincoln NE Electric System Revenue 5.000% 9/1/25 400 457 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 345 359 Omaha NE Public Power District Electric Revenue 4.000% 2/1/16 350 378 Nevada (0.4%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 1,500 1,412 Clark County NV GO 5.000% 12/1/29 500 527 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 540 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 155 167 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 508 Clark County NV School District GO 5.000% 6/15/18 1,690 1,903 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 556 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 546 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 115 129 New Jersey (2.9%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 875 879 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 386 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 367 Jersey City NJ GO 5.000% 3/1/21 480 548 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/23 495 588 New Jersey COP 5.250% 6/15/30 465 488 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.060% 10/1/13 LOC 800 800 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 500 520 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 500 538 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 1,500 1,541 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 564 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 522 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 500 535 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 400 441 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 300 337 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 300 352 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 500 521 New Jersey Economic Development Authority Revenue(New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 566 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 500 570 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 574 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.500% 6/1/19 (Prere.) 195 245 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 471 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 295 334 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 604 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 563 New Jersey GO 5.250% 7/15/15 (2) 500 544 New Jersey GO 5.000% 8/15/15 790 858 New Jersey GO 5.250% 7/1/16 (14) 500 562 New Jersey GO 5.000% 8/1/16 440 493 New Jersey GO 5.250% 7/15/18 (2) 500 588 New Jersey GO 5.000% 8/15/19 750 884 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 500 550 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 500 556 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 500 564 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.060% 10/1/13 LOC 1,300 1,300 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 245 273 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 375 393 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 223 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 218 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 541 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 500 518 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 530 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 230 255 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 200 221 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 310 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 150 175 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 650 751 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 2,973 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 (14) 245 286 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 150 179 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/23 605 718 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,043 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 542 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 100 114 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 556 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 592 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 1,000 1,046 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 1,000 1,045 Newark NJ GO 5.000% 10/1/19 500 570 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 500 547 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 545 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 100 108 West Deptford Township NJ GO 5.000% 7/1/27 (4) 635 685 New Mexico (0.1%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 586 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 572 New York (7.3%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 536 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 575 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 581 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 532 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 410 421 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 697 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 549 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 547 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 536 New York City NY GO 5.000% 1/1/14 500 506 New York City NY GO 5.250% 9/1/14 (ETM) 20 21 New York City NY GO 5.000% 11/1/14 (Prere.) 90 95 New York City NY GO 5.000% 8/1/15 (Prere.) 575 624 New York City NY GO 5.000% 8/1/15 (Prere.) 320 347 New York City NY GO 5.000% 2/1/16 105 116 New York City NY GO 5.000% 8/1/16 500 560 New York City NY GO 5.000% 2/1/17 500 564 New York City NY GO 5.000% 9/1/17 500 542 New York City NY GO 5.000% 2/1/18 500 560 New York City NY GO 5.000% 8/1/19 500 566 New York City NY GO 5.000% 8/1/21 380 445 New York City NY GO 5.000% 10/1/22 500 578 New York City NY GO 5.000% 8/1/23 380 439 New York City NY GO 5.000% 8/1/23 (14) 180 194 New York City NY GO 5.000% 11/1/23 215 226 New York City NY GO 5.250% 8/15/24 500 567 New York City NY GO 5.000% 8/1/25 750 840 New York City NY GO 5.000% 8/1/25 330 354 New York City NY GO 5.000% 8/1/26 500 556 New York City NY GO 5.000% 8/1/26 1,000 1,117 New York City NY GO 5.000% 8/15/26 475 531 New York City NY GO 5.000% 5/15/28 480 525 New York City NY GO 5.000% 8/1/28 500 536 New York City NY GO 5.000% 8/1/28 400 435 New York City NY GO 5.500% 11/15/28 300 341 New York City NY GO 5.625% 4/1/29 840 954 New York City NY GO 5.000% 5/15/29 500 550 New York City NY GO 5.000% 8/1/30 1,000 1,081 New York City NY GO 5.000% 3/1/31 1,340 1,438 New York City NY GO 5.000% 8/1/31 365 390 New York City NY GO VRDO 0.050% 10/7/13 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 520 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 1,000 1,080 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 270 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 698 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 556 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 535 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 266 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 345 359 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 539 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 535 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 523 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 522 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/24 500 574 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 575 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 573 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,200 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 250 266 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 245 275 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 165 189 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 165 189 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/18 200 231 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 335 378 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 35 39 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 335 375 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 559 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 559 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 400 452 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 850 934 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 500 544 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 553 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 535 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 300 323 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 500 540 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 500 536 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.070% 10/1/13 1,000 1,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.070% 10/7/13 3,100 3,100 New York GO 4.500% 2/1/17 500 562 New York GO 5.250% 8/1/17 700 807 New York GO 4.500% 2/1/18 500 570 New York GO 4.500% 2/1/19 500 574 New York GO 5.000% 8/1/21 515 603 New York GO 5.000% 2/15/30 315 341 New York Liberty Development Corp. Revenue 5.000% 11/15/31 1,000 1,030 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 1,000 1,067 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 210 242 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/21 (3) 300 351 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 500 565 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 110 118 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 500 528 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 526 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 523 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 500 531 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 500 522 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 1,500 1,560 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 689 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/16 (Prere.) 500 567 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 544 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 645 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 529 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 668 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 1,165 1,216 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 595 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 586 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 580 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 448 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 274 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 530 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 100 108 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 551 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 540 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 611 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 532 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 176 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 600 642 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 500 568 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 200 231 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 615 709 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 500 564 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 542 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/32 500 534 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 300 319 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 577 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 455 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 306 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 567 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 532 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 567 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 419 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 500 575 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 591 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 582 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 563 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 549 New York State Thruway Authority Revenue 5.000% 1/1/30 500 531 New York State Thruway Authority Revenue 5.000% 1/1/32 (14)(3) 600 622 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 543 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 569 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 537 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 552 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 385 411 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 249 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 585 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 589 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 500 564 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 106 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 529 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 441 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 585 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 303 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 600 703 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 648 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,691 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 1,485 1,589 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 617 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 555 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 551 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 606 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 602 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 549 Westchester County NY GO 5.000% 7/1/20 500 600 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 500 514 North Carolina (1.2%) Cary NC Combined Enterprise System Revenue 5.000% 12/1/27 500 566 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/20 235 282 Durham County NC GO 5.000% 4/1/20 685 815 Mecklenburg County NC GO 5.000% 3/1/17 500 571 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 546 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 649 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 542 North Carolina Eastern Municipal Power Agency Power Systems Revenue 6.000% 1/1/18 (2) 510 602 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 500 537 North Carolina GO 5.000% 3/1/16 500 554 North Carolina GO 5.000% 3/1/17 520 594 North Carolina GO 5.000% 3/1/18 500 575 North Carolina GO 5.000% 3/1/20 275 329 North Carolina GO 4.000% 6/1/20 500 566 North Carolina GO 5.000% 5/1/22 250 302 North Carolina GO 5.000% 5/1/26 750 904 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,239 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/24 600 649 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 525 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/24 500 567 Wake County NC GO 4.000% 2/1/18 695 778 Wake County NC GO 5.000% 3/1/18 500 582 Wake County NC GO 5.000% 3/1/22 400 482 Wake County NC Public Improvement GO 5.000% 3/1/16 100 111 Ohio (1.8%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 500 554 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/27 570 621 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 571 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 510 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 435 442 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 587 Cleveland OH Airport System Revenue 5.250% 1/1/18 (2) 260 293 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 500 506 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 549 Columbus OH GO 5.000% 7/1/23 600 717 Columbus OH GO 5.000% 7/1/25 535 617 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 615 611 Hamilton County OH Sales Tax Revenue 4.500% 12/1/15 (2) 350 379 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 568 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 500 531 Ohio (Mental Health Facilities Improvement Fund Projects) Revenue 5.000% 2/1/22 750 866 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/20 100 117 Ohio Common Schools GO 5.000% 6/15/16 (Prere.) 750 838 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 1,885 1,923 Ohio GO 5.000% 9/15/19 260 285 Ohio GO 5.000% 8/1/23 500 590 Ohio GO 5.000% 8/1/24 500 596 Ohio Higher Education GO 5.000% 8/1/17 770 884 Ohio Higher Education GO 5.000% 8/1/21 500 594 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/22 550 635 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 529 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 605 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 30 34 Ohio State University General Receipts Revenue 5.000% 12/1/16 470 532 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 535 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/28 1,000 1,068 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 525 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.250% 6/1/19 435 518 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 2,365 2,441 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 635 655 Penta Career Center Ohio COP 5.250% 4/1/23 125 144 Oklahoma (0.1%) Oklahoma City OK GO 5.000% 3/1/24 525 604 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 323 University of Oklahoma Revenue 5.000% 7/1/31 475 517 Oregon (0.2%) Clackamas County OR School District No. 46 GO 0.000% 6/15/32 1,670 683 Deschutes & Jefferson Counties OR School District No. 2J GO 0.000% 6/15/31 750 327 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 554 Oregon GO 5.000% 5/1/23 500 589 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 567 Pennsylvania (3.3%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 352 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 573 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 547 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/24 1,000 1,019 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 500 483 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 529 Chester County PA GO 5.000% 11/15/31 750 826 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 530 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 500 513 Emmaus PA General Authority Revenue VRDO 0.080% 10/7/13 LOC 1,700 1,700 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.040% 10/1/13 LOC 4,400 4,400 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 500 570 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 500 512 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/25 1,250 1,264 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 770 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 1/1/18 325 362 Pennsylvania GO 5.000% 9/1/14 (4) 500 522 Pennsylvania GO 5.000% 5/1/15 405 435 Pennsylvania GO 5.250% 7/1/15 500 543 Pennsylvania GO 5.000% 3/1/16 100 111 Pennsylvania GO 5.000% 7/1/16 120 134 Pennsylvania GO 5.000% 7/1/16 400 447 Pennsylvania GO 5.000% 7/1/18 570 664 Pennsylvania GO 5.000% 7/1/20 500 593 Pennsylvania GO 5.000% 11/15/20 250 297 Pennsylvania GO 5.375% 7/1/21 500 607 Pennsylvania GO 5.000% 8/1/22 500 564 Pennsylvania GO 5.000% 11/15/22 500 586 Pennsylvania GO 5.000% 1/1/26 100 108 Pennsylvania GO 5.000% 4/15/28 500 558 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/17 (10) 500 534 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.500% 6/1/20 1,000 1,047 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/24 200 218 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 500 523 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 544 Pennsylvania State University Revenue 5.000% 3/1/25 500 563 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/24 1,000 1,148 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 381 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,085 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 540 Philadelphia PA Gas Works Revenue VRDO 0.060% 10/7/13 LOC 4,500 4,500 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.060% 10/1/13 3,800 3,800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.060% 10/1/13 1,900 1,900 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 245 219 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 551 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 535 Philadelphia PA School District GO 5.250% 9/1/22 500 559 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 631 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 578 Puerto Rico (0.5%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 424 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 439 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 421 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 439 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 387 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 384 Puerto Rico GO 6.000% 7/1/27 (14) 500 438 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 404 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 382 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 411 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 366 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,235 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 441 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 423 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/33 1,000 232 South Carolina (0.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 560 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/23 500 586 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 250 279 Greenville County SC School District GO 5.000% 12/1/27 500 536 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 1,060 South Carolina GO 5.000% 4/1/20 450 538 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 531 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/26 1,000 1,046 South Carolina Public Service Authority Revenue 5.000% 1/1/14 (Prere.) 400 405 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 143 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 536 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 500 Tennessee (0.8%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 578 Memphis TN GO 5.000% 7/1/21 500 580 Memphis TN GO 5.000% 5/1/30 500 541 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 625 725 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 500 504 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 382 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 500 583 Shelby County TN GO 5.000% 3/1/19 500 586 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 118 Shelby County TN GO 5.000% 4/1/19 400 470 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 537 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 250 269 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 549 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 550 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,115 1,210 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 100 104 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 250 266 Tennessee GO 5.000% 8/1/14 500 520 Tennessee GO 5.000% 8/1/20 625 749 Texas (3.8%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 896 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 500 589 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 308 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 100 55 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 517 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 180 91 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 500 465 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 217 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/25 500 567 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/30 500 536 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 526 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 500 561 Dallas TX GO 5.000% 2/15/15 500 532 Dallas TX Independent School District GO 5.000% 8/15/14 500 521 Dallas TX Independent School District GO 5.000% 2/15/23 485 563 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 530 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 200 231 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/22 330 387 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 577 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/29 1,000 1,075 El Paso TX Water & Sewer Revenue 5.000% 3/1/22 765 900 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/25 450 508 Garland TX Independent School District GO 5.000% 2/15/23 470 546 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/30 1,550 938 Harris County TX Flood Control District GO 5.250% 10/1/18 435 515 Harris County TX GO 5.000% 10/1/23 500 564 Harris County TX GO 5.000% 10/1/23 300 350 Harris County TX GO 5.000% 8/15/32 400 432 3 Harris County TX Toll Road Revenue 0.850% 8/15/18 1,000 998 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 558 Harris County TX Toll Road Revenue 5.000% 8/15/32 500 531 Houston TX Community College System GO 5.000% 2/15/27 1,000 1,045 Houston TX GO 5.000% 3/1/20 500 577 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 541 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 512 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 551 Houston TX Utility System Revenue 5.250% 11/15/30 500 548 3 Houston TX Utility System Revenue PUT 0.670% 8/1/16 1,000 999 Lake Travis TX Independent School District GO 5.000% 2/15/32 500 540 Lone Star College System Texas GO 5.000% 8/15/23 250 290 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 40 43 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 415 451 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 45 48 Lubbock TX GO 5.000% 2/15/23 500 580 New Hope TX Cultural Education Facilities Finance Corp. First Mortgage Revenue (Morningside Ministries Project) 6.250% 1/1/33 1,640 1,662 North East TX Independent School District GO 5.250% 2/1/22 500 601 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 573 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 565 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 282 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 561 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 548 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 560 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 210 238 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 905 999 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 584 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 500 589 San Antonio TX GO 5.000% 8/1/20 125 149 San Antonio TX GO 5.000% 2/1/24 500 573 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 292 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.250% 10/1/31 1,000 1,058 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 325 362 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 735 779 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 566 Texas GO 4.000% 4/1/18 400 447 Texas GO 5.000% 8/1/31 500 546 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 550 614 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 110 122 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/22 405 432 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 380 400 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 165 179 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 455 489 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,476 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/21 (15) 1,000 1,078 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 518 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 425 450 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 541 Texas Tech University System Financing System Revenue 5.000% 2/15/28 500 536 Texas Transportation Commission Revenue 4.750% 4/1/24 500 544 Texas Transportation Commission Revenue 5.000% 4/1/25 500 546 Texas Transportation Commission Revenue 5.000% 4/1/26 500 545 Texas Water Financial Assistance GO 5.000% 8/1/24 500 576 Texas Water Financial Assistance GO 5.000% 8/1/25 500 574 Texas Water Financial Assistance GO 5.000% 8/1/27 500 560 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 325 385 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 599 Williamson County TX GO 5.000% 2/15/23 230 270 Utah (0.2%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 540 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 350 362 Utah GO 5.000% 7/1/16 500 560 Utah GO 5.000% 7/1/16 500 560 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 495 Virginia (0.7%) Arlington County VA GO 5.000% 8/1/17 750 867 Arlington County VA GO 5.000% 8/1/23 600 718 Chesapeake VA Toll Road Revenue 5.000% 7/15/21 500 547 Chesterfield County VA GO 5.000% 1/1/22 900 1,083 Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 580 Fairfax County VA Public Improvement GO 5.000% 4/1/21 300 360 Fairfax County VA Public Improvement GO 5.000% 4/1/23 500 605 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 500 580 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 625 716 Norfolk VA Water Revenue 5.000% 11/1/31 500 542 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/30 500 517 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 200 227 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 355 417 Virginia Public School Authority Revenue 5.000% 8/1/19 500 589 Washington (1.0%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 590 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 562 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 574 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 100 108 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 967 King County WA GO 5.000% 1/1/19 150 175 King County WA GO 5.000% 1/1/24 500 581 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 701 Port of Seattle WA Revenue 5.000% 8/1/29 250 266 University of Washington Revenue 5.000% 4/1/31 335 361 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 375 433 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 486 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 545 Washington GO 5.700% 10/1/15 (4) 220 229 Washington GO 5.000% 2/1/16 500 551 Washington GO 5.000% 7/1/16 (Prere.) 500 559 Washington GO 5.000% 7/1/17 200 229 Washington GO 5.000% 7/1/18 675 786 Washington GO 0.000% 6/1/20 (3) 500 423 Washington GO 5.000% 8/1/20 500 583 Washington GO 5.000% 7/1/21 500 575 Washington GO 5.000% 7/1/25 500 573 Washington GO 5.000% 2/1/32 500 537 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 880 886 Washington State University General Revenue 5.000% 10/1/31 500 540 Wisconsin (0.8%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 520 Wisconsin Clean Water Revenue 5.000% 6/1/24 550 646 Wisconsin GO 4.000% 9/1/15 970 1,035 Wisconsin GO 5.000% 5/1/16 500 556 Wisconsin GO 5.000% 5/1/16 (4) 600 641 Wisconsin GO 5.000% 5/1/21 750 887 Wisconsin GO 5.000% 5/1/23 500 568 Wisconsin GO 5.000% 5/1/24 500 583 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.070% 10/1/13 LOC 2,895 2,895 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 500 530 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 500 521 Wisconsin Transportation Revenue 5.250% 7/1/14 500 519 Wisconsin Transportation Revenue 5.000% 7/1/23 500 587 Total Tax-Exempt Municipal Bonds (Cost $645,096) Total Investments (99.8%) (Cost $969,801) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2013. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2013, the aggregate value of these securities was $4,500,000, representing 0.4% of net assets. 3 Adjustable-rate security. Tax-Managed Balanced Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Tax-Managed Balanced Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 601,698 Tax-Exempt Municipal Bonds 655,672 Total 601,698 655,672 C. At September 30, 2013, the cost of investment securities for tax purposes was $969,801,000. Net unrealized appreciation of investment securities for tax purposes was $287,569,000, consisting of unrealized gains of $299,655,000 on securities that had risen in value since their purchase and $12,086,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small-Cap Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (16.1%) Brunswick Corp. 430,517 17,182 * Fifth & Pacific Cos. Inc. 572,464 14,386 * Lumber Liquidators Holdings Inc. 131,164 13,989 Wolverine World Wide Inc. 238,849 13,908 * Live Nation Entertainment Inc. 681,939 12,650 Pool Corp. 223,747 12,559 Cracker Barrel Old Country Store Inc. 113,541 11,722 * Steven Madden Ltd. 194,539 10,472 * Buffalo Wild Wings Inc. 89,631 9,969 Ryland Group Inc. 220,220 8,928 * Iconix Brand Group Inc. 256,803 8,531 * Jack in the Box Inc. 210,444 8,418 Hillenbrand Inc. 300,028 8,212 Group 1 Automotive Inc. 102,721 7,979 Men's Wearhouse Inc. 222,396 7,573 * Genesco Inc. 114,720 7,523 Lithia Motors Inc. Class A 101,851 7,431 Texas Roadhouse Inc. Class A 277,110 7,282 Buckle Inc. 131,642 7,115 * Pinnacle Entertainment Inc. 279,255 6,995 * Hibbett Sports Inc. 124,219 6,975 Dorman Products Inc. 140,639 6,969 * Outerwall Inc. 134,026 6,700 * Meritage Homes Corp. 153,401 6,589 Monro Muffler Brake Inc. 140,327 6,524 * Select Comfort Corp. 266,877 6,498 * Vitamin Shoppe Inc. 144,410 6,318 * Helen of Troy Ltd. 142,328 6,291 * SHFL Entertainment Inc. 269,402 6,196 * Children's Place Retail Stores Inc. 107,037 6,193 * Marriott Vacations Worldwide Corp. 140,439 6,179 * Jos A Bank Clothiers Inc. 133,795 5,882 Finish Line Inc. Class A 235,994 5,869 Sturm Ruger & Co. Inc. 92,532 5,795 * Crocs Inc. 421,797 5,741 * Skechers U.S.A. Inc. Class A 184,082 5,727 La-Z-Boy Inc. 250,530 5,690 * Standard Pacific Corp. 692,063 5,474 Papa John's International Inc. 78,336 5,474 DineEquity Inc. 77,637 5,357 OfficeMax Inc. 415,796 5,318 * Boyd Gaming Corp. 344,489 4,874 * iRobot Corp. 127,028 4,785 * Multimedia Games Holding Co. Inc. 138,401 4,782 Oxford Industries Inc. 68,447 4,653 Brown Shoe Co. Inc. 195,040 4,578 * Sonic Corp. 252,172 4,476 Interval Leisure Group Inc. 186,510 4,407 * Red Robin Gourmet Burgers Inc. 61,854 4,398 Drew Industries Inc. 95,207 4,336 * Quiksilver Inc. 600,279 4,220 Sonic Automotive Inc. Class A 165,461 3,938 * Francesca's Holdings Corp. 210,176 3,918 Movado Group Inc. 85,480 3,740 CEC Entertainment Inc. 80,431 3,689 Cato Corp. Class A 128,990 3,609 Arctic Cat Inc. 63,176 3,604 * Winnebago Industries Inc. 134,603 3,494 Ethan Allen Interiors Inc. 124,873 3,480 * BJ's Restaurants Inc. 118,493 3,403 * American Public Education Inc. 84,999 3,213 * Pep Boys-Manny Moe & Jack 255,811 3,190 Standard Motor Products Inc. 94,534 3,040 * Capella Education Co. 53,456 3,023 * Tuesday Morning Corp. 196,656 3,003 Stage Stores Inc. 156,245 3,000 * Biglari Holdings Inc. 6,924 2,857 * Zumiez Inc. 102,439 2,821 * Maidenform Brands Inc. 112,715 2,648 * EW Scripps Co. Class A 142,165 2,609 * Universal Electronics Inc. 71,995 2,594 Fred's Inc. Class A 162,623 2,545 * Blue Nile Inc. 59,566 2,438 Callaway Golf Co. 339,815 2,419 * M/I Homes Inc. 116,103 2,394 Haverty Furniture Cos. Inc. 95,142 2,334 * ITT Educational Services Inc. 74,925 2,323 * Barnes & Noble Inc. 175,657 2,273 Strayer Education Inc. 51,479 2,137 * Ruby Tuesday Inc. 276,932 2,077 Ruth's Hospitality Group Inc. 171,859 2,038 Superior Industries International Inc. 111,264 1,984 Nutrisystem Inc. 137,173 1,973 * Zale Corp. 129,395 1,967 Harte-Hanks Inc. 207,139 1,829 Stein Mart Inc. 132,607 1,819 PetMed Express Inc. 96,454 1,571 * Digital Generation Inc. 120,931 1,564 * MarineMax Inc. 116,346 1,419 * Kirkland's Inc. 71,987 1,327 Big 5 Sporting Goods Corp. 81,581 1,312 Marcus Corp. 90,229 1,311 * Christopher & Banks Corp. 176,914 1,276 * VOXX International Corp. Class A 92,410 1,266 Universal Technical Institute Inc. 101,750 1,234 Perry Ellis International Inc. 57,373 1,081 * rue21 inc 24,665 995 Spartan Motors Inc. 150,827 916 * Monarch Casino & Resort Inc. 45,726 868 * Corinthian Colleges Inc. 377,239 826 * Career Education Corp. 246,691 681 Lincoln Educational Services Corp. 109,631 505 JAKKS Pacific Inc. 99,789 448 Blyth Inc. 1,250 17 Consumer Staples (4.3%) * Hain Celestial Group Inc. 224,965 17,349 Casey's General Stores Inc. 183,675 13,500 * Darling International Inc. 564,163 11,938 * TreeHouse Foods Inc. 172,634 11,537 * Boston Beer Co. Inc. Class A 40,020 9,773 B&G Foods Inc. 253,094 8,744 * Prestige Brands Holdings Inc. 244,457 7,363 Snyders-Lance Inc. 231,295 6,673 Sanderson Farms Inc. 95,809 6,251 Andersons Inc. 83,180 5,814 J&J Snack Foods Corp. 71,142 5,743 WD-40 Co. 69,976 4,541 * Annie's Inc. 67,932 3,336 Cal-Maine Foods Inc. 66,974 3,221 * Diamond Foods Inc. 103,981 2,452 Inter Parfums Inc. 78,046 2,341 Spartan Stores Inc. 105,554 2,329 Calavo Growers Inc. 61,093 1,847 * Medifast Inc. 59,283 1,594 Nash Finch Co. 55,467 1,465 * Central Garden and Pet Co. Class A 201,731 1,382 * Alliance One International Inc. 394,606 1,148 * Seneca Foods Corp. Class A 37,373 1,125 Energy (4.8%) * Gulfport Energy Corp. 361,397 23,252 Bristow Group Inc. 173,329 12,611 * PDC Energy Inc. 165,900 9,878 * Hornbeck Offshore Services Inc. 153,938 8,842 SEACOR Holdings Inc. 90,611 8,195 * Stone Energy Corp. 238,848 7,746 * Exterran Holdings Inc. 277,197 7,642 * Carrizo Oil & Gas Inc. 175,546 6,550 * Newpark Resources Inc. 413,859 5,240 * Geospace Technologies Corp. 61,664 5,198 * TETRA Technologies Inc. 376,086 4,712 * C&J Energy Services Inc. 214,604 4,309 * Cloud Peak Energy Inc. 290,857 4,267 * Approach Resources Inc. 160,426 4,216 * Northern Oil and Gas Inc. 284,464 4,105 * Forest Oil Corp. 572,137 3,490 Comstock Resources Inc. 214,836 3,418 * ION Geophysical Corp. 576,772 2,999 * Tesco Corp. 150,586 2,495 * Era Group Inc. 91,086 2,476 * Matrix Service Co. 124,758 2,448 * Swift Energy Co. 207,800 2,373 Contango Oil & Gas Co. 61,190 2,249 * Pioneer Energy Services Corp. 297,345 2,233 * Penn Virginia Corp. 262,905 1,748 * Basic Energy Services Inc. 131,815 1,666 Gulf Island Fabrication Inc. 66,003 1,618 * PetroQuest Energy Inc. 270,750 1,086 Financials (17.6%) * Portfolio Recovery Associates Inc. 241,589 14,481 Financial Engines Inc. 234,220 13,922 ProAssurance Corp. 296,291 13,351 * Stifel Financial Corp. 281,551 11,606 Geo Group Inc. 340,822 11,332 Susquehanna Bancshares Inc. 890,113 11,171 MarketAxess Holdings Inc. 179,187 10,758 UMB Financial Corp. 169,409 9,206 * Texas Capital Bancshares Inc. 195,067 8,967 Umpqua Holdings Corp. 535,518 8,686 Glacier Bancorp Inc. 343,034 8,476 First Financial Bankshares Inc. 143,119 8,418 FNB Corp. 692,602 8,401 Wintrust Financial Corp. 190,452 7,822 * First Cash Financial Services Inc. 130,499 7,562 Tanger Factory Outlet Centers 227,380 7,424 MB Financial Inc. 262,366 7,409 RLI Corp. 81,466 7,122 Bank of the Ozarks Inc. 143,844 6,903 Old National Bancorp 483,809 6,870 Evercore Partners Inc. Class A 139,182 6,852 Prospect Capital Corp. 600,724 6,716 Home BancShares Inc. 220,483 6,696 Community Bank System Inc. 191,686 6,540 LaSalle Hotel Properties 229,115 6,534 Selective Insurance Group Inc. 266,130 6,520 PacWest Bancorp 188,370 6,472 Mid-America Apartment Communities Inc. 102,984 6,437 PrivateBancorp Inc. 300,349 6,428 United Bankshares Inc. 219,948 6,374 Cash America International Inc. 136,526 6,182 Columbia Banking System Inc. 244,392 6,037 Post Properties Inc. 131,542 5,922 Northwest Bancshares Inc. 447,845 5,921 Sovran Self Storage Inc. 75,714 5,730 CVB Financial Corp. 422,266 5,709 National Penn Bancshares Inc. 562,478 5,653 EPR Properties 113,299 5,522 First Midwest Bancorp Inc. 357,710 5,405 Horace Mann Educators Corp. 189,722 5,384 Healthcare Realty Trust Inc. 230,241 5,321 BBCN Bancorp Inc. 377,317 5,192 * Virtus Investment Partners Inc. 31,579 5,136 * Encore Capital Group Inc. 111,594 5,118 DiamondRock Hospitality Co. 472,368 5,040 Lexington Realty Trust 443,847 4,984 NBT Bancorp Inc. 209,924 4,824 * Pinnacle Financial Partners Inc. 158,053 4,712 * World Acceptance Corp. 52,117 4,686 Medical Properties Trust Inc. 383,057 4,662 Colonial Properties Trust 200,088 4,500 Employers Holdings Inc. 148,116 4,405 EastGroup Properties Inc. 72,979 4,321 Boston Private Financial Holdings Inc. 378,916 4,206 First Financial Bancorp 276,805 4,199 Provident Financial Services Inc. 257,651 4,177 Cousins Properties Inc. 403,858 4,156 HFF Inc. Class A 157,329 3,941 Independent Bank Corp. 109,362 3,904 Interactive Brokers Group Inc. 207,580 3,896 Associated Estates Realty Corp. 240,922 3,592 * Forestar Group Inc. 166,452 3,584 Infinity Property & Casualty Corp. 55,464 3,583 First Commonwealth Financial Corp. 468,196 3,554 ViewPoint Financial Group Inc. 171,902 3,553 * BofI Holding Inc. 54,259 3,519 S&T Bancorp Inc. 142,395 3,449 Acadia Realty Trust 133,658 3,299 * Ezcorp Inc. Class A 193,167 3,261 PS Business Parks Inc. 43,681 3,260 Safety Insurance Group Inc. 61,504 3,258 City Holding Co. 74,917 3,239 Banner Corp. 83,792 3,198 United Fire Group Inc. 104,296 3,178 Government Properties Income Trust 132,517 3,171 Brookline Bancorp Inc. 336,327 3,165 Stewart Information Services Corp. 98,838 3,162 LTC Properties Inc. 82,938 3,150 AMERISAFE Inc. 88,042 3,126 Oritani Financial Corp. 186,907 3,077 * Navigators Group Inc. 50,708 2,929 * eHealth Inc. 88,311 2,849 Pennsylvania REIT 151,484 2,833 * Investment Technology Group Inc. 179,538 2,822 * United Community Banks Inc. 182,815 2,742 Franklin Street Properties Corp. 211,652 2,696 Capstead Mortgage Corp. 228,140 2,685 * First BanCorp 472,434 2,683 * Piper Jaffray Cos. 77,416 2,655 Tompkins Financial Corp. 55,418 2,561 Hanmi Financial Corp. 151,753 2,515 Simmons First National Corp. Class A 79,070 2,458 Wilshire Bancorp Inc. 297,195 2,431 Cardinal Financial Corp. 143,798 2,377 Dime Community Bancshares Inc. 139,416 2,321 TrustCo Bank Corp. NY 361,221 2,153 Inland Real Estate Corp. 209,302 2,141 Sabra Health Care REIT Inc. 90,651 2,086 Sterling Bancorp 147,994 2,032 Parkway Properties Inc. 102,106 1,814 Agree Realty Corp. 60,013 1,811 CoreSite Realty Corp. 51,937 1,763 * Taylor Capital Group Inc. 69,696 1,544 Meadowbrook Insurance Group Inc. 224,892 1,462 Saul Centers Inc. 31,345 1,450 Bank Mutual Corp. 207,339 1,300 Universal Health Realty Income Trust 30,874 1,293 Getty Realty Corp. 64,888 1,261 Kite Realty Group Trust 209,351 1,242 Urstadt Biddle Properties Inc. Class A 62,421 1,241 Calamos Asset Management Inc. Class A 99,238 991 * SWS Group Inc. 136,408 761 Cedar Realty Trust Inc. 133,479 691 Tower Group International Ltd. 66,586 466 Health Care (10.4%) * Centene Corp. 259,053 16,569 * Align Technology Inc. 339,029 16,314 Questcor Pharmaceuticals Inc. 261,423 15,163 West Pharmaceutical Services Inc. 329,844 13,573 * PAREXEL International Corp. 269,351 13,530 * ViroPharma Inc. 311,939 12,259 * Medidata Solutions Inc. 116,768 11,552 * Medicines Co. 293,861 9,850 * Haemonetics Corp. 243,182 9,698 * MWI Veterinary Supply Inc. 58,600 8,752 * Magellan Health Services Inc. 129,416 7,760 Air Methods Corp. 167,155 7,121 * Acorda Therapeutics Inc. 193,758 6,642 * Neogen Corp. 108,038 6,560 Chemed Corp. 89,977 6,433 * Akorn Inc. 326,226 6,420 * Impax Laboratories Inc. 311,141 6,382 * Amsurg Corp. Class A 153,460 6,092 * Cyberonics Inc. 113,694 5,769 * Hanger Inc. 165,547 5,589 * NuVasive Inc. 211,728 5,185 Cantel Medical Corp. 155,270 4,945 * Molina Healthcare Inc. 138,885 4,944 Analogic Corp. 58,576 4,841 Meridian Bioscience Inc. 198,445 4,693 CONMED Corp. 133,107 4,524 Abaxis Inc. 99,399 4,185 * ICU Medical Inc. 61,378 4,169 Quality Systems Inc. 190,944 4,149 * IPC The Hospitalist Co. Inc. 80,344 4,098 * Greatbatch Inc. 114,884 3,910 * Omnicell Inc. 164,934 3,906 * Integra LifeSciences Holdings Corp. 96,590 3,888 * Luminex Corp. 181,454 3,629 * HealthStream Inc. 95,643 3,623 Ensign Group Inc. 84,824 3,487 * Bio-Reference Labs Inc. 116,556 3,483 Kindred Healthcare Inc. 259,271 3,482 * ABIOMED Inc. 168,956 3,222 * Momenta Pharmaceuticals Inc. 218,489 3,144 * AMN Healthcare Services Inc. 221,398 3,046 * Healthways Inc. 163,742 3,031 Computer Programs & Systems Inc. 49,806 2,914 * Amedisys Inc. 150,694 2,595 Invacare Corp. 140,253 2,422 * Emergent Biosolutions Inc. 123,310 2,349 Landauer Inc. 45,426 2,328 Hi-Tech Pharmacal Co. Inc. 53,891 2,325 * Merit Medical Systems Inc. 191,508 2,323 * Affymetrix Inc. 341,125 2,115 * Corvel Corp. 56,922 2,104 * Natus Medical Inc. 145,657 2,065 * Cynosure Inc. Class A 89,639 2,045 * Cambrex Corp. 143,765 1,898 * Gentiva Health Services Inc. 139,486 1,679 * LHC Group Inc. 66,148 1,552 * Symmetry Medical Inc. 178,875 1,460 * SurModics Inc. 58,341 1,387 * Cross Country Healthcare Inc. 149,270 905 CryoLife Inc. 120,691 845 Almost Family Inc. 40,227 782 * Arqule Inc. 282,773 659 Spectrum Pharmaceuticals Inc. 61,964 520 * PharMerica Corp. 22,226 295 Industrials (15.5%) AO Smith Corp. 370,298 16,737 * Old Dominion Freight Line Inc. 334,623 15,389 * Teledyne Technologies Inc. 178,502 15,160 Toro Co. 274,066 14,896 EnerSys Inc. 229,088 13,890 Actuant Corp. Class A 348,615 13,540 * Moog Inc. Class A 216,063 12,676 EMCOR Group Inc. 319,157 12,489 Curtiss-Wright Corp. 223,790 10,509 Applied Industrial Technologies Inc. 201,257 10,365 Healthcare Services Group Inc. 326,986 8,423 United Stationers Inc. 192,449 8,372 * Tetra Tech Inc. 310,277 8,033 Barnes Group Inc. 220,723 7,708 Watts Water Technologies Inc. Class A 135,192 7,621 Allegiant Travel Co. Class A 71,835 7,569 UniFirst Corp. 71,830 7,501 Mueller Industries Inc. 134,466 7,486 Franklin Electric Co. Inc. 185,994 7,328 * On Assignment Inc. 210,422 6,944 * WageWorks Inc. 136,404 6,882 Brady Corp. Class A 222,274 6,779 * Hub Group Inc. Class A 169,397 6,645 ABM Industries Inc. 243,992 6,495 Simpson Manufacturing Co. Inc. 193,028 6,287 * Mobile Mini Inc. 183,822 6,261 * Orbital Sciences Corp. 287,600 6,091 * EnPro Industries Inc. 99,789 6,008 Forward Air Corp. 144,267 5,821 * Atlas Air Worldwide Holdings Inc. 123,274 5,684 G&K Services Inc. Class A 93,550 5,650 Tennant Co. 88,279 5,473 Interface Inc. Class A 275,802 5,472 Kaydon Corp. 153,776 5,462 CIRCOR International Inc. 84,025 5,225 AAR Corp. 190,401 5,204 Cubic Corp. 96,115 5,159 AZZ Inc. 121,639 5,092 Lindsay Corp. 61,521 5,021 * Korn/Ferry International 233,169 4,990 Albany International Corp. 137,051 4,916 Kaman Corp. 129,403 4,899 * II-VI Inc. 258,810 4,871 Knight Transportation Inc. 283,520 4,684 * TrueBlue Inc. 194,456 4,669 Briggs & Stratton Corp. 231,128 4,650 * GenCorp Inc. 289,522 4,641 Exponent Inc. 63,129 4,535 * Aegion Corp. Class A 186,884 4,435 * Dycom Industries Inc. 158,077 4,425 ESCO Technologies Inc. 126,412 4,201 Apogee Enterprises Inc. 137,444 4,079 Universal Forest Products Inc. 94,699 3,987 Insperity Inc. 105,704 3,974 * Federal Signal Corp. 298,987 3,848 * Navigant Consulting Inc. 242,556 3,750 Titan International Inc. 254,866 3,731 * DXP Enterprises Inc. 46,375 3,662 Astec Industries Inc. 100,646 3,619 Standex International Corp. 60,780 3,610 SkyWest Inc. 248,099 3,602 AAON Inc. 133,675 3,550 Encore Wire Corp. 88,951 3,508 John Bean Technologies Corp. 138,464 3,445 Quanex Building Products Corp. 177,008 3,333 Heartland Express Inc. 219,354 3,113 Comfort Systems USA Inc. 179,053 3,010 Arkansas Best Corp. 114,387 2,936 Griffon Corp. 217,321 2,725 * Powell Industries Inc. 43,485 2,665 Resources Connection Inc. 196,289 2,664 * Engility Holdings Inc. 82,304 2,612 Kelly Services Inc. Class A 130,048 2,532 Viad Corp. 97,197 2,425 American Science & Engineering Inc. 37,242 2,246 * Consolidated Graphics Inc. 39,213 2,198 * Aerovironment Inc. 91,416 2,112 * Gibraltar Industries Inc. 139,521 1,990 National Presto Industries Inc. 23,478 1,653 Heidrick & Struggles International Inc. 78,823 1,502 * Lydall Inc. 81,514 1,400 * Orion Marine Group Inc. 130,923 1,363 * Vicor Corp. 90,670 742 CDI Corp. 16,872 258 Information Technology (18.4%) FEI Co. 199,236 17,493 MAXIMUS Inc. 325,249 14,649 Belden Inc. 209,674 13,430 * ViaSat Inc. 196,427 12,522 Cognex Corp. 387,379 12,148 * Tyler Technologies Inc. 129,510 11,328 * Sourcefire Inc. 148,764 11,294 * Anixter International Inc. 128,117 11,231 * Microsemi Corp. 443,791 10,762 j2 Global Inc. 206,175 10,210 * Hittite Microwave Corp. 143,327 9,366 * ARRIS Group Inc. 546,448 9,322 * Dealertrack Technologies Inc. 208,147 8,917 * Manhattan Associates Inc. 93,066 8,883 Blackbaud Inc. 217,993 8,510 Littelfuse Inc. 105,685 8,267 * Cardtronics Inc. 213,738 7,930 * Take-Two Interactive Software Inc. 432,927 7,862 * SYNNEX Corp. 127,009 7,805 * CACI International Inc. Class A 110,228 7,618 * OpenTable Inc. 108,715 7,608 Power Integrations Inc. 138,506 7,500 Coherent Inc. 116,357 7,150 * Electronics For Imaging Inc. 221,964 7,032 * Veeco Instruments Inc. 187,384 6,976 Heartland Payment Systems Inc. 173,541 6,893 * Synaptics Inc. 155,259 6,875 * Cirrus Logic Inc. 301,926 6,848 * Progress Software Corp. 261,878 6,777 MKS Instruments Inc. 253,894 6,751 * OSI Systems Inc. 89,406 6,658 NIC Inc. 282,345 6,525 * TriQuint Semiconductor Inc. 769,232 6,254 * Plexus Corp. 162,788 6,056 * Benchmark Electronics Inc. 260,930 5,973 * NETGEAR Inc. 184,160 5,683 Monotype Imaging Holdings Inc. 183,047 5,246 * Synchronoss Technologies Inc. 132,798 5,054 MTS Systems Corp. 75,852 4,881 * Rogers Corp. 81,721 4,861 * GT Advanced Technologies Inc. 568,424 4,837 * Bottomline Technologies de Inc. 171,030 4,768 Monolithic Power Systems Inc. 156,516 4,739 Methode Electronics Inc. 169,235 4,739 * QLogic Corp. 425,858 4,659 * Interactive Intelligence Group Inc. 73,300 4,654 * ScanSource Inc. 133,632 4,624 * comScore Inc. 155,602 4,508 * Blucora Inc. 195,839 4,500 Tessera Technologies Inc. 229,645 4,444 * MicroStrategy Inc. Class A 42,698 4,430 * Netscout Systems Inc. 171,002 4,373 * Cabot Microelectronics Corp. 111,477 4,294 * Diodes Inc. 171,680 4,206 * Kulicke & Soffa Industries Inc. 359,732 4,155 CSG Systems International Inc. 162,617 4,074 * ATMI Inc. 153,077 4,060 * Ixia 258,714 4,054 * Measurement Specialties Inc. 74,655 4,049 * Ultratech Inc. 132,789 4,024 * iGATE Corp. 143,906 3,995 * Liquidity Services Inc. 117,902 3,957 * Insight Enterprises Inc. 208,321 3,941 * Harmonic Inc. 482,764 3,712 * ExlService Holdings Inc. 129,330 3,683 * Tangoe Inc. 152,800 3,646 United Online Inc. 443,637 3,540 * FARO Technologies Inc. 81,596 3,441 * Sykes Enterprises Inc. 188,982 3,385 * Rofin-Sinar Technologies Inc. 135,430 3,279 * Checkpoint Systems Inc. 196,247 3,277 * LogMeIn Inc. 104,561 3,247 Badger Meter Inc. 68,701 3,195 * Stamps.com Inc. 67,252 3,089 * Advanced Energy Industries Inc. 175,420 3,073 * Exar Corp. 221,354 2,968 Brooks Automation Inc. 318,258 2,963 * Perficient Inc. 160,706 2,951 * Newport Corp. 187,230 2,926 * Virtusa Corp. 98,174 2,853 * Volterra Semiconductor Corp. 120,007 2,760 * CalAmp Corp. 153,971 2,715 Park Electrochemical Corp. 92,800 2,659 * TeleTech Holdings Inc. 104,001 2,609 CTS Corp. 160,909 2,538 * TTM Technologies Inc. 253,236 2,469 * Digital River Inc. 137,809 2,463 Black Box Corp. 77,345 2,370 Forrester Research Inc. 64,003 2,353 * LivePerson Inc. 236,211 2,230 Micrel Inc. 227,752 2,075 Epiq Systems Inc. 154,631 2,044 Daktronics Inc. 178,561 1,998 Comtech Telecommunications Corp. 79,633 1,937 * Entropic Communications Inc. 428,855 1,878 * DTS Inc. 88,745 1,864 * Ceva Inc. 106,014 1,829 * Rudolph Technologies Inc. 156,154 1,780 * Super Micro Computer Inc. 127,688 1,729 * Oplink Communications Inc. 91,019 1,713 * Dice Holdings Inc. 196,129 1,669 * Nanometrics Inc. 101,254 1,632 * XO Group Inc. 121,619 1,571 * Mercury Systems Inc. 155,045 1,549 * Procera Networks Inc. 99,263 1,538 Electro Scientific Industries Inc. 120,261 1,408 Supertex Inc. 49,742 1,260 * Digi International Inc. 125,295 1,254 Cohu Inc. 109,958 1,200 * Kopin Corp. 296,779 1,196 * QuinStreet Inc. 124,090 1,173 Ebix Inc. 115,489 1,148 * CIBER Inc. 323,455 1,067 * Rubicon Technology Inc. 82,834 1,003 * Symmetricom Inc. 196,130 945 * Sigma Designs Inc. 161,082 900 Bel Fuse Inc. Class B 48,810 851 * Agilysys Inc. 68,197 813 * Pericom Semiconductor Corp. 102,862 802 PC-Tel Inc. 84,500 748 * DSP Group Inc. 105,738 745 * Intevac Inc. 115,515 677 * Higher One Holdings Inc. 65,860 505 * VASCO Data Security International Inc. 48,992 387 * Avid Technology Inc. 5,532 33 Materials (5.9%) PolyOne Corp. 468,992 14,403 HB Fuller Co. 241,101 10,895 Schweitzer-Mauduit International Inc. 150,349 9,101 KapStone Paper and Packaging Corp. 186,282 7,973 Balchem Corp. 141,858 7,341 * Texas Industries Inc. 100,585 6,670 * Stillwater Mining Co. 564,460 6,215 Kaiser Aluminum Corp. 84,045 5,988 * SunCoke Energy Inc. 335,104 5,697 PH Glatfelter Co. 205,742 5,569 Innophos Holdings Inc. 104,814 5,532 * OM Group Inc. 152,701 5,158 * Clearwater Paper Corp. 105,727 5,051 * Calgon Carbon Corp. 258,480 4,909 Stepan Co. 84,556 4,881 * Flotek Industries Inc. 208,867 4,804 Globe Specialty Metals Inc. 306,231 4,719 * RTI International Metals Inc. 145,516 4,662 Quaker Chemical Corp. 62,758 4,585 Koppers Holdings Inc. 99,406 4,240 A Schulman Inc. 141,866 4,179 AMCOL International Corp. 121,985 3,986 Deltic Timber Corp. 52,371 3,411 Materion Corp. 98,250 3,150 * Headwaters Inc. 349,499 3,142 American Vanguard Corp. 116,236 3,129 * Kraton Performance Polymers Inc. 155,696 3,050 * LSB Industries Inc. 90,156 3,023 Tredegar Corp. 115,904 3,014 Neenah Paper Inc. 76,528 3,008 Wausau Paper Corp. 222,115 2,885 Myers Industries Inc. 133,767 2,690 Haynes International Inc. 59,093 2,679 * AK Steel Holding Corp. 651,567 2,443 * Century Aluminum Co. 246,183 1,982 Zep Inc. 108,751 1,768 Hawkins Inc. 43,952 1,659 * AM Castle & Co. 80,809 1,301 Olympic Steel Inc. 44,284 1,230 Other (3.1%) 1 Vanguard REIT ETF 94,476 Telecommunication Services (0.4%) * Cincinnati Bell Inc. 996,360 2,710 Atlantic Tele-Network Inc. 45,119 2,352 Lumos Networks Corp. 73,061 1,583 USA Mobility Inc. 104,846 1,485 * General Communication Inc. Class A 155,674 1,482 NTELOS Holdings Corp. 73,150 1,375 * Cbeyond Inc. 146,450 939 Utilities (3.5%) Piedmont Natural Gas Co. Inc. 363,023 11,936 Southwest Gas Corp. 222,094 11,105 UIL Holdings Corp. 264,687 9,841 UNS Energy Corp. 198,025 9,232 South Jersey Industries Inc. 153,930 9,017 New Jersey Resources Corp. 199,686 8,796 ALLETE Inc. 171,676 8,292 NorthWestern Corp. 180,991 8,130 Avista Corp. 286,354 7,560 Laclede Group Inc. 145,432 6,544 El Paso Electric Co. 192,246 6,421 Northwest Natural Gas Co. 129,136 5,421 American States Water Co. 185,005 5,099 Total Common Stocks (Cost $1,823,616) Coupon Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund (Cost $6,890) 0.112% 6,890,000 6,890 Total Investments (100.2%) (Cost $1,830,506) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2013, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At September 30, 2013, the cost of investment securities for tax purposes was $1,830,506,000. Net unrealized appreciation of investment securities for tax purposes was $1,229,533,000, consisting of unrealized gains of $1,246,805,000 on securities that had risen in value since their purchase and $17,272,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (99.9%) Australia (7.7%) Commonwealth Bank of Australia 2,214,578 147,182 BHP Billiton Ltd. 4,408,176 146,673 Westpac Banking Corp. 4,229,340 129,278 Australia & New Zealand Banking Group Ltd. 3,735,500 107,405 National Australia Bank Ltd. 3,173,321 101,678 Wesfarmers Ltd. 1,573,802 60,460 Woolworths Ltd. 1,742,459 56,941 CSL Ltd. 710,415 42,404 Rio Tinto Ltd. 620,986 35,945 Woodside Petroleum Ltd. 869,807 31,125 Telstra Corp. Ltd. 6,391,733 29,659 QBE Insurance Group Ltd. 1,670,785 22,881 Suncorp Group Ltd. 1,853,914 22,673 Macquarie Group Ltd. 481,653 21,579 Origin Energy Ltd. 1,559,099 20,530 Santos Ltd. 1,413,632 19,921 Brambles Ltd. 2,276,166 19,356 AMP Ltd. 4,235,520 18,233 Insurance Australia Group Ltd. 3,116,474 17,084 Amcor Ltd. 1,741,486 16,991 Transurban Group 2,353,889 14,943 Oil Search Ltd. 1,760,602 14,144 Aurizon Holdings Ltd. 2,972,893 12,989 AGL Energy Ltd. 876,345 12,624 Newcrest Mining Ltd. 1,054,222 11,594 ASX Ltd. 349,238 11,246 Fortescue Metals Group Ltd. 2,252,712 10,033 Orica Ltd. 525,347 9,843 Coca-Cola Amatil Ltd. 787,112 9,014 Sonic Healthcare Ltd. 575,257 8,689 Crown Ltd. 594,706 8,635 Asciano Ltd. 1,498,933 8,166 Lend Lease Group 860,795 8,163 APA Group 1,398,754 7,793 WorleyParsons Ltd. 321,642 7,312 Tatts Group Ltd. 2,470,891 7,147 Computershare Ltd. 751,768 6,964 James Hardie Industries plc 696,833 6,940 Ramsay Health Care Ltd. 201,819 6,817 Bank of Queensland Ltd. 660,909 6,668 Bendigo and Adelaide Bank Ltd. 699,103 6,541 Iluka Resources Ltd. 603,566 6,473 Incitec Pivot Ltd. 2,509,767 6,302 Toll Holdings Ltd. 1,084,169 5,905 Boral Ltd. 1,240,808 5,569 Sydney Airport 1,486,517 5,453 ALS Ltd. 549,679 5,385 Cochlear Ltd. 82,802 4,677 Shopping Centres Australasia Property Group 3,219,295 4,599 Metcash Ltd. 1,535,907 4,589 Leighton Holdings Ltd. 254,648 4,578 Challenger Ltd. 883,593 4,538 Tabcorp Holdings Ltd. 1,416,025 4,335 Treasury Wine Estates Ltd. 979,561 4,045 SP AusNet 3,590,962 4,022 Ansell Ltd. 201,477 3,926 IOOF Holdings Ltd. 505,238 3,923 Caltex Australia Ltd. 222,763 3,849 Flight Centre Ltd. 84,857 3,827 Aristocrat Leisure Ltd. 885,350 3,818 * BlueScope Steel Ltd. 840,530 3,673 * Alumina Ltd. 3,842,571 3,672 Echo Entertainment Group Ltd. 1,326,325 3,437 DuluxGroup Ltd. 679,757 3,347 Perpetual Ltd. 87,842 3,215 Downer EDI Ltd. 708,914 2,976 Adelaide Brighton Ltd. 856,792 2,950 Harvey Norman Holdings Ltd. 836,014 2,485 Platinum Asset Management Ltd. 483,732 2,483 * Qantas Airways Ltd. 1,781,124 2,455 * Sims Metal Management Ltd. 266,653 2,369 Wesfarmers Ltd. Price Protected Shares 58,675 2,280 Seven West Media Ltd. 1,009,420 2,262 Arrium Ltd. 1,933,985 2,208 CSR Ltd. 891,140 2,040 Envestra Ltd. 1,963,919 2,008 Goodman Fielder Ltd. 2,905,296 1,926 OZ Minerals Ltd. 461,331 1,914 * Whitehaven Coal Ltd. 973,206 1,827 New Hope Corp. Ltd. 469,357 1,705 Fairfax Media Ltd. 3,345,462 1,674 Macquarie Atlas Roads Group 688,967 1,576 Nufarm Ltd. 325,062 1,441 GWA Group Ltd. 459,597 1,303 Atlas Iron Ltd. 1,525,250 1,243 * Ten Network Holdings Ltd. 3,255,339 880 * Paladin Energy Ltd. 1,757,950 801 * Aquila Resources Ltd. 356,288 716 * Energy Resources of Australia Ltd. 505,619 658 Austria (0.3%) Erste Group Bank AG 400,666 12,662 OMV AG 201,342 9,942 Voestalpine AG 155,202 7,420 Andritz AG 98,047 5,770 IMMOFINANZ AG 1,290,732 5,635 Vienna Insurance Group AG Wiener Versicherung Gruppe 62,326 3,201 Telekom Austria AG 280,383 2,347 Raiffeisen Bank International AG 65,108 2,131 Verbund AG 87,786 1,986 Strabag SE 27,080 676 Belgium (1.0%) Anheuser-Busch InBev NV 1,081,611 107,293 KBC Groep NV 344,900 16,970 Solvay SA Class A 77,482 11,621 Ageas 281,762 11,417 UCB SA 151,663 9,230 Delhaize Group SA 138,608 8,736 Umicore SA 150,830 7,324 Colruyt SA 92,381 5,125 Belgacom SA 170,073 4,523 Telenet Group Holding NV 61,888 3,079 Denmark (1.1%) Novo Nordisk A/S Class B 534,596 90,541 * Danske Bank A/S 1,071,122 23,099 AP Moeller - Maersk A/S Class B 1,876 17,209 Carlsberg A/S Class B 143,520 14,792 Novozymes A/S 309,949 11,862 TDC A/S 1,035,789 8,769 Coloplast A/S Class B 129,734 7,389 AP Moeller - Maersk A/S Class A 811 7,011 DSV A/S 211,349 5,997 Chr Hansen Holding A/S 120,552 4,272 FLSmidth & Co. A/S 69,429 3,739 Tryg A/S 33,962 3,129 * William Demant Holding A/S 22,965 2,123 H Lundbeck A/S 72,000 1,568 Rockwool International A/S Class B 4,561 738 Finland (0.8%) * Nokia Oyj 5,098,820 33,356 Sampo 669,512 28,800 Kone Oyj Class B 257,037 22,959 Fortum Oyj 618,930 13,971 Wartsila OYJ Abp 232,546 10,519 UPM-Kymmene Oyj 709,995 9,824 Nokian Renkaat Oyj 185,037 9,408 Metso Oyj 182,385 7,168 Stora Enso Oyj 777,398 6,592 Neste Oil Oyj 173,762 3,846 Kesko Oyj Class B 87,904 2,640 France (9.0%) Total SA 2,747,098 159,230 Sanofi 1,549,585 156,937 BNP Paribas SA 1,324,796 89,615 LVMH Moet Hennessy Louis Vuitton SA 334,647 65,947 Schneider Electric SA 707,100 59,833 Air Liquide SA 415,654 57,916 Danone SA 743,244 55,962 AXA SA 2,349,175 54,522 L'Oreal SA 315,937 54,230 Societe Generale SA 962,380 47,945 European Aeronautic Defence and Space Co. NV 750,556 47,827 GDF Suez 1,777,226 44,548 Vivendi SA 1,777,833 40,896 Unibail-Rodamco SE 159,071 39,464 Vinci SA 636,344 37,046 Pernod Ricard SA 264,021 32,785 Orange SA 2,409,400 30,170 Essilor International SA 262,886 28,273 Carrefour SA 802,294 27,519 Cie Generale des Etablissements Michelin 247,709 27,471 Cie de St-Gobain 508,654 25,246 Kering 99,635 22,328 Legrand SA 336,595 18,680 Safran SA 295,778 18,217 Renault SA 224,444 17,899 Lafarge SA 242,618 16,929 Publicis Groupe SA 209,368 16,655 Technip SA 141,258 16,584 * Credit Agricole SA 1,367,589 15,080 Christian Dior SA 70,844 13,904 Dassault Systemes SA 89,768 11,982 Klepierre 274,982 11,926 Cap Gemini SA 193,814 11,526 SES SA 396,734 11,353 Electricite de France SA 348,487 11,023 Sodexo 118,001 11,012 * Alcatel-Lucent 3,053,770 10,872 Fonciere Des Regions 125,199 10,382 Alstom SA 288,067 10,252 Gecina SA 78,328 10,017 Accor SA 225,560 9,373 Veolia Environnement SA 546,084 9,336 Bureau Veritas SA 287,795 9,084 Vallourec SA 150,888 9,041 ICADE 96,966 8,853 Valeo SA 102,107 8,715 Edenred 260,053 8,449 Arkema SA 73,212 8,158 STMicroelectronics NV 877,057 8,094 Bouygues SA 215,247 7,879 Iliad SA 30,140 7,031 Zodiac Aerospace 43,693 6,955 Thales SA 124,433 6,838 Casino Guichard Perrachon SA 65,944 6,798 Rexel SA 250,266 6,367 Wendel SA 45,774 6,207 SCOR SE 185,444 6,146 Suez Environnement Co. 362,274 5,880 Natixis 1,217,746 5,831 Aeroports de Paris 54,631 5,720 Groupe Eurotunnel SA 609,525 5,555 * CGG 226,834 5,229 Eutelsat Communications SA 164,543 5,201 Lagardere SCA 153,176 4,975 * Peugeot SA 291,164 4,789 AtoS 61,032 4,765 Societe BIC SA 35,365 4,113 Hermes International 10,632 3,828 CNP Assurances 201,573 3,633 Bollore SA 6,336 3,312 Remy Cointreau SA 29,534 3,147 Eurazeo SA 48,480 3,115 Eiffage SA 51,085 2,802 JCDecaux SA 72,694 2,676 SEB SA 28,957 2,539 Societe Television Francaise 1 137,059 2,387 Imerys SA 33,170 2,316 * Air France-KLM 193,725 1,929 Euler Hermes SA 12,637 1,543 Ipsen SA 32,633 1,255 BioMerieux 10,661 1,033 Eramet 8,384 846 Germany (8.1%) Bayer AG 1,130,421 133,312 Siemens AG 1,077,579 129,954 BASF SE 1,254,241 120,282 Daimler AG 1,350,690 105,313 Allianz SE 622,294 97,905 SAP AG 1,227,547 90,783 Deutsche Bank AG 1,390,926 63,845 Deutsche Telekom AG 4,147,613 60,071 Linde AG 248,978 49,340 Bayerische Motoren Werke AG 433,656 46,637 E.ON SE 2,511,470 44,693 Volkswagen AG Prior Pfd. 187,850 44,292 Muenchener Rueckversicherungs AG 217,986 42,612 Deutsche Post AG 1,134,916 37,643 Adidas AG 286,456 31,072 Continental AG 136,266 23,101 RWE AG 665,065 22,629 Fresenius SE & Co. KGaA 176,142 21,867 Deutsche Boerse AG 271,929 20,465 Henkel AG & Co. KGaA Prior Pfd. 193,911 19,984 Fresenius Medical Care AG & Co. KGaA 283,496 18,431 Porsche Automobil Holding SE Prior Pfd. 205,930 17,976 Henkel AG & Co. KGaA 200,838 17,793 Infineon Technologies AG 1,477,323 14,806 HeidelbergCement AG 191,418 14,791 Commerzbank AG 1,278,519 14,724 Merck KGaA 91,989 14,358 * Kabel Deutschland Holding AG 117,742 13,842 * ThyssenKrupp AG 525,967 12,596 Beiersdorf AG 139,088 12,349 Brenntag AG 67,665 11,265 Volkswagen AG 48,465 10,995 GEA Group AG 236,536 9,721 LANXESS AG 112,825 7,325 Metro AG 182,667 7,254 * QIAGEN NV 319,377 6,876 K&S AG 261,807 6,768 Hannover Rueck SE 84,396 6,202 * Deutsche Lufthansa AG 314,782 6,141 Bilfinger SE 52,474 5,525 Hugo Boss AG 41,359 5,349 * OSRAM Licht AG 113,749 5,340 MAN SE 40,474 4,826 United Internet AG 127,161 4,818 MTU Aero Engines AG 45,142 4,215 Fraport AG Frankfurt Airport Services Worldwide 55,086 3,865 Hochtief AG 42,532 3,713 Fuchs Petrolub SE 49,479 3,576 Software AG 92,124 3,279 Axel Springer AG 55,814 3,113 Suedzucker AG 93,039 2,740 * Telefonica Deutschland Holding AG 343,614 2,712 Celesio AG 111,900 2,518 * TUI AG 179,600 2,294 Fuchs Petrolub SE Prior Pfd. 27,250 2,281 Wacker Chemie AG 19,218 1,897 Salzgitter AG 45,501 1,890 * Talanx AG 46,131 1,554 Puma SE 4,541 1,363 Fielmann AG 8,993 952 Generali Deutschland Holding AG 4,856 740 Deutsche Postbank AG 15,493 732 Kabel Deutschland Holding AG 2,992 380 Greece (0.0%) * Hellenic Telecommunications Organization SA 347,181 3,613 Hellenic Petroleum SA 104,319 1,101 Hong Kong (3.4%) AIA Group Ltd. 16,312,176 76,758 Hutchison Whampoa Ltd. 3,211,512 38,517 Sun Hung Kai Properties Ltd. 2,143,768 29,179 Cheung Kong Holdings Ltd. 1,840,500 28,019 Hong Kong Exchanges and Clearing Ltd. 1,617,977 25,959 Sands China Ltd. 3,266,400 20,221 * Galaxy Entertainment Group Ltd. 2,800,037 19,676 Link REIT 3,953,000 19,327 Hong Kong & China Gas Co. Ltd. 7,854,689 18,908 Wharf Holdings Ltd. 2,086,815 18,082 Jardine Matheson Holdings Ltd. 318,400 17,487 CLP Holdings Ltd. 2,004,432 16,325 Power Assets Holdings Ltd. 1,811,600 16,220 Hang Seng Bank Ltd. 959,505 15,648 BOC Hong Kong Holdings Ltd. 4,615,000 14,828 Want Want China Holdings Ltd. 9,070,000 13,793 Swire Pacific Ltd. Class A 956,588 11,475 Li & Fung Ltd. 7,753,670 11,294 Hongkong Land Holdings Ltd. 1,643,000 10,826 Hang Lung Properties Ltd. 3,123,810 10,637 Jardine Strategic Holdings Ltd. 307,500 10,411 Henderson Land Development Co. Ltd. 1,472,756 9,087 China Mengniu Dairy Co. Ltd. 1,885,000 8,456 New World Development Co. Ltd. 5,275,125 7,928 Bank of East Asia Ltd. 1,685,463 7,140 Tingyi Cayman Islands Holding Corp. 2,632,000 6,981 SJM Holdings Ltd. 2,431,000 6,850 Prada SPA 702,900 6,827 MTR Corp. Ltd. 1,681,000 6,656 Sino Land Co. Ltd. 4,347,300 6,405 Wheelock & Co. Ltd. 1,170,000 6,207 Hang Lung Group Ltd. 1,145,000 6,120 Swire Properties Ltd. 1,792,224 5,032 Samsonite International SA 1,760,700 4,922 Wynn Macau Ltd. 1,357,200 4,639 Sun Art Retail Group Ltd. 3,162,500 4,538 Cheung Kong Infrastructure Holdings Ltd. 649,000 4,501 Kerry Properties Ltd. 1,033,000 4,412 Techtronic Industries Co. 1,685,000 4,393 AAC Technologies Holdings Inc. 955,500 4,356 Hysan Development Co. Ltd. 939,000 4,192 Esprit Holdings Ltd. 2,531,500 4,054 First Pacific Co. Ltd. 3,508,000 3,877 MGM China Holdings Ltd. 985,200 3,277 Wing Hang Bank Ltd. 214,275 3,249 ASM Pacific Technology Ltd. 316,400 3,214 Shangri-La Asia Ltd. 1,920,552 3,182 Yue Yuen Industrial Holdings Ltd. 1,124,500 3,139 NWS Holdings Ltd. 1,833,500 2,850 Melco International Development Ltd. 1,010,000 2,714 VTech Holdings Ltd. 202,100 2,611 Cathay Pacific Airways Ltd. 1,099,770 2,157 Hopewell Holdings Ltd. 624,500 2,092 Xinyi Glass Holdings Ltd. 2,244,000 2,070 PCCW Ltd. 4,646,000 2,056 Television Broadcasts Ltd. 323,400 2,040 Chow Tai Fook Jewellery Group Ltd. 1,361,000 1,952 * Semiconductor Manufacturing International Corp. 28,276,000 1,909 New World China Land Ltd. 3,628,000 1,825 * FIH Mobile Ltd. 2,903,001 1,800 Shougang Fushan Resources Group Ltd. 4,950,000 1,669 L'Occitane International SA 569,500 1,489 Shui On Land Ltd. 4,501,500 1,450 Uni-President China Holdings Ltd. 1,387,000 1,383 Orient Overseas International Ltd. 219,300 1,289 Lifestyle International Holdings Ltd. 568,000 1,209 Shun Tak Holdings Ltd. 2,080,000 1,167 Cafe de Coral Holdings Ltd. 352,000 1,092 Huabao International Holdings Ltd. 2,480,000 1,043 Kowloon Development Co. Ltd. 730,000 904 Dah Sing Financial Holdings Ltd. 155,200 896 Hopewell Highway Infrastructure Ltd. 1,765,500 888 * United Co. RUSAL plc 2,870,000 883 Johnson Electric Holdings Ltd. 1,179,500 854 Parkson Retail Group Ltd. 1,871,500 787 Texwinca Holdings Ltd. 798,000 739 Dah Sing Banking Group Ltd. 344,400 614 * Brightoil Petroleum Holdings Ltd. 3,601,000 599 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,372,000 594 * China Rongsheng Heavy Industries Group Holdings Ltd. 4,552,500 535 Hutchison Harbour Ring Ltd. 5,334,000 413 * Mongolian Mining Corp. 1,272,500 228 Ireland (0.1%) Kerry Group plc Class A 189,075 11,505 * Elan Corp. plc 625,935 9,730 Ryanair Holdings plc ADR 124,266 6,181 Ryanair Holdings plc 158,664 1,351 Israel (0.5%) Teva Pharmaceutical Industries Ltd. 1,172,451 44,306 Bank Hapoalim BM 1,353,532 6,849 * Bank Leumi Le-Israel BM 1,708,949 6,355 Israel Chemicals Ltd. 618,467 5,223 Bezeq The Israeli Telecommunication Corp. Ltd. 2,641,116 4,855 NICE Systems Ltd. 68,955 2,858 Azrieli Group 67,307 2,139 Delek Group Ltd. 5,798 1,892 Gazit-Globe Ltd. 132,138 1,775 * Israel Discount Bank Ltd. Class A 965,214 1,740 * Israel Corp. Ltd. 3,225 1,704 Mizrahi Tefahot Bank Ltd. 131,247 1,445 Elbit Systems Ltd. 22,182 1,197 * EZchip Semiconductor Ltd. 38,337 949 * Paz Oil Co. Ltd. 5,138 844 Osem Investments Ltd. 36,278 811 Harel Insurance Investments & Financial Services Ltd. 131,463 754 * Partner Communications Co. Ltd. 87,425 700 Shikun & Binui Ltd. 239,883 562 Strauss Group Ltd. 31,840 561 * Oil Refineries Ltd. 1,230,089 481 Clal Insurance Enterprises Holdings Ltd. 23,877 431 * Cellcom Israel Ltd. (Registered) 36,689 410 * Delek Energy Systems Ltd. 535 354 Migdal Insurance & Financial Holding Ltd. 176,457 295 First International Bank Of Israel Ltd. 14,196 233 * Ormat Industries 34,156 223 Shufersal Ltd. 37,385 161 Delek Automotive Systems Ltd. 6,049 71 Italy (2.0%) Eni SPA 3,340,072 76,782 UniCredit SPA 6,088,125 38,878 Assicurazioni Generali SPA 1,693,777 33,889 Enel SPA 8,799,360 33,787 Intesa Sanpaolo SPA (Registered) 14,995,133 31,018 Tenaris SA 646,722 15,129 Snam SPA 2,823,401 14,309 Telecom Italia SPA (Registered) 15,931,505 13,108 Luxottica Group SPA 236,841 12,551 * Fiat SPA 1,156,001 9,225 Terna Rete Elettrica Nazionale SPA 1,907,540 8,611 Atlantia SPA 397,184 8,088 Saipem SPA 339,974 7,385 Prysmian SPA 283,065 6,941 Unione di Banche Italiane SCPA 1,176,541 5,961 Exor SPA 158,335 5,958 Enel Green Power SPA 2,150,478 4,617 Mediobanca SPA 611,269 4,271 Pirelli & C. SPA 323,314 4,210 Telecom Italia SPA (Bearer) 5,865,375 3,898 * Mediaset SPA 893,375 3,625 * Banco Popolare SC 2,410,460 3,590 * Finmeccanica SPA 471,746 2,824 Davide Campari-Milano SPA 324,121 2,814 * Banca Monte dei Paschi di Siena SPA 8,082,880 2,247 Gtech SPA 72,770 2,082 * Autogrill SPA 116,847 2,057 Mediolanum SPA 251,655 1,833 Buzzi Unicem SPA 88,986 1,388 Parmalat SPA 348,312 1,169 Japan (21.8%) Toyota Motor Corp. 3,599,918 230,890 Mitsubishi UFJ Financial Group Inc. 19,240,844 123,418 Honda Motor Co. Ltd. 2,440,439 93,280 Sumitomo Mitsui Financial Group Inc. 1,830,358 88,636 Softbank Corp. 1,275,900 88,608 Mizuho Financial Group Inc. 32,754,261 71,206 Japan Tobacco Inc. 1,587,000 57,211 Mitsubishi Estate Co. Ltd. 1,727,935 51,209 Takeda Pharmaceutical Co. Ltd. 1,069,094 50,493 Canon Inc. 1,549,133 49,602 East Japan Railway Co. 522,000 44,988 FANUC Corp. 267,900 44,398 Hitachi Ltd. 6,357,758 42,128 Mitsubishi Corp. 1,966,986 39,937 Nippon Steel & Sumitomo Metal Corp. 11,554,580 39,355 Seven & I Holdings Co. Ltd. 1,072,241 39,308 Mitsui Fudosan Co. Ltd. 1,154,738 38,995 KDDI Corp. 747,500 38,414 Nomura Holdings Inc. 4,832,377 37,797 Shin-Etsu Chemical Co. Ltd. 566,500 34,758 Nissan Motor Co. Ltd. 3,433,800 34,656 Mitsui & Co. Ltd. 2,355,000 34,340 Bridgestone Corp. 916,531 33,589 Astellas Pharma Inc. 642,514 32,820 Komatsu Ltd. 1,300,500 32,472 Central Japan Railway Co. 252,800 32,448 NTT DOCOMO Inc. 1,937,700 31,399 Sumitomo Realty & Development Co. Ltd. 655,000 31,219 Denso Corp. 659,200 30,931 Tokio Marine Holdings Inc. 929,000 30,457 Sony Corp. 1,367,800 29,360 Nippon Telegraph & Telephone Corp. 551,900 28,727 Mitsubishi Electric Corp. 2,710,000 28,596 Panasonic Corp. 2,907,453 28,146 Fast Retailing Co. Ltd. 72,500 27,343 ITOCHU Corp. 2,130,300 26,244 Sumitomo Mitsui Trust Holdings Inc. 5,206,270 25,876 Toshiba Corp. 5,691,000 25,648 Mitsubishi Heavy Industries Ltd. 4,390,000 25,316 Kubota Corp. 1,725,000 25,071 Keyence Corp. 63,918 24,320 Fuji Heavy Industries Ltd. 858,000 23,909 Kyocera Corp. 447,400 23,859 Kao Corp. 721,701 22,538 Daiwa Securities Group Inc. 2,427,000 21,903 Murata Manufacturing Co. Ltd. 276,100 21,150 Sumitomo Corp. 1,536,400 20,765 SMC Corp. 85,500 20,406 Tokyo Gas Co. Ltd. 3,583,000 19,652 MS&AD Insurance Group Holdings 748,933 19,630 Daikin Industries Ltd. 363,700 19,412 Dai-ichi Life Insurance Co. Ltd. 1,317,500 18,868 Marubeni Corp. 2,330,000 18,427 Secom Co. Ltd. 292,200 18,315 Kirin Holdings Co. Ltd. 1,230,000 17,958 JX Holdings Inc. 3,399,950 17,670 Daiichi Sankyo Co. Ltd. 966,963 17,561 JFE Holdings Inc. 634,000 16,530 * Mazda Motor Corp. 3,670,000 16,498 Daiwa House Industry Co. Ltd. 867,000 16,378 Eisai Co. Ltd. 401,400 16,336 Asahi Group Holdings Ltd. 604,300 15,909 Sumitomo Electric Industries Ltd. 1,067,500 15,526 FUJIFILM Holdings Corp. 641,000 15,448 Nitto Denko Corp. 230,100 15,006 Toray Industries Inc. 2,210,000 14,574 Asahi Kasei Corp. 1,894,000 14,304 Hoya Corp. 603,100 14,266 Suzuki Motor Corp. 578,700 13,948 NKSJ Holdings Inc. 537,700 13,870 * Kansai Electric Power Co. Inc. 1,062,850 13,673 Resona Holdings Inc. 2,661,236 13,663 Chubu Electric Power Co. Inc. 983,700 13,512 Terumo Corp. 253,700 13,061 Nidec Corp. 155,000 13,059 Yamato Holdings Co. Ltd. 571,700 12,912 Tokyo Electron Ltd. 239,400 12,880 Tokyu Corp. 1,794,000 12,822 Oriental Land Co. Ltd. 76,500 12,650 * Tokyo Electric Power Co. Inc. 1,995,270 12,430 * Olympus Corp. 404,127 12,345 Osaka Gas Co. Ltd. 2,866,000 12,217 Ajinomoto Co. Inc. 904,500 11,901 Aisin Seiki Co. Ltd. 276,500 11,854 Dentsu Inc. 309,488 11,806 West Japan Railway Co. 272,700 11,692 Isuzu Motors Ltd. 1,755,000 11,634 Aeon Co. Ltd. 825,873 11,400 T&D Holdings Inc. 908,630 11,283 Ricoh Co. Ltd. 968,000 11,217 JGC Corp. 303,000 10,970 Sekisui House Ltd. 805,859 10,871 Sumitomo Metal Mining Co. Ltd. 758,000 10,771 Daito Trust Construction Co. Ltd. 106,800 10,688 Yahoo Japan Corp. 1,846,400 10,506 Omron Corp. 289,500 10,487 Shizuoka Bank Ltd. 902,000 10,290 Bank of Yokohama Ltd. 1,784,000 10,231 Makita Corp. 173,900 10,132 Hankyu Hanshin Holdings Inc. 1,803,000 10,021 Shiseido Co. Ltd. 555,700 10,009 Dai Nippon Printing Co. Ltd. 916,800 9,720 Unicharm Corp. 165,000 9,656 Shimano Inc. 107,900 9,650 Shionogi & Co. Ltd. 455,600 9,591 Kawasaki Heavy Industries Ltd. 2,180,000 9,494 Kintetsu Corp. 2,491,190 9,301 * Fujitsu Ltd. 2,459,000 9,205 * Kyushu Electric Power Co. Inc. 636,100 9,102 Mitsubishi Chemical Holdings Corp. 1,932,000 9,053 Odakyu Electric Railway Co. Ltd. 894,000 8,899 Nikon Corp. 484,600 8,494 Tobu Railway Co. Ltd. 1,604,000 8,482 Sumitomo Chemical Co. Ltd. 2,198,000 8,411 IHI Corp. 1,982,000 8,381 Toyota Tsusho Corp. 318,093 8,341 Asahi Glass Co. Ltd. 1,342,035 8,338 LIXIL Group Corp. 396,512 8,174 * Tohoku Electric Power Co. Inc. 660,200 8,133 NEC Corp. 3,482,400 8,091 Chiba Bank Ltd. 1,101,000 8,063 Sega Sammy Holdings Inc. 273,688 7,897 Isetan Mitsukoshi Holdings Ltd. 523,740 7,786 Yakult Honsha Co. Ltd. 152,200 7,642 Toppan Printing Co. Ltd. 932,000 7,532 Taiheiyo Cement Corp. 1,681,000 7,351 Lawson Inc. 93,590 7,338 Nippon Yusen KK 2,304,000 7,307 Mitsubishi Materials Corp. 1,744,000 7,226 Taisei Corp. 1,467,000 7,220 * Mitsui OSK Lines Ltd. 1,581,000 7,162 Chugoku Electric Power Co. Inc. 438,700 6,982 Keikyu Corp. 737,000 6,978 Tokyu Land Corp. 669,959 6,948 NSK Ltd. 672,000 6,893 Hisamitsu Pharmaceutical Co. Inc. 121,700 6,802 Chugai Pharmaceutical Co. Ltd. 330,100 6,788 TDK Corp. 170,500 6,717 Nippon Express Co. Ltd. 1,332,000 6,693 Electric Power Development Co. Ltd. 204,340 6,672 TOTO Ltd. 473,000 6,635 * Kobe Steel Ltd. 3,555,000 6,627 Sekisui Chemical Co. Ltd. 640,000 6,528 NGK Spark Plug Co. Ltd. 294,000 6,525 Keio Corp. 900,000 6,465 Sysmex Corp. 100,000 6,395 Konica Minolta Inc. 751,500 6,330 Oji Holdings Corp. 1,337,000 6,286 Kuraray Co. Ltd. 520,300 6,254 Credit Saison Co. Ltd. 225,600 6,143 NGK Insulators Ltd. 403,000 6,140 Hulic Co. Ltd. 408,400 6,140 Joyo Bank Ltd. 1,117,000 6,009 Fukuoka Financial Group Inc. 1,326,800 6,008 NTT Data Corp. 177,400 6,004 * Mitsubishi Motors Corp. 525,200 5,835 Yamaha Motor Co. Ltd. 396,000 5,824 J Front Retailing Co. Ltd. 714,200 5,801 Obayashi Corp. 968,000 5,792 Hino Motors Ltd. 389,000 5,765 Trend Micro Inc. 152,000 5,680 Rohm Co. Ltd. 137,400 5,666 MEIJI Holdings Co. Ltd. 102,754 5,632 Tokyo Tatemono Co. Ltd. 608,000 5,590 Daihatsu Motor Co. Ltd. 285,000 5,539 JSR Corp. 295,200 5,492 Santen Pharmaceutical Co. Ltd. 110,000 5,342 Kajima Corp. 1,311,000 5,340 Shinsei Bank Ltd. 2,170,014 5,296 Namco Bandai Holdings Inc. 281,800 5,269 Japan Airlines Co. Ltd. 86,014 5,212 Kansai Paint Co. Ltd. 389,000 5,170 Yaskawa Electric Corp. 365,000 5,156 Iyo Bank Ltd. 491,000 5,156 Nissin Foods Holdings Co. Ltd. 124,900 5,133 Mitsubishi Tanabe Pharma Corp. 364,850 5,121 Mitsubishi Gas Chemical Co. Inc. 603,000 5,082 * Sharp Corp. 1,371,000 5,056 Yokogawa Electric Corp. 351,000 5,013 Nippon Paint Co. Ltd. 310,000 4,963 Toyo Seikan Group Holdings Ltd. 250,000 4,927 Nomura Research Institute Ltd. 141,800 4,926 Stanley Electric Co. Ltd. 230,100 4,906 Suruga Bank Ltd. 283,000 4,879 Aozora Bank Ltd. 1,640,604 4,872 Bank of Kyoto Ltd. 552,000 4,863 Sanrio Co. Ltd. 77,800 4,795 Nitori Holdings Co. Ltd. 52,050 4,767 Kyowa Hakko Kirin Co. Ltd. 462,000 4,757 Yokohama Rubber Co. Ltd. 475,000 4,705 Don Quijote Co. Ltd. 75,000 4,701 Keisei Electric Railway Co. Ltd. 450,000 4,698 Aeon Mall Co. Ltd. 156,700 4,665 Shimizu Corp. 948,000 4,632 Hachijuni Bank Ltd. 738,600 4,598 Amada Co. Ltd. 507,000 4,582 Kikkoman Corp. 249,000 4,566 Sony Financial Holdings Inc. 247,600 4,549 USS Co. Ltd. 313,800 4,544 Nomura Real Estate Holdings Inc. 183,171 4,522 JTEKT Corp. 322,600 4,437 TonenGeneral Sekiyu KK 478,000 4,421 AEON Financial Service Co. Ltd. 138,610 4,366 Asics Corp. 251,996 4,355 Hokuhoku Financial Group Inc. 2,066,000 4,347 Kamigumi Co. Ltd. 508,000 4,325 Daicel Corp. 478,000 4,324 Toho Co. Ltd. 205,100 4,283 Brother Industries Ltd. 377,500 4,274 Shimamura Co. Ltd. 42,600 4,241 Kakaku.com Inc. 180,200 4,213 Takashimaya Co. Ltd. 445,860 4,193 Rinnai Corp. 55,600 4,132 Toyo Suisan Kaisha Ltd. 140,000 4,111 Gunma Bank Ltd. 700,000 4,108 Toho Gas Co. Ltd. 779,000 4,083 Nippon Meat Packers Inc. 284,000 4,076 Sumitomo Rubber Industries Ltd. 262,500 4,063 Nagoya Railroad Co. Ltd. 1,366,000 4,009 SBI Holdings Inc. 308,490 4,004 Shimadzu Corp. 421,000 3,999 Nabtesco Corp. 162,800 3,979 Mitsubishi UFJ Lease & Finance Co. Ltd. 745,200 3,962 Yamaguchi Financial Group Inc. 400,000 3,936 Hokuriku Electric Power Co. 268,100 3,923 Nissan Chemical Industries Ltd. 258,100 3,903 FamilyMart Co. Ltd. 89,400 3,872 Suzuken Co. Ltd. 116,760 3,846 Hamamatsu Photonics KK 101,400 3,830 Mitsui Chemicals Inc. 1,377,000 3,789 ANA Holdings Inc. 1,735,317 3,788 Miraca Holdings Inc. 84,000 3,754 Sankyo Co. Ltd. 76,700 3,750 THK Co. Ltd. 167,800 3,738 Kurita Water Industries Ltd. 174,100 3,699 Marui Group Co. Ltd. 393,500 3,697 Nisshin Seifun Group Inc. 365,640 3,696 * Shikoku Electric Power Co. Inc. 215,800 3,676 Hiroshima Bank Ltd. 854,000 3,645 Air Water Inc. 245,805 3,633 Idemitsu Kosan Co. Ltd. 41,909 3,632 Alfresa Holdings Corp. 70,000 3,614 Yamada Denki Co. Ltd. 1,221,500 3,613 MISUMI Group Inc. 124,200 3,611 Teijin Ltd. 1,558,000 3,601 Sumitomo Heavy Industries Ltd. 786,000 3,584 Nippon Kayaku Co. Ltd. 245,000 3,536 Dena Co. Ltd. 172,500 3,511 * Hokkaido Electric Power Co. Inc. 259,700 3,505 Zeon Corp. 273,000 3,501 Seiko Epson Corp. 210,300 3,472 Kaneka Corp. 530,000 3,467 Casio Computer Co. Ltd. 373,200 3,465 Ebara Corp. 614,000 3,452 Benesse Holdings Inc. 93,300 3,393 Tosoh Corp. 814,000 3,367 Mitsubishi Logistics Corp. 222,000 3,366 Konami Corp. 143,100 3,309 Hitachi Construction Machinery Co. Ltd. 146,700 3,301 Chugoku Bank Ltd. 234,000 3,296 Keihan Electric Railway Co. Ltd. 807,000 3,288 Dowa Holdings Co. Ltd. 324,000 3,280 Dainippon Sumitomo Pharma Co. Ltd. 239,900 3,278 Yamaha Corp. 228,400 3,273 Sojitz Corp. 1,661,300 3,262 Nippon Electric Glass Co. Ltd. 593,500 3,187 * NTN Corp. 700,000 3,176 Nishi-Nippon City Bank Ltd. 1,158,000 3,161 Fuji Electric Co. Ltd. 769,000 3,146 Hakuhodo DY Holdings Inc. 421,400 3,140 GS Yuasa Corp. 537,000 3,131 Koito Manufacturing Co. Ltd. 162,712 3,103 DIC Corp. 1,119,000 3,101 Tsumura & Co. 104,800 3,076 77 Bank Ltd. 615,000 3,035 Taiyo Nippon Sanso Corp. 451,000 3,032 Advantest Corp. 259,200 3,008 MediPal Holdings Corp. 243,300 3,006 Ryohin Keikaku Co. Ltd. 33,200 3,001 Citizen Holdings Co. Ltd. 425,300 2,994 Showa Denko KK 2,169,000 2,948 Toyoda Gosei Co. Ltd. 119,000 2,942 Ube Industries Ltd. 1,556,000 2,939 Showa Shell Sekiyu KK 261,500 2,930 Obic Co. Ltd. 89,600 2,898 Japan Steel Works Ltd. 497,513 2,897 Ibiden Co. Ltd. 175,000 2,872 M3 Inc. 1,030 2,856 Otsuka Corp. 22,160 2,836 Hitachi Metals Ltd. 224,000 2,761 Sawai Pharmaceutical Co. Ltd. 39,300 2,760 * Haseko Corp. 374,000 2,693 COMSYS Holdings Corp. 187,100 2,615 Nippon Shokubai Co. Ltd. 224,000 2,603 NOK Corp. 163,500 2,554 Daido Steel Co. Ltd. 433,000 2,549 Century Tokyo Leasing Corp. 80,700 2,540 Denki Kagaku Kogyo KK 650,000 2,537 NHK Spring Co. Ltd. 246,300 2,530 Park24 Co. Ltd. 141,500 2,518 Kewpie Corp. 158,000 2,511 Hitachi Chemical Co. Ltd. 152,500 2,462 Minebea Co. Ltd. 479,000 2,452 Sugi Holdings Co. Ltd. 56,600 2,430 Kobayashi Pharmaceutical Co. Ltd. 42,300 2,423 Takara Holdings Inc. 260,000 2,379 Sundrug Co. Ltd. 47,600 2,376 Yamato Kogyo Co. Ltd. 63,100 2,348 Toyobo Co. Ltd. 1,221,000 2,347 Nichirei Corp. 428,000 2,333 Sapporo Holdings Ltd. 528,000 2,297 Nippon Paper Industries Co. Ltd. 144,300 2,288 Sotetsu Holdings Inc. 594,000 2,285 Ito En Ltd. 100,200 2,279 Yamazaki Baking Co. Ltd. 211,000 2,279 Ushio Inc. 181,000 2,254 Sumitomo Osaka Cement Co. Ltd. 556,000 2,241 Mitsui Mining & Smelting Co. Ltd. 765,000 2,231 Wacoal Holdings Corp. 209,000 2,229 Azbil Corp. 95,200 2,215 Furukawa Electric Co. Ltd. 957,000 2,213 Taiyo Yuden Co. Ltd. 168,100 2,206 * Acom Co. Ltd. 577,300 2,183 Calbee Inc. 74,896 2,173 Seino Holdings Co. Ltd. 212,000 2,170 Disco Corp. 37,400 2,148 Oracle Corp. Japan 57,300 2,138 Mori Seiki Co. Ltd. 136,300 2,127 Aoyama Trading Co. Ltd. 77,300 2,112 Nagase & Co. Ltd. 164,900 2,101 Shiga Bank Ltd. 367,000 2,087 Coca-Cola West Co. Ltd. 104,400 2,086 Mitsui Engineering & Shipbuilding Co. Ltd. 1,013,000 2,086 Nishi-Nippon Railroad Co. Ltd. 534,000 2,085 Hitachi High-Technologies Corp. 92,551 2,083 Juroku Bank Ltd. 527,000 2,078 Hoshizaki Electric Co. Ltd. 60,100 2,077 * Aiful Corp. 400,700 2,051 Sumitomo Forestry Co. Ltd. 188,500 2,050 UNY Group Holdings Co. Ltd. 317,000 2,048 Rohto Pharmaceutical Co. Ltd. 145,000 2,048 Lion Corp. 333,000 2,031 Glory Ltd. 79,500 2,003 * Alps Electric Co. Ltd. 245,600 1,990 NTT Urban Development Corp. 150,000 1,978 Nexon Co. Ltd. 161,700 1,976 Kawasaki Kisen Kaisha Ltd. 838,000 1,974 Matsui Securities Co. Ltd. 176,800 1,962 Sohgo Security Services Co. Ltd. 96,600 1,936 Keiyo Bank Ltd. 366,000 1,930 OKUMA Corp. 218,000 1,902 Fujikura Ltd. 484,000 1,881 Higo Bank Ltd. 317,000 1,861 Kagome Co. Ltd. 108,700 1,848 Rengo Co. Ltd. 334,000 1,845 Hitachi Capital Corp. 76,000 1,837 Daishi Bank Ltd. 504,000 1,821 KYORIN Holdings Inc. 84,500 1,807 Fukuyama Transporting Co. Ltd. 276,000 1,799 San-In Godo Bank Ltd. 230,000 1,788 * Orient Corp. 643,500 1,783 Kaken Pharmaceutical Co. Ltd. 115,000 1,745 Square Enix Holdings Co. Ltd. 108,300 1,720 House Foods Corp. 110,600 1,719 Senshu Ikeda Holdings Inc. 332,800 1,717 * Dainippon Screen Manufacturing Co. Ltd. 311,000 1,715 Nisshinbo Holdings Inc. 206,000 1,706 Kose Corp. 58,900 1,705 Hokkoku Bank Ltd. 448,000 1,705 Onward Holdings Co. Ltd. 193,000 1,702 Musashino Bank Ltd. 46,300 1,698 K's Holdings Corp. 61,900 1,694 Izumi Co. Ltd. 57,600 1,680 Kagoshima Bank Ltd. 244,000 1,668 Capcom Co. Ltd. 85,400 1,645 Shimachu Co. Ltd. 66,100 1,642 * Cosmo Oil Co. Ltd. 873,000 1,639 SKY Perfect JSAT Holdings Inc. 313,900 1,636 Nanto Bank Ltd. 406,000 1,635 Matsumotokiyoshi Holdings Co. Ltd. 50,400 1,630 Hikari Tsushin Inc. 25,600 1,610 Lintec Corp. 75,400 1,609 H2O Retailing Corp. 193,000 1,600 * Nippon Sheet Glass Co. Ltd. 1,234,000 1,590 Tokai Rika Co. Ltd. 74,200 1,578 KYB Co. Ltd. 240,000 1,558 Nipro Corp. 160,000 1,548 Hyakujushi Bank Ltd. 382,000 1,521 Fuji Media Holdings Inc. 69,000 1,520 Ezaki Glico Co. Ltd. 160,000 1,518 Hyakugo Bank Ltd. 363,000 1,498 North Pacific Bank Ltd. 353,900 1,493 Mochida Pharmaceutical Co. Ltd. 22,600 1,481 Autobacs Seven Co. Ltd. 96,100 1,473 Ogaki Kyoritsu Bank Ltd. 503,000 1,452 Anritsu Corp. 113,300 1,445 Awa Bank Ltd. 265,000 1,436 ABC-Mart Inc. 29,300 1,430 Nippon Television Holdings Inc. 76,600 1,422 Nisshin Steel Holdings Co. Ltd. 104,100 1,386 SCSK Corp. 56,800 1,369 Exedy Corp. 54,400 1,340 Nippo Corp. 78,000 1,337 Maeda Road Construction Co. Ltd. 80,000 1,328 FP Corp. 17,600 1,324 Kokuyo Co. Ltd. 168,500 1,312 Canon Marketing Japan Inc. 97,800 1,302 Shochiku Co. Ltd. 132,000 1,294 Toshiba TEC Corp. 209,000 1,290 Itochu Techno-Solutions Corp. 35,900 1,278 Toyota Boshoku Corp. 93,500 1,256 Asatsu-DK Inc. 45,700 1,242 Toda Corp. 362,000 1,241 Sumco Corp. 150,060 1,224 Pola Orbis Holdings Inc. 34,000 1,219 Takata Corp. 47,300 1,193 Calsonic Kansei Corp. 218,000 1,171 Cosmos Pharmaceutical Corp. 8,700 1,148 Shinko Electric Industries Co. Ltd. 108,600 1,147 Nissan Shatai Co. Ltd. 65,000 1,134 Gree Inc. 143,300 1,116 Tokai Carbon Co. Ltd. 312,000 1,085 Komeri Co. Ltd. 44,100 1,082 Tsuruha Holdings Inc. 12,200 1,076 Sumitomo Bakelite Co. Ltd. 286,000 1,036 Adastria Holdings Co. Ltd. 21,550 1,022 Kandenko Co. Ltd. 165,000 998 Heiwa Corp. 54,200 943 Sumitomo Real Estate Sales Co. Ltd. 27,500 909 Hitachi Transport System Ltd. 63,700 887 Pacific Metals Co. Ltd. 214,000 884 Tokyo Broadcasting System Holdings Inc. 63,300 861 Toppan Forms Co. Ltd. 85,600 837 PanaHome Corp. 121,000 798 Mitsubishi Shokuhin Co. Ltd. 22,300 612 OSAKA Titanium Technologies Co. 27,300 587 Hitachi Koki Co. Ltd. 62,400 495 Tokai Rubber Industries Ltd. 50,400 491 Kansai Urban Banking Corp. 385,000 429 NS Solutions Corp. 20,400 403 * Renesas Electronics Corp. 61,200 293 Netherlands (2.5%) Unilever NV 2,091,221 79,815 * ING Groep NV 5,288,721 60,011 ASML Holding NV 447,731 44,225 Koninklijke Philips NV 1,285,750 41,480 Heineken NV 387,285 27,438 Koninklijke Ahold NV 1,243,123 21,537 Akzo Nobel NV 315,880 20,753 Aegon NV 2,554,460 18,901 ArcelorMittal 1,339,359 18,363 Reed Elsevier NV 905,234 18,203 Koninklijke DSM NV 238,356 17,981 * Koninklijke KPN NV 4,182,486 13,317 Gemalto NV 109,787 11,785 Wolters Kluwer NV 391,764 10,101 Corio NV 205,761 8,864 Heineken Holding NV 129,324 8,177 Ziggo NV 191,946 7,778 Randstad Holding NV 136,817 7,717 Fugro NV 104,097 6,346 * SBM Offshore NV 248,085 4,909 Koninklijke Vopak NV 85,380 4,893 TNT Express NV 451,469 4,121 Koninklijke Boskalis Westminster NV 83,673 3,709 * OCI 107,367 3,631 New Zealand (0.2%) Fletcher Building Ltd. 948,974 7,480 Telecom Corp. of New Zealand Ltd. 2,538,869 4,898 Auckland International Airport Ltd. 1,622,441 4,466 SKYCITY Entertainment Group Ltd. 847,680 2,823 Sky Network Television Ltd. 583,584 2,818 Contact Energy Ltd. 534,526 2,402 Fisher & Paykel Healthcare Corp. Ltd. 647,904 1,947 Vector Ltd. 567,583 1,250 Chorus Ltd. 525,571 1,178 Warehouse Group Ltd. 161,764 492 Air New Zealand Ltd. 390,138 491 Norway (0.7%) Statoil ASA 1,336,908 30,365 DNB ASA 1,466,448 22,269 Seadrill Ltd. 482,503 21,671 Telenor ASA 849,858 19,422 Yara International ASA 223,308 9,221 Subsea 7 SA 398,935 8,296 Orkla ASA 1,082,439 7,886 Schibsted ASA 113,095 5,831 Norsk Hydro ASA 1,059,241 4,393 Gjensidige Forsikring ASA 248,459 3,751 Aker Solutions ASA 227,823 3,199 Other (0.2%) * CNH Industrial NV 1,199,419 15,383 * Bank of Ireland 35,113,018 9,960 * Evonik Industries AG 92,104 3,402 * Banco Bilbao Vizcaya Argentaria SA Rights Exp. 10/14/2013 2,399,448 328 * Hyundai Merchant Marine Co. Ltd. Rights Exp. 10/31/2013 6,950 22 * Irish Bank Resolution Corp. Ltd. 257,065 — Portugal (0.2%) EDP - Energias de Portugal SA 2,307,260 8,429 Galp Energia SGPS SA 415,570 6,914 Jeronimo Martins SGPS SA 332,491 6,823 Portugal Telecom SGPS SA 710,552 3,204 * Banco Espirito Santo SA 2,827,805 3,009 EDP Renovaveis SA 253,761 1,318 Singapore (1.5%) Oversea-Chinese Banking Corp. Ltd. 3,831,300 31,485 DBS Group Holdings Ltd. 2,396,123 31,367 Singapore Telecommunications Ltd. 10,143,290 30,208 United Overseas Bank Ltd. 1,660,504 27,390 Keppel Corp. Ltd. 2,064,904 17,166 Global Logistic Properties Ltd. 4,461,400 10,270 CapitaLand Ltd. 4,003,000 9,870 Genting Singapore plc 8,529,000 9,779 Singapore Exchange Ltd. 1,651,000 9,563 Singapore Press Holdings Ltd. 2,385,250 7,815 City Developments Ltd. 949,000 7,778 Wilmar International Ltd. 3,036,000 7,674 Singapore Technologies Engineering Ltd. 2,259,906 7,522 Hutchison Port Holdings Trust 8,140,251 6,353 Singapore Airlines Ltd. 737,502 6,141 Sembcorp Industries Ltd. 1,449,660 6,121 SembCorp Marine Ltd. 1,288,600 4,658 Keppel Land Ltd. 1,648,000 4,652 ComfortDelGro Corp. Ltd. 2,934,184 4,617 UOL Group Ltd. 888,750 4,363 Jardine Cycle & Carriage Ltd. 142,037 4,326 Noble Group Ltd. 5,364,766 3,983 Golden Agri-Resources Ltd. 9,109,020 3,778 StarHub Ltd. 913,000 3,124 Olam International Ltd. 2,190,800 2,677 Singapore Post Ltd. 2,031,000 2,048 Venture Corp. Ltd. 306,000 1,862 SIA Engineering Co. Ltd. 437,000 1,694 Wing Tai Holdings Ltd. 1,003,000 1,639 Yanlord Land Group Ltd. 1,616,000 1,579 SMRT Corp. Ltd. 1,091,000 1,122 M1 Ltd. 417,000 1,092 * Neptune Orient Lines Ltd. 1,130,000 987 Cosco Corp. Singapore Ltd. 1,408,000 882 Indofood Agri Resources Ltd. 712,000 449 South Korea (4.3%) Samsung Electronics Co. Ltd. 92,766 117,998 Samsung Electronics Co. Ltd. GDR 102,144 65,050 Hyundai Motor Co. 210,361 49,080 POSCO 99,924 29,601 Hyundai Mobis 91,957 24,463 Kia Motors Corp. 359,286 21,811 * SK Hynix Inc. 722,570 20,349 NAVER Corp. 36,643 18,981 LG Chem Ltd. 59,262 16,946 Shinhan Financial Group Co. Ltd. 375,332 15,271 Hyundai Heavy Industries Co. Ltd. 58,759 14,438 Hana Financial Group Inc. 390,740 13,392 Samsung Life Insurance Co. Ltd. 136,049 13,232 Samsung Fire & Marine Insurance Co. Ltd. 52,964 12,159 KT&G Corp. 160,515 11,497 SK Innovation Co. Ltd. 83,558 11,356 KB Financial Group Inc. 321,213 11,309 LG Electronics Inc. 146,868 9,732 Samsung Heavy Industries Co. Ltd. 237,710 9,506 * Shinhan Financial Group Co. Ltd. ADR 234,268 9,488 Samsung C&T Corp. 162,702 9,444 SK Telecom Co. Ltd. ADR 391,170 8,880 Samsung SDI Co. Ltd. 47,126 8,212 LG Corp. 122,007 7,517 * LG Display Co. Ltd. 307,900 7,414 * KB Financial Group Inc. ADR 202,997 7,109 LG Household & Health Care Ltd. 13,432 6,817 Samsung Electro-Mechanics Co. Ltd. 81,888 6,573 E-Mart Co. Ltd. 29,004 6,535 SK Holdings Co. Ltd. 35,073 6,332 * Korea Electric Power Corp. 223,425 6,252 Hyundai Steel Co. 76,061 5,852 Hyundai Engineering & Construction Co. Ltd. 98,140 5,640 Woori Finance Holdings Co. Ltd. 483,160 5,620 Hankook Tire Co. Ltd. 96,807 5,532 Lotte Shopping Co. Ltd. 15,587 5,517 Cheil Industries Inc. 63,301 5,399 S-Oil Corp. 70,004 5,075 BS Financial Group Inc. 323,900 4,837 Korea Zinc Co. Ltd. 15,212 4,602 Orion Corp. 5,010 4,441 Kangwon Land Inc. 163,900 4,345 Coway Co. Ltd. 75,332 4,177 Hyundai Department Store Co. Ltd. 27,355 4,101 Hyundai Glovis Co. Ltd. 20,771 4,069 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 124,820 4,015 Samsung Securities Co. Ltd. 91,167 3,990 OCI Co. Ltd. 23,836 3,826 NCSoft Corp. 21,230 3,776 Celltrion Inc. 86,508 3,763 GS Holdings 69,978 3,674 Lotte Chemical Corp. 19,676 3,633 Amorepacific Corp. 4,269 3,597 * KT Corp. ADR 199,680 3,349 Hyundai Wia Corp. 21,168 3,335 Samsung Engineering Co. Ltd. 42,531 3,267 Daelim Industrial Co. Ltd. 36,107 3,259 Samsung Techwin Co. Ltd. 55,535 3,149 LG Uplus Corp. 289,960 3,117 Cheil Worldwide Inc. 130,250 3,004 SK C&C Co. Ltd. 26,277 2,810 Dongbu Insurance Co. Ltd. 64,660 2,779 CJ CheilJedang Corp. 10,409 2,678 KCC Corp. 6,301 2,648 KT Corp. 77,740 2,604 Doosan Heavy Industries & Construction Co. Ltd. 60,410 2,592 Industrial Bank of Korea 226,850 2,512 Samsung Card Co. Ltd. 67,340 2,507 * Korea Electric Power Corp. ADR 177,871 2,497 DGB Financial Group Inc. 165,630 2,496 Daewoo Securities Co. Ltd. 264,880 2,424 CJ Corp. 21,435 2,315 Korea Investment Holdings Co. Ltd. 59,840 2,306 SK Telecom Co. Ltd. 11,198 2,290 Kumho Petro chemical Co. Ltd. 23,952 2,261 Hanwha Corp. 61,980 2,185 Hyosung Corp. 32,732 2,183 * NHN Entertainment Corp. 19,795 2,174 Hyundai Marine & Fire Insurance Co. Ltd. 77,960 2,121 * Daewoo Engineering & Construction Co. Ltd. 252,480 2,041 Daewoo International Corp. 57,240 2,018 Hyundai Development Co-Engineering & Construction 90,200 2,018 Mando Corp. 16,709 1,983 Korea Gas Corp. 37,041 1,962 Hanwha Life Insurance Co. Ltd. 302,840 1,959 Yuhan Corp. 10,715 1,954 S-1 Corp. 30,419 1,830 Shinsegae Co. Ltd. 8,444 1,813 Woori Investment & Securities Co. Ltd. 164,920 1,778 * Doosan Infracore Co. Ltd. 120,460 1,759 Halla Visteon Climate Control Corp. 46,140 1,750 LS Corp. 24,009 1,730 Hanwha Chemical Corp. 87,880 1,701 Hyundai Hysco Co. Ltd. 37,150 1,591 Doosan Corp. 11,012 1,546 GS Engineering & Construction Corp. 44,260 1,542 Mirae Asset Securities Co. Ltd. 44,574 1,525 Lotte Confectionery Co. Ltd. 957 1,518 AMOREPACIFIC Group 3,993 1,463 * Hyundai Merchant Marine Co. Ltd. 88,310 1,451 Daum Communications Corp. 16,099 1,389 * Korean Air Lines Co. Ltd. 36,752 1,293 Lotte Chilsung Beverage Co. Ltd. 754 1,190 SK Networks Co. Ltd. 194,960 1,183 * CJ Korea Express Co. Ltd. 13,161 1,178 Hite Jinro Co. Ltd. 43,210 1,099 Samsung Fine Chemicals Co. Ltd. 23,855 1,085 NongShim Co. Ltd. 4,525 1,080 Hyundai Securities Co. Ltd. 170,730 1,062 KEPCO Engineering & Construction Co. Inc. 15,437 1,046 SKC Co. Ltd. 30,290 847 LG Hausys Ltd. 6,736 816 Dongkuk Steel Mill Co. Ltd. 58,440 805 * Hanjin Shipping Co. Ltd. 97,220 798 Daishin Securities Co. Ltd. Prior Pfd. 129,700 727 STX Pan Ocean Co. Ltd. 160,820 342 * Hanjin Kal Corp. 15,174 240 Daishin Securities Co. Ltd. 9,030 78 * Korea Gas Corp. Rights Exp. 10/22/2013 6,164 56 Spain (2.9%) * Banco Santander SA 14,998,713 122,287 Banco Bilbao Vizcaya Argentaria SA 7,662,182 85,682 * Telefonica SA 5,405,143 84,029 Inditex SA 286,620 44,212 Iberdrola SA 6,406,142 37,237 Repsol SA 1,197,218 29,683 Amadeus IT Holding SA 525,871 18,646 Abertis Infraestructuras SA 665,325 12,931 Banco de Sabadell SA 4,134,067 10,409 Ferrovial SA 556,637 10,025 Gas Natural SDG SA 445,822 9,321 Grifols SA 223,863 9,193 Red Electrica Corp. SA 149,914 8,533 Banco Popular Espanol SA 1,583,376 8,500 Enagas SA 306,236 7,505 * ACS Actividades de Construccion y Servicios SA 233,722 7,443 * CaixaBank 1,657,943 7,285 Distribuidora Internacional de Alimentacion SA 802,038 6,953 Bankinter SA 886,715 4,776 Mapfre SA 947,429 3,391 Zardoya Otis SA 179,821 2,920 * Endesa SA 111,072 2,891 * Mediaset Espana Comunicacion SA 225,455 2,597 Acciona SA 35,157 2,004 Acerinox SA 72,105 827 * Abertis Infraestructuras SA Rights Exp. 10/9/2013 659,277 641 Sweden (3.0%) Hennes & Mauritz AB Class B 1,310,175 56,923 Telefonaktiebolaget LM Ericsson Class B 4,083,689 54,390 Nordea Bank AB 4,261,762 51,427 Swedbank AB Class A 1,462,305 34,061 Atlas Copco AB Class A 1,111,888 32,572 Volvo AB Class B 2,098,173 31,441 Svenska Handelsbanken AB Class A 679,461 29,071 TeliaSonera AB 3,172,575 24,273 Skandinaviska Enskilda Banken AB Class A 2,115,995 22,430 Sandvik AB 1,514,852 20,923 Svenska Cellulosa AB SCA Class B 817,939 20,611 Assa Abloy AB Class B 440,504 20,242 SKF AB 597,266 16,625 Investment AB Kinnevik 324,414 11,231 Alfa Laval AB 458,403 11,065 Hexagon AB Class B 366,107 11,036 Skanska AB Class B 573,106 11,030 Swedish Match AB 287,080 10,128 Scania AB Class B 456,535 9,787 Getinge AB 258,721 9,250 Electrolux AB Class B 332,750 8,616 Elekta AB Class B 496,689 8,008 Atlas Copco AB Class B 268,475 7,095 Boliden AB 437,569 6,551 * Lundin Petroleum AB 294,241 6,336 Securitas AB Class B 500,473 5,715 * Tele2 AB 412,649 5,275 Modern Times Group AB Class B 82,592 4,310 Husqvarna AB 631,348 4,098 Ratos AB 356,939 3,322 SSAB AB Class A 456,442 2,979 Holmen AB 66,135 2,128 Switzerland (8.5%) Nestle SA 4,368,960 304,666 Roche Holding AG 955,131 257,764 Novartis AG 3,163,807 243,354 UBS AG 4,816,930 98,725 ABB Ltd. 3,135,427 74,057 * Cie Financiere Richemont SA 675,278 67,660 Credit Suisse Group AG 2,074,481 63,442 Zurich Insurance Group AG 201,528 51,952 Syngenta AG 125,606 51,336 Swiss Re AG 502,338 41,619 Swatch Group AG (Bearer) 53,074 34,181 Holcim Ltd. 302,292 22,538 Transocean Ltd. 473,226 21,032 SGS SA 7,110 16,992 Givaudan SA 11,147 16,292 Julius Baer Group Ltd. 317,244 14,813 Swisscom AG 29,401 14,128 Geberit AG 50,205 13,566 Adecco SA 173,590 12,383 Sonova Holding AG 87,114 10,841 Actelion Ltd. 142,652 10,128 Schindler Holding AG (Registered) 60,012 8,734 Kuehne & Nagel International AG 66,432 8,713 Coca-Cola HBC AG 261,342 7,829 Sika AG 2,667 7,782 Swiss Life Holding AG 40,224 7,617 Aryzta AG 110,168 7,363 Baloise Holding AG 63,828 7,060 PSP Swiss Property AG 72,426 6,290 Partners Group Holding AG 25,404 6,235 Lindt & Spruengli AG (Regular) 129 6,131 Clariant AG 357,034 6,029 Lonza Group AG 68,934 5,646 Swiss Prime Site AG 70,298 5,440 Lindt & Spruengli AG 1,248 5,120 Sulzer AG 31,269 4,841 Schindler Holding AG 31,648 4,755 GAM Holding AG 255,874 4,627 DKSH Holding AG 37,397 3,189 EMS-Chemie Holding AG 8,576 3,035 Banque Cantonale Vaudoise 2,970 1,635 Barry Callebaut AG 1,621 1,627 Swatch Group AG (Registered) 1,981 224 United Kingdom (20.1%) HSBC Holdings plc 25,247,824 273,268 Vodafone Group plc 65,854,534 231,139 BP plc 25,576,074 179,311 Royal Dutch Shell plc Class A 5,364,810 176,855 GlaxoSmithKline plc 6,695,116 168,335 British American Tobacco plc 2,588,040 136,207 Royal Dutch Shell plc Class B 3,210,249 110,763 Diageo plc 3,410,119 108,400 AstraZeneca plc 1,698,940 88,320 BG Group plc 4,618,174 88,160 BHP Billiton plc 2,827,362 83,171 Rio Tinto plc 1,686,309 82,314 * Lloyds Banking Group plc 65,230,141 77,667 Barclays plc 17,458,040 74,610 Glencore Xstrata plc 12,973,488 70,645 SABMiller plc 1,280,053 65,107 Prudential plc 3,464,870 64,462 Standard Chartered plc 2,676,278 64,118 Unilever plc 1,639,676 63,751 Reckitt Benckiser Group plc 866,578 63,360 Tesco plc 10,849,221 63,073 National Grid plc 5,085,565 60,074 BT Group plc 10,659,842 59,021 Imperial Tobacco Group plc 1,305,146 48,248 Rolls-Royce Holdings plc 2,533,484 45,582 Anglo American plc London Shares 1,761,011 43,242 Centrica plc 7,056,724 42,234 WPP plc 1,769,278 36,359 Compass Group plc 2,405,190 33,086 BAE Systems plc 4,264,176 31,341 SSE plc 1,280,471 30,539 ARM Holdings plc 1,884,125 30,157 Shire plc 749,309 29,976 Experian plc 1,362,035 25,933 Aviva plc 3,984,437 25,575 Legal & General Group plc 7,776,183 24,675 Pearson plc 1,088,143 22,145 Land Securities Group plc 1,470,172 21,853 Reed Elsevier plc 1,598,786 21,551 CRH plc 858,233 20,622 Tullow Oil plc 1,222,655 20,270 Old Mutual plc 6,655,069 20,201 Kingfisher plc 3,155,285 19,711 British Land Co. plc 2,073,988 19,375 Wolseley plc 357,456 18,494 British Sky Broadcasting Group plc 1,305,205 18,379 Standard Life plc 3,202,639 17,897 Marks & Spencer Group plc 2,148,073 17,260 * Royal Bank of Scotland Group 2,824,653 16,394 Next plc 194,023 16,211 Burberry Group plc 595,431 15,756 Associated British Foods plc 469,289 14,243 Hammerson plc 1,753,180 14,213 Capita plc 873,181 14,074 ITV plc 4,911,127 13,936 Smith & Nephew plc 1,112,967 13,885 WM Morrison Supermarkets plc 2,818,749 12,780 Johnson Matthey plc 272,627 12,389 GKN plc 2,182,750 12,076 J Sainsbury plc 1,848,847 11,718 Smiths Group plc 511,071 11,559 Whitbread plc 237,078 11,372 Intu Properties plc 2,131,364 11,072 Intertek Group plc 200,087 10,715 Weir Group plc 278,369 10,493 Segro plc 2,079,288 10,429 United Utilities Group plc 930,023 10,402 InterContinental Hotels Group plc 343,336 10,023 IMI plc 410,243 9,659 Resolution Ltd. 1,835,645 9,435 RSA Insurance Group plc 4,804,189 9,398 Babcock International Group plc 479,727 9,283 Bunzl plc 417,547 9,044 Severn Trent plc 315,486 8,997 Aggreko plc 345,095 8,955 Randgold Resources Ltd. 122,227 8,762 * Sage Group plc 1,620,964 8,656 G4S plc 2,056,671 8,472 Carnival plc 244,810 8,294 Meggitt plc 912,823 8,108 Aberdeen Asset Management plc 1,322,455 8,099 Rexam plc 1,024,972 7,987 Petrofac Ltd. 348,611 7,920 William Hill plc 1,185,030 7,727 Melrose Industries plc 1,591,381 7,726 Croda International plc 171,977 7,384 AMEC plc 405,148 7,039 Tate & Lyle plc 584,775 6,968 Invensys plc 851,270 6,866 * International Consolidated Airlines Group SA (London Shares) 1,242,338 6,800 London Stock Exchange Group plc 269,467 6,703 Schroders plc (Voting Shares) 159,801 6,663 John Wood Group plc 503,157 6,526 Inmarsat plc 565,711 6,489 Informa plc 735,584 6,251 Cobham plc 1,332,654 6,196 Antofagasta plc 465,504 6,165 easyJet plc 292,472 6,044 Serco Group plc 669,540 5,924 Drax Group plc 523,711 5,778 * Barclays plc Rights Exp. 10/2/2013 4,327,769 5,658 Admiral Group plc 258,581 5,158 Hargreaves Lansdown plc 308,769 4,896 Investec plc 742,136 4,806 Daily Mail & General Trust plc 370,129 4,564 ICAP plc 729,442 4,414 TUI Travel plc 704,130 4,190 Rentokil Initial plc 2,246,220 3,961 Fresnillo plc 225,960 3,558 * Cairn Energy plc 795,651 3,374 Ladbrokes plc 1,218,227 3,336 Ashmore Group plc 522,221 3,296 Man Group plc 2,283,793 3,099 Polyus Gold International Ltd. 999,718 3,098 Polymetal International plc 285,074 3,015 CRH plc 122,321 2,938 * Lonmin plc 536,710 2,772 Schroders plc 61,047 2,132 Vedanta Resources plc 120,662 2,111 * Evraz plc 636,067 1,315 Kazakhmys plc 284,297 1,222 * Eurasian Natural Resources Corp. plc 286,174 985 * Essar Energy plc 343,261 722 Ferrexpo plc 145,179 416 African Barrick Gold plc 150,158 399 Total Investments (99.9%) (Cost $15,823,130) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. Tax-Managed International Fund A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 52,886 18,395,084 — D. At September 30, 2013, the cost of investment securities for tax purposes was $15,823,131,000. Net unrealized appreciation of investment securities for tax purposes was $2,624,839,000, consisting of unrealized gains of $3,213,052,000 on securities that had risen in value since their purchase and $588,213,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 15, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 15, 2013 VANGUARD TAX-MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 15, 2013 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
